Exhibit 10.83

EXECUTION VERSION

 

AMENDMENT NO. 1

 

THIS AMENDMENT NO. 1 dated as of November 1, 2018 (this “Amendment”) by and
among PRIORITY FULFILLMENT SERVICES, INC., a Delaware corporation (“PFS” or the
“Borrower”), as Borrower, PFSWEB, INC., a Delaware corporation (“PFSW” or the
“Parent”) and certain Subsidiaries and Affiliates identified on the signature
pages, as Guarantors, the Lenders identified on the signature pages, and REGIONS
BANK, as Administrative Agent.

 

W I T N E S S E T H

 

WHEREAS, a $40 million revolving credit and term loan credit facility was
established pursuant to that Credit Agreement dated as of August 5, 2015 (as
amended and modified, the “Credit Agreement”) among PFS, as Borrower, PFSW and
certain subsidiaries and affiliates, as Guarantors, the Lenders identified
therein and Regions Bank, as Administrative Agent;

 

WHEREAS, $12.5 million in additional revolving credit and term loan commitments
were established under the Credit Agreement pursuant to the terms of that First
Incremental Loan Commitment Increase Agreement dated as of August 21, 2015, and
another $10 million in term loan commitments were established under the Credit
Agreement pursuant to the terms of that Second Incremental Loan Commitment
Increase Agreement dated as of September 3, 2015, in each case, among PFS, as
Borrower, PFSW and the subsidiaries identified therein, as Guarantors, the
lenders identified therein and Regions Bank, as Administrative Agent;

 

WHEREAS, the Borrower has requested certain amendments and modifications to
various provisions of the Credit Agreement, including an increase in the
revolving credit commitments, elimination of the term loan and extension of the
maturity date for the revolving credit commitments; and

 

WHEREAS, the Lenders party to this Amendment have agreed to the requested
amendments and modifications on the terms and conditions provided herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

 

Section 1.Definitions.  Capitalized terms used but not otherwise defined herein
shall have the meanings provided in the Credit Agreement.  Section references
are to sections and subsections in the Credit Agreement.

 

Section 2.General Description of Amendment and Extension Provisions.  Subject to
the terms and conditions provided herein.

 



7947999.1

--------------------------------------------------------------------------------

 

2.1Reconstitution of Term Loan Outstandings as Revolving Loans; Elimination of
Term Loan and Increase in Revolving Commitments.  The Revolving Commitments will
be increased to $60 million and the aggregate outstanding principal amount of
Term Loan will be reconstituted as Revolving Loans and the Term Loan will be
eliminated.  The changes in the loans and commitments are shown below:

 

 

 

Before Giving Effect

to Amendment

Changes/Increases

per Amendment

After Giving Effect

to Amendment

Revolving Commitments

$32,500,000

$27,500,000

$60,000,000

Term Loan Outstandings

$24,000,000

$(24,000,000)

$0

 

$56,500,000

$3,500,000

$60,000,000

 

2.2Extension of Tenor of the Revolving Commitments.  The revolving commitment
period and maturity date for the Revolving Commitments will be extended for a
period of five years from the Amendment No. 1 Effective Date.

 

2.3Schedule of Lenders and Commitments.  Appendix A (Lenders and Commitments)
will be amended to reflect the establishment of the additional Revolving
Commitments and elimination of the Term Loan.

 

2.4Joinder of Lenders and Reallocation of Revolving Commitments.  Additional
Lenders may be joined in connection with this Amendment and the Lenders’
respective interests in the loans and commitments under the Credit Agreement
will be adjusted as provided herein.

 

2.5Reallocation of Commitments.  The loans and commitments shall be reallocated
in connection with this Amendment.  Appendix A (Lenders and Commitments) shall
be amended to reflect the reallocation of loans and commitments as
attached.  The Lenders shall purchase and sell assignment interests in the loans
and commitments under the Credit Agreement to give effect to the foregoing
increases and reallocations as provided herein and as reflected on Appendix A,
as revised, attached hereto.

 

Section 3.Amendment of the Credit Agreement.  Subject to the terms and
conditions provided herein.

 

3.1Credit Agreement.  As of the Amendment No. 1 Effective Date, the Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.  As so amended, the Credit Agreement
shall continue in full force and effect.

 

3.2Annexes and Schedules to the Credit Agreement.  The annexes and schedules to
the Credit Agreement are amended as attached hereto.

 

 

7947999.1

--------------------------------------------------------------------------------

 

3.3Exhibits to the Credit Agreement.  The exhibits to the Credit Agreement are
amended by deleting Exhibit 2.5-3 (Form of Term Loan Note) in its entirety.

 

Section 4.Representations and Warranties.  Each of the Credit Parties hereby
represents and warrants that:

 

4.1It has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby;

 

4.2It has executed and delivered this Amendment and this Amendment constitutes a
legal, valid and binding obligation enforceable against it in accordance with
its terms, except to the extent that enforceability may be limited by Debtor
Relief Laws and subject to equitable principles;

 

4.3As of the date hereof, (i) the representations and warranties in Section 6 of
the Credit Agreement are true and correct in all material respects, except (i)
to the extent that such representations and warranties specifically relate to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and (ii) that for purposes hereof, the representations
and warranties in subsections (a) and (b) of Section 6.4 of the Credit Agreement
shall be deemed to refer to the most recent annual audited and company-prepared
quarterly financial statements furnished pursuant to Sections 7.1(a) and (b) of
the Credit Agreement; and

 

4.4No Default or Event of Default will exist immediately before or immediately
after giving effect to this Amendment and the establishment of, termination of
and changes in the loans and commitments pursuant to this Amendment on a Pro
Forma Basis.

 

Section 5.Acknowledgment, Reaffirmation and Confirmation.

 

5.1Each of the Guarantors acknowledges and consents to the terms and conditions
of this Amendment, affirms its guaranty obligations under the Credit Agreement
and other Credit Documents, as amended and modified hereby, including the
establishment of, termination of and changes in the loans and commitments
provided hereby.  Nothing contained herein or in any related documents will
operate to reduce or discharge any of the obligations of the Guarantors under
the Credit Agreement and other Credit Documents.

 

5.2Each of the Credit Parties (i) reaffirms the Liens and security interests
under the Collateral Documents and other Credit Documents; and (ii) agrees that
nothing contained herein or in any related documents will operate to impair or
adversely affect the Liens and security interests thereunder as security for the
Obligations under the Credit Agreement and the other Credit Documents, as
amended and modified hereby.

 

 

7947999.1

--------------------------------------------------------------------------------

 

Section 6.Conditions Precedent.  The effectiveness of this Amendment is subject
to satisfaction of all of the following conditions precedent, each in form and
substance satisfactory to the Administrative Agent and the Lenders:

 

6.1Receipt by the Administrative Agent of executed counterparts of this
Amendment and promissory notes for the Additional Commitment Lenders, in each
case duly executed by the appropriate parties thereto.

 

6.2Receipt of opinions of counsel for the Borrower and the Guarantors,
including, among other things, organization and existence, due authorization,
execution, delivery and enforceability of this Amendment.

 

6.3Receipt of certificates of responsible officers or directors (as appropriate
based on the applicable jurisdiction of organization) of the Borrower and
Guarantors hereunder (i) attaching copies of the Organizational Documents
certified by a secretary or assistant secretary to be true and correct as of the
date hereof (or, if such Organizational Documents have not been amended,
modified or supplemented since such Organizational Documents were delivered to
the Administrative Agent in connection with the closing of the Credit Agreement,
certifying that such Organizational Documents have not been amended, modified or
supplemented since such delivery and remain true, correct and complete and in
full force and effect as of the date hereof); (ii) attaching copies of the
resolutions of its board of directors or managers (or analogous governing body)
approving and adopting the transactions contemplated by this Amendment, and
authorizing the execution and delivery thereof (which in each case may be
included in the resolutions approving the Credit Agreement and the transactions
contemplated thereby), certified by a secretary or assistant secretary to be
true and correct as of the date hereof; (iii) attaching an incumbency
certification identifying the responsible officers that are authorized to
execute this Amendment and related documents and to act on their behalf in
connection with this Amendment and the Credit Documents; and (iv) attaching a
copy of a certificate of good standing, existence or the like of a recent date
from the appropriate Governmental Authority of its jurisdiction or formation or
organization.

 

6.4Receipt by the Administrative Agent of a certificate from an Authorized
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, confirming, among other things, (i) all consents,
approvals, authorizations, registrations, or filings required to be made or
obtained by the Borrower and the other Credit Parties, if any, in connection
with this Amendment, the Credit Documents (as amended hereby) and the
transactions contemplated hereby and thereby have been obtained and are in full
force and effect and all applicable waiting periods have expired, (ii) no
investigation or inquiry by any Governmental Authority regarding this Amendment,
the Credit Documents (as amended hereby) and the transactions contemplated
hereby and thereby is ongoing, (iii) since December 31, 2017, there has been no
event or circumstance which would be reasonably expected to have a Material
Adverse Effect, (iv) after giving effect to this Amendment, that the
representations and warranties contained in Section 6 of the Credit Agreement
(as amended hereby) and in each of the other Credit Documents shall be true and
correct in all material respects (and

 

7947999.1

--------------------------------------------------------------------------------

 

in all respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the Amendment
No. 1 Effective Date, except (A) for purposes of this certification, the
representations and warranties regarding the monthly, quarterly and annual
financial statements in Sections 6.4(a) and (b) of the Credit Agreement (as
amended hereby) shall be deemed to refer to the most recent monthly or quarterly
company-prepared or annual audited financial statements, as applicable,
furnished pursuant to the provisions of Sections 7.1(a) and (b) of the Credit
Agreement (as amended hereby), and (B) where any such representations and
warranties expressly relate to an earlier date, in which case they shall have
been true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect) as of such earlier date, and (v) after giving effect to
this Amendment, no Default or Event of Default shall exist;

 

6.5Receipt by the Administrative Agent of a certificate from an Authorized
Officer of the Parent, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that the Parent and its Subsidiaries are and
will be Solvent immediately before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, including any loans or other
extensions of credit to be made on the Amendment No. 1 Effective Date.

 

6.6Receipt by the Administrative Agent of an amendment to that certain
Intercreditor Agreement dated as of August 5, 2015 (the “Intercreditor
Agreement”) by and among Regions Bank and IBM Credit LLC, in form and substance
reasonably satisfactory to the Administrative Agent, increasing the Senior
Indebtedness cap to a level that would permit exercise of the accordion
provisions under the Credit Agreement, as amended hereby.

 

6.7Receipt by the Administrative Agent of the following: (i) such UCC financing
statements necessary or appropriate to perfect the security interests in the
Collateral, as determined by the Administrative Agent in its reasonable
discretion; (ii) such Intellectual Property notices, filings and recordations
necessary or appropriate to perfect the security interests in Intellectual
Property, as determined by the Administrative Agent in its reasonable
discretion; (iii) subject to Section 7.15 of the Credit Agreement (as amended
hereby), original certificates, if any, evidencing Equity Interests pledged as
Collateral, together with undated stock transfer powers executed in blank; (iv)
copies of certificates of insurance and endorsements for casualty, liability,
business interruption and other insurance required by the Credit Agreement (as
amended hereby), identifying the Administrative Agent as lenders loss payable
and/or mortgagee with respect to the casualty insurance and additional insured
with respect to the liability insurance, as appropriate; (v) original promissory
notes evidencing intercompany loans or advances in excess of $50,000 owing by
and between the Parent and its subsidiaries, together with undated allonges
executed in blank; and (vi) control agreements with respect to each of the
Credit Parties’ deposit accounts, as may be reasonably required by the
Administrative Agent.

 

 

7947999.1

--------------------------------------------------------------------------------

 

6.8Receipt by the Administrative Agent of (i) five years of financial
projections with pro forma consolidated balance sheets and related pro forma
consolidated statements of income for the Parent and its Subsidiaries, and (ii)
company-prepared consolidated financial statements of the Parent and its
Subsidiaries for the fiscal quarter ended September 30, 2018 (or a draft
thereof), including a consolidated balance sheet as of end of such quarter and
as of the end of the prior fiscal year, and related consolidated statements of
income for the quarterly period and the year-to-date period then ending, and
statements of operations and cash flows for the year-to-date period then ending,
setting forth in each case in comparative form the figures for the same such
periods for the prior fiscal year, in each case in form and detail reasonably
satisfactory to the Administrative Agent.

 

6.9The Borrower shall have (or concurrently with the loans and extensions of
credit to be made on the Amendment No. 1 Effective Date) (i) reconstituted,
refinanced or repaid in full the principal amount of all outstanding term loans
under the Credit Agreement as provided herein, (ii) paid all accrued and unpaid
interest on the outstanding loans under the Credit Agreement through the
Amendment No. 1 Effective Date, (iii) prepaid any revolving loans under the
Credit Agreement to the extent necessary to keep the outstanding revolving loans
ratable with the revised revolving commitments under the Credit Agreement (as
amended hereby) as of the Amendment No. 1 Effective Date, and (iv) paid all
accrued fees owing to the lenders under the Credit Agreement through the
Amendment No. 1 Effective Date.

 

6.10Receipt by the Administrative Agent and the Lenders of the following:

 

(i)The Administrative Agent and each Lender shall have received all
documentation and other information regarding the Parent, the Borrower and their
Subsidiaries required in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extend requested.

 

(ii)To the extent the Parent, the Borrower or any of their Subsidiaries
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, for any Lender that has made a written request for a Beneficial
Ownership Certification, receipt by such Lenders of Beneficial Ownership
Certifications for the Parent, the Borrower or their Subsidiaries, in each case
in form and substance reasonably acceptable to each such Lender.

 

6.11Payment of all fees and expenses owing in connection with this Amendment,
including fees and expenses of Moore & Van Allen PLLC, counsel for the
Administrative Agent.

 

For purposes of determining compliance with the conditions provided herein, each
Lender party hereto (including any Additional Commitment Lender) shall be deemed
to have consented to, approved or accepted, and to have been satisfied with,
each document, delivery and other requirement hereunder, unless the
Administrative Agent shall have received notice to the contrary prior to the
effective date of this Amendment.

 

 

7947999.1

--------------------------------------------------------------------------------

 

Section 7.Establishment of New or Additional Commitments by the Lenders.

 

7.1The Lenders providing new or additional loans and commitments hereunder (the
“Additional Commitment Lenders”) acknowledge and agree to an increase in their
respective commitments as shown on Appendix A, as revised and attached hereto.

 

7.2Each of the Additional Commitment Lenders that was not already a Lender under
the Credit Agreement prior to giving effect to this Amendment hereby represents
and warrants, and acknowledges and agrees that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby to become a
Lender under the Credit Agreement and that the Credit Agreement constitutes a
legal, valid and binding obligation enforceable against it in accordance with
its terms, except to the extent that enforceability may be limited by Debtor
Relief Laws and subject to equitable principles , (ii) it meets all of the
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Amendment No. 1 Effective Date, it shall be bound by the terms of the
Credit Agreement as a Lender with all of the rights and benefits and all of the
obligations of a Lender thereunder with the loans and commitments shown, (iv) it
has received a copy of the Credit Agreement, as modified and amended, together
with copies of the most recent financial statements available under Sections
7.1(a) and (b) thereunder and such other documents and such other information as
it has deemed appropriate to make its own credit decision to enter into this
Amendment, and based on such information, has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, it has duly completed and delivered
to the Administrative Agent and the Borrower all forms and documentation
required.

 

Section 8.Exiting Lender.  The Commitments and outstanding Loans of HSBC Bank
USA, National Association (the “Exiting Lender”) under the Credit Agreement are
hereby assigned and reallocated among the other Lenders in the manner provided
in Appendix A attached hereto.  After giving effect to this Amendment, the
Exiting Lender shall no longer (i) have any Commitments or outstanding Loans
under the Credit Agreement, (ii) be Lenders under the Credit Agreement or (iii)
have any rights or obligations with respect to being a Lender, except for those
that expressly survive termination of the Credit Agreement or termination of any
Commitments thereunder.  The Exiting Lender joins in the execution of this
Amendment solely for purposes of acknowledging and consenting to the assignment
and reallocation of its Commitments and Loans under the Credit
Agreement.  Concurrently with the effectiveness of this Amendment, the Exiting
Lender shall have received payment in full for all outstanding Obligations owing
to it under the Credit Agreement.  Notwithstanding anything in the Credit
Agreement or any other Loan Document to the contrary, all assignments and
reallocations of Loans and Commitments pursuant to this Section 8 shall be
deemed to be assignments made subject to and in compliance with Section 11.5 of
the Credit Agreement (including, without limitation, the ‘Standard Terms and
Conditions’ applicable to Assignments and Assumptions).

 

 

7947999.1

--------------------------------------------------------------------------------

 

Section 9.Break-Funding Indemnity.  The Borrower acknowledges that upon the
effectiveness of this Amendment and termination and reconstitution of the Term
Loan and the establishment of additional Revolving Commitments hereunder, the
commitment percentages of the Lenders in the respective credit facilities will
change and a break-funding event may occur as to existing Adjusted LIBOR Rate
Loans thereunder entitling the Lenders to compensation under Section 3.1(c) of
the Credit Agreement depending on circumstances.  Further, in the event the
Borrower should submit a Borrowing notice for Adjusted LIBOR Rate Loans in the
credit facilities as to which the incremental commitments established hereby
shall relate prior to the effective date of this Amendment and in anticipation
of closing and funding on or after the effective date of this Amendment, the
Borrower acknowledges and agrees that in the event this Amendment shall not have
become effective by the date for the Borrowing in the notice, then the Lenders
(including any new Lenders) may be entitled to compensation under Section 3.1(c)
of the Credit Agreement depending on circumstances for the entire amount of the
requested Adjusted LIBOR Rate Loans (including the portion, if any, that was to
be made under the incremental commitments established hereby).

 

Section 10.Full Force and Effect.  Except as modified hereby, all of the terms
and provisions of the Credit Agreement and the other Credit Documents (including
schedules and exhibits thereto) are hereby ratified and confirmed and shall
remain in full force and effect.

 

Section 11.Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including the reasonable fees and
expenses of Moore & Van Allen PLLC, and local counsel to the Administrative
Agent in the various jurisdictions where the Credit Parties are located.

 

Section 12.Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.  Delivery by any party
hereto of an executed counterpart of this Amendment by facsimile or other
electronic means shall be effective as such party’s original executed
counterpart.

 

Section 13.Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York applicable to agreements made
and to be performed entirely within such state; provided that the Administrative
Agent and the Lenders shall retain all rights, powers, privileges and remedies
arising under federal law.

 

Section 14. Authorization of Amendment to Intercreditor Agreement.  In
satisfaction of the requirements of Section 16(f) of the Intercreditor
Agreement, each Lender party hereto hereby authorizes the Administrative Agent
to enter into and execute an amendment to the Intercreditor Agreement, as
contemplated pursuant to Section 6.6.

 

[Remainder of page intentionally left blank]

 

 

 

7947999.1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

Borrower:

 

PRIORITY FULFILLMENT SERVICES, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Thomas J. Madden

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

PARENT & guarantor:

 

PFSweb, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Thomas J. Madden

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

other GUARANTORS:

 

PFSweb Retail Connect, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Thomas J. Madden

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

REV SOLUTIONS INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Thomas J. Madden

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

LIVEAREALABS, INC.,

 

 

a Washington corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Thomas J. Madden

 

 

Title:

 

Chief Financial Officer

 




AMENDMENT NO. 1

PRIORITY FULFILLMENT SERVICES, INC.

 

7947999.1

--------------------------------------------------------------------------------

 

 

 

 

CROSSVIEW, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

Priority Fulfillment Services, Inc.

 

 

Its:

 

Sole Member

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Thomas J. Madden

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

BUSINESS SUPPLIES DISTRIBUTORS HOLDINGS,

 

 

LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Thomas J. Madden

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

SUPPLIES DISTRIBUTORS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Thomas J. Madden

 

 

Title:

 

Chief Financial Officer

 

 




AMENDMENT NO. 1

PRIORITY FULFILLMENT SERVICES, INC.

 

7947999.1

--------------------------------------------------------------------------------

 

 

Administrative Agent

 

 

 

 

and Collateral Agent:

 

REGIONS BANK,

 

 

as the Administrative Agent and the Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 




AMENDMENT NO. 1

PRIORITY FULFILLMENT SERVICES, INC.

 

7947999.1

--------------------------------------------------------------------------------

 

 

LENDERS:

 

REGIONS BANK,

 

 

as a Lender, Issuing Bank and Swingline Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

EXITING LENDERS:

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

 

as an Exiting Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

ADDITIONAL COMMITMENT LENDERS:

 

PNC BANK, NATIONAL ASSOCIATION

 

 

as an Additional Commitment Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

AMENDMENT NO. 1

PRIORITY FULFILLMENT SERVICES, INC.

 

7947999.1

--------------------------------------------------------------------------------

 

APPENDIX A

TO AMENDMENT NO. 1

Lenders, Commitments and Commitment Percentages

 

Lender

Revolving

Commitment

Revolving

Commitment Percentage

Regions Bank

$25,000,000.00

41.666666666%

PNC Bank, National Association

$19,000,000.00

31.666666667%

Bank of America, N.A.

$16,000,000.00

26.666666667%

Total

$60,000,000.00

100.000000000%

 

 

 



7947999.1

--------------------------------------------------------------------------------

 

EXHIBIT A

 

[See attached]

 

 



7947999.1

--------------------------------------------------------------------------------

Conformed Composite Copy of the Credit Agreement dated as of August 5, 2015, as
amended and modified by that First Incremental Loan Commitment Increase
Agreement dated as of August 21, 2015 and, that Second Incremental Loan
Commitment Increase Agreement dated as of September 3, 2015, and

that Amendment No. 1 dated as of November 1, 2018

 

 

 

CREDIT AGREEMENT

dated as of August 5, 2015

among

Priority Fulfillment Services, Inc.,

as Borrower,

PFSWEB, Inc.,

as Parent and as a Guarantor,

CERTAIN Subsidiaries OF THE PARENT

PARTY HERETO FROM TIME TO TIME,

as Guarantors

The Lenders Party Hereto,

and

REGIONS BANK,

as the Administrative Agent and the Collateral Agent

REGIONS CAPITAL MARKETS,

a division of Regions Bank,

as Sole Book Runner and Sole Lead Arranger

 

 

 

 

7947999.1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

Section 1.

DEFINITIONS AND INTERPRETATION

1

Section 1.1

Definitions.

1

Section 1.2

Accounting Terms.

3948

Section 1.3

Uniform Commercial Code.

4050

Section 1.4

Rules of Interpretation.

4050

Section 2.

LOANS AND LETTERS OF CREDIT

4152

Section 2.1

Revolving Loans and Term Loan.

4152

Section 2.2

Swingline Loans.

4456

Section 2.3

Issuances of Letters of Credit and Purchase of Participations Therein.

4758

Section 2.4

Pro Rata Shares; Availability of Funds.

5062

Section 2.5

Evidence of Debt; Register; Lenders’ Books and Records; Notes.

5164

Section 2.6

Scheduled Principal Payments.

5264

Section 2.7

Interest on Loans.

5265

Section 2.8

Conversion/Continuation.

5467

Section 2.9

Default Rate of Interest.

5568

Section 2.10

Fees.

5569

Section 2.11

Prepayments/Commitment Reductions.

5771

Section 2.12

Application of Prepayments.

5973

Section 2.13

General Provisions Regarding Payments.

6074

Section 2.14

Sharing of Payments by Lenders.

6176

Section 2.15

Cash Collateral.

6276

Section 2.16

Defaulting Lenders.

6377

Section 2.17

Removal or Replacement of  Lenders.

6580

Section 3.

YIELD PROTECTION

6681

Section 3.1

Making or Maintaining LIBOR Loans.

6681

Section 3.2

Increased Costs.

6885

Section 3.3

Taxes.

7086

Section 3.4

Mitigation Obligations; Replacement of Lenders.

7391

Section 4.

GUARANTY

7491

Section 4.1

The Guaranty.

7491

Section 4.2

Obligations Unconditional.

7492

Section 4.3

Reinstatement.

7593

Section 4.4

Certain Waivers.

7694

Section 4.5

Remedies.

7694

Section 4.6

Rights of Contribution.

7694

Section 4.7

Guaranty of Payment; Continuing Guaranty.

7794

Section 4.8

Keepwell.

7795

Section 5.

CONDITIONS PRECEDENT

7795

Section 5.1

Conditions to Effectiveness.[Reserved]

7795

Section 5.2

Conditions to Each Credit Extension.

8098

Section 6.

REPRESENTATIONS AND WARRANTIES.

8199

Section 6.1

Organization; Powers.

8199

Section 6.2

Authorization; Enforceability.

8199

Section 6.3

Governmental Approvals; No Conflicts.

81100

i

 

7947999.1

--------------------------------------------------------------------------------

 

Section 6.4

Financial Condition; No Material Adverse Change.

81100

Section 6.5

Taxes.

82101

Section 6.6

Properties.

82101

Section 6.7

Litigation and Environmental Matters.

83102

Section 6.8

Compliance with Laws and Agreements.

83102

Section 6.9

Information about the Parent and its Subsidiaries.

83102

Section 6.10

Governmental Regulation.

84103

Section 6.11

Labor Matters.

85105

Section 6.12

ERISA.

85105

Section 6.13

Disclosure.

86106

Section 6.14

Insurance.

86106

Section 6.15

Solvency.

86106

Section 6.16

Security Agreement.

86106

Section 6.17

Pledge Agreement.

86107

Section 6.18

Mortgages[Reserved].

87107

Section 6.19

Collateral.

87107

Section 6.20

Accounts[Reserved].

87107

Section 6.21

Material Contracts, etc.

87107

Section 7.

AFFIRMATIVE COVENANTS.

87108

Section 7.1

Financial Statements, Borrowing Base Certificate and Other Information.

87108

Section 7.2

Notices of Material Events.

90111

Section 7.3

Existence; Conduct of Business.

92113

Section 7.4

Payment of Taxes and Claims.

92113

Section 7.5

Maintenance of Properties.

92113

Section 7.6

Insurance.

92113

Section 7.7

Books and Records; Rights of Inspection; Lenders Meeting.

92113

Section 7.8

Compliance with Laws.

93114

Section 7.9

Use of Proceeds.

94115

Section 7.10

Subsidiaries and Guaranty Joinder.

94116

Section 7.11

Collateral Interests.

94117

Section 7.12

Further Assurances.

96118

Section 7.13

Interest Rate Protection[Reserved].

96118

Section 7.14

Miscellaneous Business Covenants.

96118

Section 7.15

Post-Closing.

96119

Section 8.

NEGATIVE COVENANTS.

97119

Section 8.1

Indebtedness.

97119

Section 8.2

Liens.

98121

Section 8.3

Investments.

98121

Section 8.4

Fundamental Changes.

100122

Section 8.5

Dispositions.

100123

Section 8.6

Sale and Leaseback Transaction.

100123

Section 8.7

Swap Agreements.

100123

Section 8.8

Restricted Payments; Certain Payments of Indebtedness.

101124

Section 8.9

Transactions with Affiliates.

101124

Section 8.10

Restrictive Agreements.

102125

Section 8.11

Amendment of Material Agreements.

102125

Section 8.12

Limitation on Changes in Fiscal Periods; Accounting Policies.

102126

Section 8.13

Consolidated Fixed Charge Coverage Ratio.

103126

ii

 

7947999.1

--------------------------------------------------------------------------------

 

Section 8.14

Consolidated Net Leverage Ratio.

103126

Section 9.

EVENTS OF DEFAULT; Remedies; Application of Funds.

103127

Section 9.1

Events of Default.

103127

Section 9.2

Remedies.

105129

Section 9.3

Application of Funds.

106130

Section 10.

AGENCY

107131

Section 10.1

Appointment and Authority.

107131

Section 10.2

Rights as a Lender.

107132

Section 10.3

Exculpatory Provisions.

108132

Section 10.4

Reliance by the Administrative Agent.

108133

Section 10.5

Delegation of Duties.

109133

Section 10.6

Resignation of Administrative Agent.

109134

Section 10.7

Non-Reliance on Administrative Agent and Other Lenders.

110135

Section 10.8

No Other Duties, etc.

110135

Section 10.9

Administrative Agent May File Proofs of Claim.

110135

Section 10.10

Collateral and Guaranty Matters.

111136

Section 11.

MISCELLANEOUS

112137

Section 11.1

Notices; Effectiveness; Electronic Communications.

112137

Section 11.2

Expenses; Indemnity; Damage Waiver.

115140

Section 11.3

Set-Off.

117142

Section 11.4

Amendments and Waivers.

117143

Section 11.5

Successors and Assigns.

119146

Section 11.6

Independence of Covenants.

123150

Section 11.7

Survival of Representations, Warranties and Agreements.

124150

Section 11.8

No Waiver; Remedies Cumulative.

124151

Section 11.9

Marshalling; Payments Set Aside.

124151

Section 11.10

Severability.

124151

Section 11.11

Obligations Several; Independent Nature of Lenders’ Rights.

124151

Section 11.12

Headings.

125151

Section 11.13

APPLICABLE LAWS.

125152

Section 11.14

WAIVER OF JURY TRIAL.

125152

Section 11.15

Confidentiality.

126153

Section 11.16

Usury Savings Clause.

127154

Section 11.17

Counterparts; Integration; Effectiveness.

127154

Section 11.18

No Advisory of Fiduciary Relationship.

127155

Section 11.19

Electronic Execution of Assignments.

128155

Section 11.20

USA PATRIOT Act.

128155

Section 11.21

Acknowledgment and Consent to Bail In of EEA Financial Institutions.

156

Section 11.22

Certain ERISA Matters.

156

 




iii

 

7947999.1

--------------------------------------------------------------------------------

 

Appendices

 

Appendix A

 

Lenders, Commitments and Commitment Percentages

 

 

 

Schedules

 

 

 

 

 

Schedule 6.6

 

Properties

Schedule 6.9

 

Information about the Parent and its Subsidiaries, including Equity Interests

Schedule 6.14

 

Insurance

Schedule 6.19

 

Collateral

Schedule 6.21

 

Material Contracts

Schedule 8.1

 

Existing Indebtedness

Schedule 8.2

 

Existing Liens

Schedule 8.3(c)

 

Existing Investments

Schedule 11.1

 

Notice Information and Principal Office

 

 

 

Exhibits

 

 

 

 

 

Exhibit 1.1

 

Form of Secured Party Designation Notice

Exhibit 2.1

 

Form of Funding Notice

Exhibit 2.1(d)

 

Form of Lender Joinder Agreement

Exhibit 2.3

 

Form of Issuance Notice

Exhibit 2.5-1

 

Form of Revolving Loan Note

Exhibit 2.5-2

 

Form of Swingline Note

Exhibit 2.5-3

 

Form of Term Loan Note

Exhibit 2.8

 

Form of Conversion/Continuation Notice

Exhibit 3.3

 

Form U.S. Tax Compliance Certificate

Exhibit 7.1(c)

 

Form of Compliance Certificate

Exhibit 11.5

 

Form of Assignment and Assumption

 

 

iv

 

7947999.1

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of August 5, 2015 (as amended, restated,
supplemented, increased, extended, supplemented or otherwise modified from time
to time, this “Agreement”), is entered into by and among PRIORITY FULFILLMENT
SERVICES, INC., a Delaware corporation (the “Borrower”), PFSWEB, INC., a
Delaware corporation (the “Parent”) and certain Subsidiaries of the Parent from
time to time party hereto, as Guarantors, the Lenders from time to time party
hereto and REGIONS BANK, as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”).

RECITALS:

WHEREAS, the Borrower and the Guarantors have requested that the Lenders provide
revolving credit and term loan facilities for the purposes set forth herein; and

WHEREAS, the Lenders have agreed to make the requested facilities available on
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

Section 1.DEFINITIONS AND INTERPRETATION

Section 1.1Definitions.  The following terms used herein, including in the
introductory paragraph, recitals, exhibits and schedules hereto, shall have the
following meanings:

“Accounts Receivable Report” shall have the meaning provided in Section
7.1(h)(i).

“Acquisition” means the acquisition by any Person, in a single transaction or in
a series of related transactions, of all or any substantial portion of the
property of another Person or at least a majority of the Equity Interests of
another Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the greater of
(x) 0.00% per annum and (y) the rate per annum obtained by dividing

(a)the London Interbank Offered Rate or a comparable or successor rate thereto
(“LIBOR”) as determined by, and acceptable to, the Administrative Agent (rounded
upward to the next whole multiple of one sixteenth of one percent (1/16 of 1%),
“LIBOR”) as published by Reuters (or such other commercially available source
providing quotations for LIBOR as may be designated by the Administrative Agent
from time to time) for deposits in Dollars (for delivery on the first day of
such period) with a term equivalent to suchthe applicable period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by

 

1

7947999.1

--------------------------------------------------------------------------------

 

(b)an amount equal to (i) one, minus (ii) the Applicable Reserve Requirement;

provided that to the extent that a comparable successor rate for LIBOR is
determined by, and acceptable to, the Administrative Agent in connection
herewith, the approved rate shall be applied to the applicable Interest Period
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible, such approved rate
shall be applied to the applicable Interest Period as otherwise reasonably
determined by the Administrative Agent.  Notwithstanding anything contained
herein to the contrary, the Adjusted LIBOR Rate shall not be less than zero.

“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate.

“Administrative Agent” means Regions Bank, as referenced and defined in the
introductory paragraph hereto, together with its successors and assigns.

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

“Affected Lender” shall have the meaning provided in Section 3.1(b).

“Affected Loans” shall have the meaning provided in Section 3.1(b).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent” means each of the Administrative Agent and the Collateral Agent.

“Agent Parties” shall have the meaning provided in Section 11.1(d)(ii).

“Aggregate Commitments” means, at any time, the aggregate amount of Revolving
Commitments and the aggregate amount of Term Loan Commitmentsloans or
commitments established pursuant to any Incremental Loan Facilities.

“Aggregate Revolving Commitments” means, at any time, the Revolving Commitments
of all the Lenders, as referenced and defined in Section 2.1(a), as the same may
be increased by the Incremental Loan Facilities in accordance with Section
2.1(d).  On the Closing Date, the initial Aggregate Revolving Commitments were
Thirty Million Dollars ($30,000,000).  The Aggregate Revolving Commitments were
increased to (i) Thirty-Two Million Five Hundred Thousand Dollars ($32,500,000)
on the First Incremental Loan Effective Date as provided in the First
Incremental Loan Commitment Increase Agreement and (ii) Sixty Million Dollars
($60,000,000) on the Amendment No. 1 Effective Date as provided in Amendment No.
1.

“Aggregate Revolving Committed Amount” shall have the meaning provided in
Section 2.1(a), subject to increase by the Incremental Loan Facilities in
accordance with Section 2.1(d).

 

2

7947999.1

--------------------------------------------------------------------------------

 

“Agreement” shall have the meaning provided in the introductory paragraph
hereto.

“Amendment No. 1” means that Amendment No. 1 to this Agreement dated as of the
Amendment No. 1 Effective Date among the Borrower, the Guarantors, the Lenders
identified therein and Regions Bank, as Administrative Agent.

“Amendment No. 1 Effective Date” means the effective date of Amendment No. 1,
being on or about November 1, 2018.

“AML laws” shall have the meaning provided in Section 6.10(f).

“Applicable Law” or “applicable law” means all applicable laws, including all
applicable provisions of constitutions, statutes, rules, ordinances, regulations
and orders of all Governmental Authorities and all orders, rulings, writs and
decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means (a) from the ClosingAmendment No. 1 Effective Date
through the date two Business Days immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 7.1(c) for the first
complete fiscal quarter ending after the ClosingAmendment No. 1 Effective Date,
the percentage per annum based upon Pricing Level 32 in the table set forth
below and (b) thereafter, the percentage per annum determined by reference to
the table set forth below using the Consolidated Net Leverage Ratio as set forth
in the Compliance Certificate most recently delivered to the Administrative
Agent pursuant to Section 7.1(c), with any increase or decrease in the
Applicable Margin resulting from a change in the Consolidated Net Leverage Ratio
becoming effective on the date two Business Days immediately following the date
on which such Compliance Certificate is delivered.

 

 

Revolving Loans and

Term Loan

 

 

Pricing Level

Consolidated Net Leverage Ratio

Adjusted LIBOR Rate Loans

Base Rate Loans

Letter of Credit Fee

Commitment Fee

1

Less than 1.50:1.00

1.50%

0.50%

1.50%

0.200%

 

12

LessEqual to or Greater than 1.01.50:1.00 but less than 2.25:1.00

1.75%

0.75%

1.75%

0.200%

 

23

Equal to or Greater than 1.002.25:1.00 but less than 1.753.00:1.00

2.00%

1.00%

2.00%

0.2000.250%

 

34

Equal to or Greater than 1.75:1.00 but less than 2.53.00:1.00

2.25%

1.25%

2.25%

0.2500.300%

 

4

Equal to or Greater than 2.50:1.00 but less than 3.00:1.00

2.50%

1.50%

2.50%

0.300%

 

 

 

 

 

 

5

Equal to or Greater than 3.00:1.00

2.75%

1.75%

2.75%

0.350%

 

 

3

7947999.1

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered within five Business Days of the date when due in accordance
herewith, then Pricing Level 54 as set forth in the table above shall apply as
of the first (1st) Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered and (y) the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.7(e).  The Applicable Margin with respect to any
incremental credit facilitiesIncremental Loan Facilities established after the
ClosingAmendment No. 1 Effective Date will be as provided in the joinder
documents executed in connection therewith.

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time) under regulations issued from time to
time by the Board of Governors of the Federal Reserve System or other applicable
banking regulator.  Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate,
LIBOR Index Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Adjusted
LIBOR Rate Loans or Base Rate Loans determined by reference to the LIBOR Index
Rate.  Adjusted LIBOR Rate Loans.  LIBOR Loans and Base Rate Loans determined by
reference to the LIBOR Index Rate shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefit of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender.  The rate of interest on Adjusted
LIBOR Rate Loans and Base Rate Loans determined by reference to the LIBOR Index
Rate shall be adjusted automatically on and as of the effective date of any
change in the Applicable Reserve Requirement.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Sale” means, for any Person, a sale, lease, sale and leaseback,
assignment, conveyance, exclusive license (as licensor), transfer or other
disposition to, or any exchange of property with, another Person, in one
transaction or a series of transactions, of all or any part of such Person’s
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
created, leased or licensed, including Equity Interests (including any
disposition, allocation, transfer or conveyance of property to a Delaware LLC
pursuant to a Delaware LLC Division), other than (a) the disposition of
obsolete, worn out or surplus property, or property with a net book value of $0,
in each case, whether now owned or hereafter acquired, in the Ordinary Course of
Business; (b) the disposition of inventory sold, and Intellectual Property
licensed, in the Ordinary Course of Business; (c) the use and disposition of
Cash or Cash Equivalents to the extent not otherwise prohibited by this
Agreement or the other Credit Documents; (d) the disposition of accounts or
payment intangibles (each as defined in the UCC) resulting from the compromise
or settlement

 

4

7947999.1

--------------------------------------------------------------------------------

 

thereof in the Ordinary Course of Business for less than the full amount
thereof; (e) the license, sublicense, lease or sublease to third parties in
arm’s length commercial transactions in the Ordinary Course of Business to the
extent that the same does not interfere in any material respect with the
business and operations of such Person; (f) the abandonment of Intellectual
Property in the Ordinary Course of Business to the extent the same does not
interfere in any material respect with the business or operations of such
Person; (g) the swap or exchange of any property in the Ordinary Course of
Business; (h) transfers of property among the Parent and its Subsidiaries that
are Credit Parties constituting permitted inter-company investments under
Section 8.3; and (i) transfers otherwise permitted by Sections 8.3, 8.4, clauses
(a) through (d) of 8.5 or 8.8.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attributable Principal Amount” means (a) in the case of Capital Lease
Obligations, the amount determined in accordance with GAAP, (b) in the case of
obligations under Synthetic Leases, an amount determined by capitalization of
the remaining lease payments thereunder as if they were Capital Lease
Obligations determined in accordance with GAAP, (c) in the case of
Securitization Transactions, the outstanding principal amount of such financing,
after taking into account reserve amounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment, and (d) in
the case of Sale and Leaseback Transactions, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

“Authorized Officer” means, for any Person, the chief executive officer,
president, chief financial officer, chief accounting officer, vice president –
controller and the treasurer of such Person and, solely for purposes of making
certifications under Section 5.1(b)(ii)6.3 of Amendment No. 1, any secretary or
assistant secretary.

“Availability” means, at any time of determination, the sum of (a) the amount,
if any, by which (i) the lesser of the Borrowing Base and the Aggregate
Revolving Commitments exceeds (ii) the Outstanding Amount of Revolving
Obligations, plus (b) Availability under the Term Loan.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

5

7947999.1

--------------------------------------------------------------------------------

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of one percent (0.5%) and (c) the LIBOR Index Rate in
effect on such day plus one percent (1.0%).  Any change in the Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR Index
Rate shall be effective on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the LIBOR Index Rate,
respectively.  Notwithstanding anything to the contrary herein, the Base Rate
shall be not be less than zero.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title 1 of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“Borrower” means Priority Fulfillment Services, Inc., a Delaware corporation, as
provided in the introductory paragraph hereof.

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Adjusted LIBOR Rate Loans, having the same Interest
Period, or (b) a borrowing of Swingline Loans, as appropriate.

“Borrowing Base” means, on any date of determination, an amount equal to the sum
of:

(a)eighty-five percent (85%) of the amount of Eligible Accounts; minus

(b)such reserves (“Reserves”), as may established on not less than thirty (30)
days’ prior written notice to the Borrower, which are necessary or appropriate
in the Administrative Agent’s reasonable discretion as a result of an increase
in the Credit Parties’ historical dilution rate or other similar changes
experienced by the Credit Parties, which have a direct and adverse impact on the
ability of the account creditor to collect or realize upon the Eligible
Accounts.

Unless expressly stated to the contrary in this Agreement, each reference to
“Borrowing Base” shall mean the Borrowing Base reflected on and computed in
accordance with the most recent Borrowing Base Certificate required to be
delivered by the Borrower in accordance with Section 7.1(h).

“Borrowing Base Certificate” shall have the meaning provided in Section 7.1(h).

“Breakage Costs” shall have the meaning provided in Section 3.1(c).

 

6

7947999.1

--------------------------------------------------------------------------------

 

“Business Acquisition” means any transaction or series of related transactions
for the direct or indirect acquisition of (i) all or substantially all of the
property of any other Person, or of any business unit or operating division of
any other Person, whether or not constituting all or substantially all of the
property of such other Person, or (ii) fifty percent (50%) or more of the Equity
Interests in any other Person (whether or not such other Person becomes a
Subsidiary).

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of Georgia or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any Adjusted LIBOR Rate Loans (and in the case of determinations, the Index
Rate and the LIBOR Index Rate), the term “Business Day” shall mean any day which
is a Business Day described in clause (a) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are (or would be, in the case of a lease under a Sale and Leaseback
Transaction or a Synthetic Lease if such lease or Synthetic Lease were accounted
for as a capital lease in accordance with GAAP) required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof (or
the amount that would be capitalized, if a lease under a Sale and Leaseback
Transaction or a Synthetic Lease were accounted for as a capital lease)
determined in accordance with GAAP.

“Cash” means money, currency or a credit balance in any Deposit Account, but
only to the extent the foregoing is not subject to any Lien (other than Liens in
favor of the Collateral Agent for the benefit of the holders of the Obligations
and Liens pursuant to clause (f) of the definition of “Permitted Encumbrances”).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, Issuing Bank or Swingline Lender as collateral for Letter
of Credit Obligations or obligations of Lenders to fund participations in
respect of Letter of Credit Obligations and/or Swingline Loans, cash or deposit
account balances, back-to-back letters of credit, or, if the Administrative
Agent, Issuing Bank or Swingline Lender, as applicable, shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent Issuing
Bank or Swingline Lender, as appropriate.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the

 

7

7947999.1

--------------------------------------------------------------------------------

 

acquisition thereof, a rating of at least A‑1 from S&P or at least P‑1 from
Moody’s; (c) commercial paper maturing no more than one year from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A‑1 from S&P or at least P‑1 from Moody’s; (d) certificates of deposit
or bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof or the District of Columbia that (i) is at
least “adequately capitalized” (as defined in the regulations of its primary
federal banking regulator), and (ii) has Tier 1 capital (as defined in such
regulations) of not less than $100,000,000; and (e) shares of any money market
mutual fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clauses (a) and (b) above, (ii) has
net assets of not less than $500,000,000, and (iii) has the highest rating
obtainable from either S&P or Moody’s.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and, (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, and (z) all
requests, rules, guidelines or directives issued by a Governmental Authority in
connection with a Lender’s submission or re-submission of a capital plan under
12 C.F.R. §225.8 or a Governmental Authority’s assessment thereof, shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

“Change of Control” means, with respect to the Parent, an event or series of
events by which:

(a)the Parent shall cease to own and control, of record and beneficially,
directly 100% of the outstanding Equity Interests of the Borrower; or

(b)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 40% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

8

7947999.1

--------------------------------------------------------------------------------

 

(c)during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means August 5, 2015.

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

“Collateral Agent” means Regions Bank, in its capacity as the Collateral Agent
for the holders of the obligations secured under the Collateral Documents,
including the Obligations, as referenced and defined in the introductory
paragraph hereof, together with its successors and assigns in such capacity.

“Collateral Agent Obligations” means, collectively, all monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), of the Credit Parties to the Collateral Agent under any Credit
Document, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

“Collateral Documents” means the Pledge Agreement, the Security Agreement, each
Deposit Account Control Agreement, each Borrowing Base Certificate and all other
instruments, documents and agreements delivered to secure the Obligations or a
Lien in respect thereof on any property, whether real, personal or mixed, or
tangible or intangible.

“Commitments” means the Revolving Commitments and the Term Loan Commitments.

“Commitment Fee” shall have the meaning provided in Section 2.10(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications” shall have the meaning provided in Section 11.1(d)(ii).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.1(c).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

9

7947999.1

--------------------------------------------------------------------------------

 

“Consolidated Amounts Available for Fixed Charges” means, for any period for the
Parent and its Subsidiaries, in each case on a consolidated basis in accordance
with GAAP, the sum of, without duplication, (a) Consolidated EBITDA, minus (b)
non-financed (as of the date of delivery of the financial statements)
Consolidated Capital Expenditures, minus (c) current provision for income taxes
owing.  Except as otherwise expressly provided, the applicable period shall be
the four consecutive fiscal quarters ending as of the date of determination.

“Consolidated Capital Expenditures” means, for any period for the Parent and its
Subsidiaries, all expenditures (whether paid in cash or other consideration)
that are or should have been included in additions to plant, property and
equipment determined on a consolidated basis in accordance with GAAP, but
excluding, for purposes hereof: (a) expenditures of proceeds of insurance
settlements, condemnation awards, casualty events and other settlements in
respect of plant, property or equipment lost, destroyed, damaged or condemned to
the extent such expenditures are made to repair or replace such plant, property
or equipment lost, destroyed, damaged or condemned within the timeframes
permitted by the terms of this Agreement, (b) the reinvestment of net cash
proceeds of Asset Sales or Dispositions available to the extent not prohibited
to be used for such purposes pursuant to the terms of this Agreement and the
other Credit Documents, (c) normal replacements and maintenance that are
properly charged to current operations and are not considered capital
expenditures under GAAP, (d) the trade-in value of equipment that is sold or
exchanged for other equipment or property of greater value and (e) leasehold
improvements to the extent that such leasehold improvements are reimbursable by
the landlords of the leased properties; and provided that for purposes hereof,
certain capital expenditures may be “self-financed” with the net cash proceeds
from the sale or issuance of Equity Interests in the Parent and such
“self-financed” capital expenditures may be excluded from “Consolidated Capital
Expenditures” hereunder so long as, in any such case, as of the date of
determination, (i) the sale or issuance of Equity Interests shall have occurred
within the past twenty-four (24) months, (ii) Liquidity shall then be in excess
of $12.5 million, and (iii) the amount of such capital expenditures to be
excluded shall not exceed an amount equal to fifty percent (50%) of the net cash
proceeds from the sale or issuance of such Equity Interests.

“Consolidated EBITDA” means, for any period for the Parent and its Subsidiaries,
in each case on a consolidated basis in accordance with GAAP, the sum of,
without duplication:

 

(a)Consolidated Net Income; plus

 

(b)to the extent deducted (or added, as the case may be) in determining
Consolidated Net Income, the sum of (i) the cash portion of Consolidated
Interest Expense, (ii) income taxes, and (iii) depreciation and amortization;
plus

 

 

10

7947999.1

--------------------------------------------------------------------------------

 

(c)to the extent deducted (or added, as the case may be) in determining
Consolidated Net Income, the sum of (i) extraordinary non-cash losses (minus
extraordinary gains), (ii) other non-cash charges, expenses and losses (minus
non-cash gains), excluding the portion of any such charges, expenses or losses
as to which accruals or reserves have been established for payment in a future
period, (iii) fees, expenses and transaction costs relating to the CrossView
Acquisition and the Transactions not to exceed $6,000,000 (plus any transaction
related fees and expenses incurred by the Parent on or prior to the Closing
Date), and fees, expenses and transaction costs (or portions thereof) relating
to other Permitted Acquisitions in an aggregate amount not to exceed an amount
equal to 7.5% of Consolidated EBITDA (determined on a Pro Forma Basis) for the
period of four consecutive fiscal quarters most recently ended for which annual
or quarterly financial statements are available, provided that the aggregate
amount of fees, expenses and transaction costs under this clause (iii), together
with non-recurring charges and expenses (including restructuring costs) under
clause (vii) hereof shall not exceed an amount equal to 10% of Consolidated
EBITDA (determined on a Pro Forma Basis) for the period of four consecutive
fiscal quarters most recently ended for which annual or quarterly financial
statements are available, or any greater amount as may be approved by the
Required Lenders in their reasonable discretion, (iv) unrealized non-cash
charges or losses (minus unrealized non-cash gains) taken in respect of foreign
exchange transactions and Swap Agreements, (v) acquisition and
restructuring-related costs for (A) the 9-month period ending June 30, 2015 as
reflected in the quarterly consolidated financial statements of the Parent as of
and for the 9-month period ending June 30, 2015 and (B) the quarter ending
September 30, 2015 in an amount not to exceed $1,000,000[Reserved], (vi)
non-cash equity based compensation expense, (vii) other non-recurring charges
and expenses (including restructuring costs) in an aggregate amount not to
exceed an amount equal to 7.5% of Consolidated EBITDA (determined on a Pro Forma
Basis) for the period of four consecutive fiscal quarters most recently ended
for which annual or quarterly financial statements are available, provided that
the aggregate amount of non-recurring charges and expenses (including
restructuring costs) under this clause (vii), together with fees, expenses and
transaction costs under clause (iii) hereof shall not exceed an amount equal to
10% of Consolidated EBITDA (determined on a Pro Forma Basis) for the period of
four consecutive fiscal quarters most recently ended for which annual or
quarterly financial statements are available, or any greater amount as may be
approved by the Required Lenders in their reasonable discretion, (viii)
normalization expense add-back adjustments in connection with Permitted
Acquisitions that are supported by quality of earnings reports prepared by
independent third parties and that are reasonably acceptable to the
Administrative Agent, and (ix) any increase (minus any decrease) in the amount
of Earn-Out Obligations; plus

 

(d)to the extent deducted (or added, as the case may be) in determining
Consolidated Net Income, any amount for which the Parent or its Subsidiaries are
responsible in connection with the eCOST Proceeding, whether by way of judgment,
settlement or otherwise; provided, however, in no event shall the amount
represented by this clause (d) exceed $620,349.85;

 

11

7947999.1

--------------------------------------------------------------------------------

 

provided, further, that notwithstanding the foregoing, the aggregate
Consolidated EBITDA attributable to the Foreign Subsidiaries in any period shall
represent no more than 40% of total Consolidated EBITDA for any period (or any
such greater amount as may be acceptable to the Required Lenders in their
discretion).

 

Except as otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of each
fiscal quarter for the period of four consecutive fiscal quarters ending on such
day, the ratio of (a) Consolidated Amounts Available for Fixed Charges to (b)
Consolidated Fixed Charges.

“Consolidated Fixed Charges” means, for any period for the Parent and its
Subsidiaries, the sum of (a) the cash portion of Consolidated Interest Expense,
plus (b) scheduled principal payments made on Consolidated Funded Debt
(excluding, for purposes hereof, the final payment at maturity in respect
thereof), plus (c) Restricted Payments (other than (x) anyincluding payments on
Earn-Out Obligations arising with respect to the CrossView Acquisition, and (y)
any Earn-Out Obligations arising with respect to any acquisition so long as such
Earn-Out Obligations were existing prior to the Closing Date and have been
disclosed in writing to the Administrative Agent, but only to the extent in
excess of $5 million), in each case on a consolidated basis determined in
accordance with GAAP.  Except as otherwise expressly provided, the applicable
period shall be for the four consecutive fiscal quarters ending as of the date
of determination.

“Consolidated Funded Debt” means Funded Debt of the Parent and its Subsidiaries
determined on a consolidated basis in accordance with GAAP; provided that (i)
for purposes of determining the applicable Pricing Level under “Applicable
Margin, the amount of any Earn-Out Obligations shall be excluded from
Consolidated Funded Debt, and (ii) for purposes of determining compliance with
the Consolidated Leverage Ratio in Section 8.14, the amount of any Earn-Out
Obligations shall be included in Consolidated Funded Debt, but may be reduced or
off-set by the amount of unrestricted Cash and Cash Equivalents then held by the
Parent and its Subsidiaries up to $10 million..

“Consolidated Group” means the Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” means, for any period for the Parent and its
Subsidiaries, all interest expense (excluding debt issuance costs and accretion
of interest on Earn-Out Obligations) on a consolidated basis determined in
accordance with GAAP, but including, in any event, the interest component under
capital leases and the implied interest component under Securitization
Transactions.  Except as expressly provided otherwise, the applicable period
shall be the four consecutive fiscal quarters ending as of the date of
determination.

“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter,
the ratio of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters ending as of such day.

 

12

7947999.1

--------------------------------------------------------------------------------

 

“Consolidated Net Income” means, for any period for the Parent and its
Subsidiaries, net income (or loss) determined on a consolidated basis in
accordance with GAAP, but excluding, without duplication, (a) the income of any
Person (other than a Subsidiary of the Parent) in which any other Person (other
than the Parent or any of its Subsidiaries) has a joint interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Parent or any of its Subsidiaries by such Person during such period, and (b) the
income of any Subsidiary of the Parent to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its Organizational
Documents or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Subsidiary, except to the extent
of the amount of dividends or other distributions actually paid to the Parent or
its Subsidiaries.  Except as otherwise expressly provided, the applicable period
shall be the four consecutive fiscal quarters ending as of the date of
determination.

“Consolidated Net Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of (a) an amount equal to the difference of (i) Consolidated
Funded Debt on such day minus (ii) all unencumbered and unrestricted domestic
cash and cash equivalents of the Credit Parties on such day in an aggregate
amount not to exceed $15 million, to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters ending as of such day.

“Contractual Obligation” means, as applied to any Person, any provision of any
Equity Interest issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.  Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote twenty percent (20%) or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.

“Credit Agreement Obligations” means (i) all obligations of the Credit Parties
from time to time arising under or in respect of the due and punctual payment of
(A) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy or insolvency proceeding,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceeding) on the Loans and Letter of Credit Obligations, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (B) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during

 

13

7947999.1

--------------------------------------------------------------------------------

 

the pendency of any bankruptcy or insolvency proceeding, regardless of whether
allowed or allowable in such bankruptcy or insolvency proceeding), of the Credit
Parties under this Agreement and the other Credit Documents, and (ii) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Credit Parties under or pursuant to this Agreement and the
other Credit Documents, in each case, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, the Issuer Documents,
the Collateral Documents, the Fee Letter, any auto-borrow document, and all
other documents, instruments or agreements executed and delivered for the
benefit of any Agent, Issuing Bank, Swingline Lender or Lender in connection
herewith or therewith, including any joinder or modification agreements relating
hereto whether provided to join additional parties as Guarantors, to give effect
to incremental credit facilities or otherwise (but specifically excluding any
Secured Swap Agreements and Secured Treasury Management Agreements).

“Credit Extension” means the making of a Loan or the issuance or extension of a
Letter of Credit.

“Credit Parties” means, collectively, the Borrower and the Guarantors.

“CrossView” means CrossView, Inc., a Florida corporation.

“CrossView Acquisition” means the acquisition of the substantially all of the
assets of CrossView pursuant to the CrossView Acquisition Agreement.

“CrossView Acquisition Agreement” means that certain asset purchase agreement,
dated as of August 4, 2015, by and between, Cardinal Asset Acquisition Corp., as
buyer, and CrossView, as seller, relating to the purchase and sale of
substantially all of the assets of CrossView.

“Debt Transaction” means, with respect to the Parent and its Subsidiaries, any
sale, issuance, placement, assumption or guaranty of Funded Debt, whether or not
evidenced by a promissory note or other written evidence of Indebtedness, except
for Funded Debt permitted under Section 8.1.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate)

 

14

7947999.1

--------------------------------------------------------------------------------

 

and the Letter of Credit Fee, the Base Rate plus the Applicable Margin, if any,
applicable to such Loans plus two percent (2%) per annum, (b) with respect to
Adjusted LIBOR Rate Loans, the Adjusted LIBOR Rate plus the Applicable Margin,
if any, applicable to Adjusted LIBOR Rate Loans plus two percent (2%) per annum
and (c) with respect to the Letter of Credit Fee, the Applicable Margin plus two
percent (2%) per annum.

“Defaulting Lender” means, subject to Section 2.16, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect, (c) has failed, within three Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
has become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16) as of the date established
therefor by the Administrative Agent in a written notice of such determination
to the Borrower, the Issuing Bank, the Swingline Lender and the Lenders.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LL Division.

“Delaware LLC” means any limited liability company organized, formed or existing
under the laws of the State of Delaware (including any such limited liability
company with dual jurisdiction with the State of Delaware and another
jurisdiction).

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

15

7947999.1

--------------------------------------------------------------------------------

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Deposit Account Control Agreement” means, with respect to any Deposit Account,
any agreement (in form and substance reasonably satisfactory to the
Administrative Agent and as the same may be amended, restated, supplemented, or
otherwise modified from time to time) among the Collateral Agent, the depositor,
and the depository institution at which such Deposit Account has been
established, pursuant to which, among other things, the Collateral Agent shall
maintain the dominion and control or “control” (within the meaning of
Section 9-104 of the UCC) of such Deposit Account, for the benefit of the
holders of the Obligations, in accordance with the terms of the Security
Agreement.

“Designated Account” means that certain Deposit Account owned by the Borrower
and maintained with Regions Bank, identified as the Designated Account or such
other Deposit Account owned by the Borrower and maintained with Regions Bank as
the Borrower may designate to the Administrative Agent in writing from time to
time.

“Designated Jurisdiction” means any country or territory that is, or whose
government is, the subject of Sanctions (currently, Crimea, Cuba, Iran, North
Korea, Sudan and Syria).

“Disposition” or “Dispose” means, for any Person,

(a)in the case of the Property of such Person, the sale, transfer, license,
lease, conveyance, abandonment or other disposition (including the transfer of
property in connection with Sale and Leaseback Transactions and Securitization
Transactions) of any Property, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights or claims associated therewith, but excluding, for purposes hereof (i)
the disposition of obsolete, worn out or surplus property in the Ordinary Course
of Business, (ii) the disposition of inventory sold, and Intellectual Property
licensed, in the Ordinary Course of Business, (iii) the use and disposition of
Cash or Cash Equivalents to the extent not otherwise prohibited by this
Agreement or the other Credit Documents, (iv) the disposition of accounts or
payment intangibles (each as defined in the UCC) resulting from the compromise
or settlement thereof in the Ordinary Course of Business for less than the full
amount thereof, (v) the license, sublicense, lease or sublease to third parties
in arm’s length commercial transactions in the Ordinary Course of Business to
the extent that the same does not interfere in any material respect with the
business and operations of such Person, (vi) the abandonment of Intellectual
Property in the Ordinary Course of Business to the extent the same does
interfere in any material respect with the business or operations of such
Person, (vii) the swap or exchange of any property in the Ordinary Course of
Business, (viii) transfers of property among the Parent and its Subsidiaries
that are Credit Parties constituting permitted inter-company investments under
Section 8.3 and (ix) transfers otherwise permitted by Sections 8.3, 8.4, or 8.8;
and

(b)in the case of Equity Interests in such Person, the sale, issuance, transfer
or conveyance by such Person of its Equity Interests, or the grant by it of
options, warrants or other rights therein or in respect thereof.

 

16

7947999.1

--------------------------------------------------------------------------------

 

“Dollars” and the sign “$” mean the lawful money of the United States.

“Domestic Credit Party” means any Credit Party that is organized under the laws
of any State of the United States or the District of Columbia.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.

“Draw Down Period” means the period from and including the Closing Date to and
including the earliest of (i) the date on which  the Term Loan Commitments shall
have been fully drawn, (ii) the date on which the Borrower shall have terminated
the remainder of undrawn Term Loan Commitments, and (iii) the date twelve months
following the Closing Date.

“Earn-Out Obligations” means, with respect to an Acquisition by a Person, all
obligations of such Person to make earn-out or other performance-based
contingent payments (including purchase price adjustments, non-competition and
consulting arrangements, or other indemnity obligations) in respect of such
Acquisition.  The amount of Earn-Out Obligations, at any time, shall be the
amount recognized as a liability on the balance sheet of such Person under GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“eCOST Proceeding” means the case entitled “United States of America vs.
Approximately Six Hundred and Twenty Thousand Three Hundred and Forty Nine
Dollars and Eighty Five Cents ($620,349.85) Seized From Wachovia Bank Account
Numbers Ending *6176 AND *6189 In the Name of eCOST.COM, and All Proceeds
Traceable Thereto” filed in the United States District Court for the Eastern
District of New York, bearing Case No. CV 13- 3966.

“Eligible Account” means trade Accounts of the Parent and its Subsidiaries
created in the Ordinary Course of Business; but excluding therefrom, without
duplication, each Account (or, where expressly stated below, any portion
thereof):

(a)the portion that is not, in all material respects, genuine, and enforceable
in accordance with its terms, that violates any applicable federal, state or
local law, or that is evidenced by documentation that violates applicable
federal, state or local law or is otherwise legally insufficient, in each case
without regard to Debtor Relief Laws affecting creditors’ rights generally and
by equitable principals of law;

 

17

7947999.1

--------------------------------------------------------------------------------

 

(b)the portion that is denominated in currencies not readily convertible into
Dollars;

(c)the portion of which did not arise in the Ordinary Course of Business from
the sale or performance of services or an outright sale of goods;

(d)the portion of which is not evidenced by a (i) paper invoice (other than
unbilled accounts receivable at month-end that will be invoiced in due course
within 30 days), (ii) an electronic equivalent of an invoice, or (iii) a
receiving report transmitted by electronic data interchange or the invoice for
which is not for a sum certain or the invoice for which lists a Person (other
than the Borrower or another Credit Party) as a payee or a remittance party;

(e)in the case of the Parent and its Domestic Subsidiaries, the portion of which
is not subject to a valid, duly perfected, First Priority Lien in favor of the
Collateral Agent;

(f)the portion as to which any of the covenants, representations, and warranties
in this Agreement or the other Credit Documents respecting Eligible Accounts
shall be untrue, misleading, or in default in any material respect; provided,
however, that this clause (f) shall not (i) be deemed a waiver of any Default or
Event of Default which may occur under this Agreement or any other Credit
Document as a result of any such representation, warranty, or covenant being
untrue or misleading, or in default or (ii) limit the ability of the
Administrative Agent to institute Reserves in connection therewith to the extent
provided in this Agreement;

(g)the portion of which is more than 90 days past the original due date or more
than 120 days past the original invoice date;

(h)the extent to which the aggregate amount of Accounts (determined by value and
not by number of Accounts) owing by account debtors and their affiliates shall
exceed, for any account debtor and its Affiliates, thirty percent (30%) of the
aggregate amount of all Accounts;

(i)which constitute intercompany Receivables owed by and between the Parent and
its Subsidiaries, on the one hand, as account debtor, to the Parent and its
Subsidiaries, on the other hand, as account creditor;

(j)which is owed by any creditor or vendor of the Parent or its Subsidiaries but
only to the extent of the obligations of the Parent or its Subsidiaries to such
Person;

(k)the portion of which relates to any specific invoice arising under an Account
(i) with respect to which the applicable Account Debtor disputes its liability
therefor, (ii) with respect to which there exists facts, events, or
circumstances that are reasonably likely to impair the validity, enforceability,
or collectability of such Account or reduce the amount payable, or delay
payment, thereunder, in each case, in any material respect, or (iii) that is
otherwise subject to any material offset due to counterclaim, contra-account,
volume or other rebate, cooperative advertising accrual, deposit, or

 

18

7947999.1

--------------------------------------------------------------------------------

 

setoff, dispute, deduction, discount, recoupment, reserve, defense, chargeback,
incentive, promotion, credit, or allowance, but, in each case, such exclusion
shall be only to the extent thereof and shall not apply at all in respect of
discounts allowed for prompt payment or volume purchase;

(l)owing by an account debtor and its Affiliates where more than twenty-five
percent (25%) of the aggregate amount of Accounts (determined by value and not
by number of Accounts) owing by such account debtor and its Affiliates are
ineligible under provisions of clause (g) hereinabove;

(m)which is owing by any Account Debtor (i) as to which a proceeding under any
Debtor Relief Law has been commenced by or against such Account Debtor; (ii)
which does not meet the Borrower’s customary credit standards, has failed, has
suspended or ceased doing business, is liquidating, dissolving, or winding up
its affairs, or is not Solvent; (iii) against which the Parent or any of its
Subsidiaries is unable to bring suit or enforce remedies through judicial
process; or (iv) who is a natural person, if such Person has died or been
declared incompetent by a court of competent jurisdiction;

(n)the portion of which arises from a sale on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, cash-on-delivery, or similar basis or terms;  

(o)which is owing by an Account Debtor which is a Sanctioned Person;

(p)the portion of which (i) as to which the Goods or services giving rise
thereto, as applicable (A) have not been delivered or provided to the Account
Debtor (provided that Eligible Accounts shall include the portion of such
amounts payable for services that are subject to a binding agreement and
contractually obligated to be paid either unconditionally or subject only to
normal delivery or provision requirements, so long as they are reasonably
expected to be payable and collected from such Account Debtors); (B) are subject
to repurchase; (C) have been returned, rejected, repossessed, lost, or damaged;
or (D) are or are alleged to constitute infringing Goods or are or are alleged
to have been manufactured or sold in a manner which violates the Intellectual
Property rights of any Person or (ii) does not represent a final sale to the
Account Debtor, provided that Accounts arising pursuant to flat fee arrangements
shall not be considered to be ineligible Accounts pursuant to this clause (p);
or

(q)the portion of which is evidenced by Chattel Paper or an Instrument of any
kind or has been reduced to judgment;

provided that the “ineligibility” of any Accounts may be re-characterized, from
time to time, as “eligible” with the consent of the Required Lenders.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to such consents, if any, as may be
required therein.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by, or
required to be contributed to by, any of the Credit Parties, their Subsidiaries
or their ERISA Affiliates.

 

19

7947999.1

--------------------------------------------------------------------------------

 

“Environmental Law(s)” means any foreign, federal, state or local laws, common
law, rules, regulations, codes, ordinances, Orders, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, the preservation or reclamation of
natural resources, the generation, use, handling, transportation, storage,
treatment, disposal, manufacture, processing, Release or threatened Release, or
health and safety matters.

“Environmental Liability” means any liability or obligation, contingent or
otherwise (including for damages (including punitive damages), costs of or
obligation to conduct environmental remediation, investigation, monitoring,
cleanup or corrective action, fines, penalties, claims, judgments, losses,
encumbrances, liens, notices, suits, proceedings, damages to natural resources,
personal injury, property damage, indemnities, contribution or compensation), of
any of the Parent and its Subsidiaries directly or indirectly resulting from or
based upon (a) violation of, non-compliance with or arising out of any
Environmental Law, (b) the on-site or off-site generation, use, handling,
transportation, storage, treatment, manufacture, processing or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) a Release or
threatened Release or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permits” means any permit, license, approval, consent,
registration or other authorization required by or from a Governmental Authority
under any Environmental Law.

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder, and any
successor thereto.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member.  Any former ERISA Affiliate of any of the Parent
and its Subsidiaries shall continue to be considered an ERISA Affiliate for
purposes hereof for any period such entity was an ERISA Affiliate of any such
Credit Party or Subsidiary and with respect to liabilities arising after such
period for which any such Credit Party or Subsidiary could be liable under the
Internal Revenue Code or ERISA.

 

20

7947999.1

--------------------------------------------------------------------------------

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (b) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code), the failure to make by its due date any minimum required
contribution or any required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal by any Credit Party, or any of its
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to any Credit Party, any of its Subsidiaries or any
of their respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (e)
the institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition reasonably likely to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the imposition of liability on any Credit
Party, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, in each case reasonably likely to result in liability;
(g) the withdrawal of any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if such
withdrawal is reasonably likely to result in liability therefor, or the receipt
by any Credit Party, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it is in “critical”
or “endangered” status within the meaning of Section 103(f)(2)(G) of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA, if such reorganization, insolvency or termination is reasonably likely to
result in liability; (h) the occurrence of an act or omission which could give
rise to the imposition on any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates of fines, penalties, taxes or related charges
under Chapter 43 of the Internal Revenue Code or under Section 409, Section
502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit
Plan if such fines, penalties, taxes or related charges are reasonably likely to
result in liability; (i) the assertion of a material claim (other than routine
claims for benefits and funding obligations in the ordinary course) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against any Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan reasonably likely
to result in liability; (j) receipt from the Internal Revenue Service of written
notice of the failure of any Employee Benefit Plan intended to be qualified
under Section 401(a) of the Internal Revenue Code to qualify under Section
401(a) of the Internal Revenue Code, or the failure of any trust forming part of
any such plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (k) the imposition of a lien pursuant to Section
430(k) of the Internal Revenue Code or pursuant to Section 303(k) or 4068 of
ERISA or any violation of Section 436 of the Internal Revenue Code or Section
206(g) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

21

7947999.1

--------------------------------------------------------------------------------

 

“Event of Default” means each of the conditions or events set forth in
Section 9.1.

“Excluded Property” means (a) real and personal property located outside the
United States (other than the Equity Interests or ownership interests in
First-Tier Foreign Subsidiaries which may be the subject of a pledge hereunder),
(b) except to the extent expressly required hereunder, the tenant’s interest in
leased real property, (c) personal property with respect to which the perfection
of the Lien therein is not governed by the UCC (including motor vehicles and
aircraft which will be “Excluded Property” unless expressly provided otherwise
herein) or, in the case of Intellectual Property, may be effected by filings
with the United States Copyright Office and the United States Patent and
Trademark Office, including, but not limited to any “intent to use” trademark
applications for which a statement of use has not been filed (but only until
such statement is filed), (d) the portion of Equity Interests in First-Tier
Foreign Subsidiaries that is not required to be pledged to secure the Loans and
Obligations hereunder, (e) property (including, without limitation, any lease,
license, other agreement or other property) that (i) is the subject of a
Permitted Lien the terms of which prohibit the grant of a security interest
therein or (ii) would require a consent or would result in an event of default
thereunder or termination event in respect thereof, in each case under clauses
(i) and (ii) of this subsection (e), to the extent not rendered ineffective by
the terms of the UCC (including the provisions of Sections 9-406, 9-407 and
9-409) and other applicable law or principles of equity, (f) any other assets to
the extent that a pledge thereof or a grant of a security interest therein would
be prohibited by applicable law, rule or regulation or agreements with any
Governmental Authority or would require governmental (including regulatory)
consent, approval, license or authorization (after giving effect to the
applicable anti-assignment provisions of the UCC), (g) amounts held in Deposit
Accounts, exclusively for the benefit of third parties for (i) payroll,
healthcare and other employee wage and benefit accounts, (ii) tax accounts,
including, without limitation, sales tax accounts, (iii) escrow, defeasance and
redemption accounts, and (iv) fiduciary or trust accounts, and (h) such other
exceptions subject to the mutual agreement of the Required Lenders and the
Administrative Agent, on the one hand, and the Borrower, on the other hand.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Credit Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.8 hereof and
any and all guarantees of such Guarantor’s Swap Obligations by other Credit
Parties) at the time the Guaranty of such Guarantor, or grant by such Guarantor
of a security interest, becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a Master Agreement governing more
than one Swap Agreement, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Agreements for which such Guaranty
or security interest becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office

 

22

7947999.1

--------------------------------------------------------------------------------

 

located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.17) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.3(b), (d)
or (e), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.3(g), and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means collectively (i) that certain First Amended
and Restated Loan and Security Agreement dated as of December 29, 2004, by and
between Comerica Bank and Priority Fulfillment Services, Inc., as thereafter
amended to date and (ii) that certain Loan and Security Agreement dated as March
29, 2002 by and between Supplies Distributors, Inc. and Wells Fargo Bank,
National Association (as successor to Wachovia Bank, National Association, as
successor to Congress Financial Corporation (Southwest)), as thereafter amended
to date.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not more onerous to comply with), any regulations
or official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, (i) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
Regions Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.

“Fee Letter” means, collectively, (a) that certain letter agreement dated July
13, 2015 among the Parent, Regions Bank and the Lead Arranger and (b) that
certain letter agreement dated October 7, 2018 among the Borrower, the Parent,
Regions Bank and the Lead Arranger.

“Financial Officer” means, with respect to any Person, the president, chief
financial officer, principal accounting officer, treasurer, vice president of
finance or controller of such Person (including an outside accountant reasonably
acceptable to the Administrative Agent).  Unless the context otherwise requires,
the term “Financial Officer” refers to a Financial Officer of the Parent.

 

23

7947999.1

--------------------------------------------------------------------------------

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
Financial Officer of the Parent in his or her role as Financial Officer and not
individually, that such financial statements fairly present, in all material
respects, the financial condition of the Parent and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.

“First Incremental Loan Commitment Increase Agreement” means that First
Incremental Loan Commitment Increase Agreement dated as of August 21, 2015 among
the Borrower, the Guarantors, the Lenders identified therein and Regions Bank,
as Administrative Agent, regarding the establishment of additional Incremental
Loan Facilities under this Agreement.

“First Incremental Loan Effective Date” means the effective date of the First
Incremental Loan Commitment Increase Agreement, being on or about August 21,
2015.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than Permitted Liens.

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Domestic Credit Party.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations other than Letter of
Credit Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the Ordinary Course of Business.

 

24

7947999.1

--------------------------------------------------------------------------------

 

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a)all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments but specifically excluding
(i) trade payables incurred in the Ordinary Course of Business, and (ii) the
portion of Earn-Out Obligations or other similar deferred or contingent
obligations incurred in connection with any Acquisition payable in cash (and not
in Equity Interests) until such time as such obligations are recognized as a
liability on the balance sheet of such Person and its Subsidiaries in accordance
with GAAP;;

(b)all purchase money indebtedness (including indebtedness and obligations in
respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the Ordinary Course of Business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the Ordinary Course of Business
not past due for more than sixty (60) days after the date on which such trade
account payable was created, unless such trade account payable is being disputed
in good faith);

(c)all obligations under letters of credit (including standby and commercial),
bankers’ acceptances and similar instruments (including bank guaranties, surety
bonds (but excluding, for the avoidance of doubt, any performance bonds issued
or to be issued under contractual obligations existing as of the Closing Date in
an aggregate amount not to exceed $1.5 million), comfort letters, keep-well
agreements and capital maintenance agreements);

(d)the Attributable Principal Amount of Capital Lease Obligations, Synthetic
Leases and Securitization Transactions;

(e)all preferred stock and comparable Equity Interests providing for mandatory
redemption, sinking fund or other like payments;

(f)the portion of Earn-Out Obligations payable in cash (and not in Equity
Interests), whether or not included under clause (a) above, but without
duplication, when and as recognized as a liability in accordance with GAAP;

(g)Support Obligations in respect of Funded Debt of another Person; and

(h)Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

 

25

7947999.1

--------------------------------------------------------------------------------

 

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (iii) based on the amount of Funded Debt that is the
subject of the Support Obligations in the case of Support Obligations under
clause (g).

“Funding Notice” means a notice substantially in the form of Exhibit 2.1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards).

“Guaranteed Obligations” shall have the meaning provided in Section 4.1(a).

“Guarantors” means (a) the Parent, (b) each of the Subsidiaries and Affiliates
identified on the signature pages of Amendment No. 1 as “Guarantors”, (c) each
other Person that becomes a Guarantor hereunder after the ClosingAmendment No. 1
Effective Date, (d) with respect to (i) Secured Swap Obligations, (ii) Secured
Treasury Management Obligations, and (iii) Swap Obligations of a Specified
Credit Party (determined before giving effect to Sections 4.1 and 4.8) under the
Guaranty hereunder, the Borrower, and (e) their respective successors and
permitted assigns.

“Guaranty” means the guaranty of each Guarantor set forth in Section 4.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, and infectious or medical wastes, and all
other substances, materials, chemicals, contaminants or wastes of any nature
regulated pursuant to any Environmental Law.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
applicable law relating to any Lender which is currently in effect or, to the
extent allowed under such applicable law, which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable law now
allow.

“Incremental Loan Facilities” shall have the meaning provided in Section 2.1(d).

 

26

7947999.1

--------------------------------------------------------------------------------

 

“Incremental Revolving Loan Facility” shall have the meaning provided in Section
2.1(d).

“Incremental Term Loan” shall have the meaning provided in Section 2.1(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all Funded Debt;

(b)net obligations under any Swap Agreement;

(c)Support Obligations in respect of Indebtedness of another Person; and

(d)Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Agreements
under clause (b) and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (c).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” shall have the meaning provided in Section 11.2(b).

“Index Rate” means, for any Index Rate Determination Date with respect to any
Base Rate Loans determined by reference to the LIBOR Index Rate, the rate per
annum (rounded upward to the next whole multiple of one sixteenth of one percent
(1/16 of 1%)) equal to (athe higher of (x) 0.00% per annum and (y) LIBOR for
deposits in Dollars with a term equivalent to one month in Dollars determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the Index Rate Determination Date, or (b) in the event the rates referenced in
the preceding clause (a) are not available, the rate per annum (rounded upward
to the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal
to quotation rate (or the arithmetic mean of rates) offered to first class banks
in the London interbank market for deposits in Dollars of amounts in same day
funds comparable to the principal amount of the applicable Loan of Regions Bank
or any other Lender selected by the Administrative Agent, for which the Index
Rate is then being determined with maturities comparable to one month as of
approximately 11:00 a.m. (London, England time) two Business Days prior to such
Index Rate Determination Date.  Notwithstanding anything contained herein to the
contrary, the Index Rate shall not be less than zero.of one month.

 

27

7947999.1

--------------------------------------------------------------------------------

 

“Index Rate Determination Date” shall mean the Closing Date and the first
Business Day of each calendar month thereafter; provided, however, that, solely
for purposes of the definition of Base Rate, Index Rate Determination Date shall
mean the date of determination of the Base Rate.

“Intellectual Property” means all intellectual and similar Property of a Person,
including (a) inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases, (b)
all embodiments or fixations thereof and all related documentation,
applications, registrations and franchises, (c) all licenses or other rights to
use any of the foregoing, and (d) all books and records relating to the
foregoing.

“Inspections” shall have the meaning provided in Section 7.7(b).

“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, the last Business Day of each calendar month, commencing on the
first such date to occur after the Closing Date and the final maturity date of
such Loan; and (b) any Adjusted LIBOR Rate Loan, the last day of each Interest
Period applicable to such Loan; provided, in the case of each Interest Period of
longer than three months “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such Interest Period and the final maturity date of such Loan.

“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one, two, three or six months, as selected by the Borrower in
the applicable Funding Notice or Conversion/Continuation Notice, (a) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (b) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (i) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (ii) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (iii) below, end on the last Business Day of a
calendar month; (iii) no Interest Period with respect to the Term Loanany term
loan shall extend beyond any principal amortization payment date, except to the
extent that the portion of such Loan comprised of Adjusted LIBOR Rate Loans that
is expiring prior to the applicable principal amortization payment date plus the
portion comprised of Adjusted LIBORBase Rate Loans equals or exceeds the
principal amortization payment then due; and (iv) no Interest Period with
respect to any portion of the Revolving Loans shall extend beyond the Revolving
Commitment Termination Date, as extended, if extended, and (v) no Interest
Period with respect to the Term Loan shall extend beyond any principal
amortization payment date, except to the extent that the portion of such Term
Loan comprised of Adjusted LIBOR Rate Loans that is expiring prior to the
applicable principal amortization payment date plus the portion comprised of
Base Rate Loans equals or exceeds the principal amortization payment then due..

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

28

7947999.1

--------------------------------------------------------------------------------

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, guaranty or assumption of Indebtedness of, or purchase
or other acquisition of any other Indebtedness or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
undertakes any Support Obligation with respect to Indebtedness of such other
Person, or (c) the purchase or other acquisition (in one transaction or series
of related transactions) of assets or operating unit of another Person that
constitutes a business unit.  For purposes of covenant compliance the amount of
any Investment shall be the amount actually loaned or invested without
adjustment for subsequent increases or decreases in the value of such
investment.

“Involuntary Disposition” means the receipt by the Borrower or any Subsidiaries
of any cash insurance proceeds or condemnation awards payable by reason of
theft, loss, physical destruction or damage, taking or similar event with
respect to any of its Property.

“IRS” means the United States Internal Revenue Service.

“ISP” means the rules under the “International Standby Practices 1998” published
by the Institute of International Banking Law & Practice, Inc. (or such later
version thereof as may be in effect at the time of issuance of such Letter of
Credit).

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit 2.3.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement or instrument entered into
by the Issuing Bank and the Borrower or its Subsidiaries, or in favor of the
Issuing Bank and relating to the Letter of Credit.

“Issuing Bank” means Regions Bank, together with its successors and assigns in
such capacity.

“Lead Arranger” means Regions Capital Markets, a division of Regions Bank.

“Leasehold Property” means, as to any Person, any leasehold interest of such
Person as lessee or tenant under any lease of real property, now held or after
acquired.

“Legal Requirements” means, as to any Person, the Organizational Documents of
such Person, and any federal, state or local treaty, law (including the common
law and any Environmental Law), statute, ordinance, code, rule regulation, order
or determination of an arbitrator or a court, other Governmental Authority, in
each case, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

29

7947999.1

--------------------------------------------------------------------------------

 

“Lenders” means those banks and financial institutions identified on the
signatures pages of Amendment No. 1 as “Lenders” hereunder and those banks and
financial institutions that become a Lender hereunder after the ClosingAmendment
No. 1 Effective Date, and, in each case, their successors and permitted assigns.

“Lender Joinder Agreement” means a joinder agreement, substantially in the form
of Exhibit 2.1(d) or any other form reasonably acceptable to the Administrative
Agent, executed and delivered in accordance with the provisions of Section
2.1(d)(iv).

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means any application or agreement for the
issuance, amendment or extension of a Letter of Credit.

“Letter of Credit Borrowing” means any extension of credit resulting from a
drawing under any Letter of Credit that has not been reimbursed or refinanced as
a Borrowing of Revolving Loans.

“Letter of Credit Fee” shall have the meaning provided in Section 2.10(b)(i).

“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings.  For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.4(h), and (ii) if a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Letter of Credit Outside Expiration Date” shall have the meaning provided in
Section 2.3(a).

“Letter of Credit Sublimit” shall have the meaning provided in Section
2.3(a).  The initial Letter of Credit Sublimit on the Amendment No. 1 Effective
Date is Five Million Dollars ($5,000,000).

“Leverage Increase Period” shall have the meaning provided in Section 8.14.

“LIBOR” shall have the meaning provided in the definition of “Adjusted LIBOR
Rate”.

“LIBOR Index Rate” means, for any Index Rate Determination Date, the rate per
annum obtained by dividing (a) the Index Rate by (b) an amount equal to (i) one,
minus (ii) the Applicable Reserve Requirement.

“LIBOR Loan” means a Loan bearing interest at a rate determined by reference to
the Adjusted LIBOR Rate or the LIBOR Index Rate (including a Base Rate Loan
referencing the LIBOR Index Rate), as applicable.

 

30

7947999.1

--------------------------------------------------------------------------------

 

“LIBOR Replacement Rate” shall have the meaning provided in Section 2.14(h).

“LIBOR Scheduled Unavailability Date” shall have the meaning provided in Section
2.14(g).

“Licensor” means any Person from whom a Credit Party obtains the right to use
any Intellectual Property.

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (b) in the case of Equity Interests, any purchase option, call or similar
right of a third party with respect to such Equity Interests.

“Liquidity” means, at any time, the sum of (a) unrestricted cash and Cash
Equivalents on hand, plus (b) Availability.

“Loan” means any Revolving Loan, Swingline Loan or Term Loan, and the Base Rate
Loans and Adjusted LIBOR Rate Loans comprising such Loans.

“Loan Obligations” means the Revolving Obligations and the Term Loansany loans
established pursuant to an Incremental Loan Facility.

“Margin Stock” shall have the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

“Master Agreement” has the meaning specified in the definition of “Swap
Agreement”.

“Material Adverse Effect” means any effect, event, condition, action, omission,
change or state of facts that, individually or in the aggregate, has resulted
in, or could reasonably be expected to result in, a material adverse effect with
respect to (a) the business operations, properties, assets, or financial
condition of the Parent and its Subsidiaries taken as a whole; (b) the ability
of the Credit Parties, taken as a whole, to fully and timely perform the
Obligations in any material respect; (c) the legality, validity, binding effect,
or enforceability against a Credit Party of any Credit Document to which it is a
party in any material respect; (d) the value of the whole or any material part
of the Collateral or the priority of Liens in all or any material portion of the
Collateral in favor of the Collateral Agent for the holders of the Obligations;
or (e) all or any material portion of the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any holder of
Obligations under any Credit Document.

“Material Contract” means any Contractual Obligation to which any of the Parent
or its Subsidiaries, or any of their respective Property, are bound (other than
those evidenced by the Credit Documents) for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.

 

31

7947999.1

--------------------------------------------------------------------------------

 

“Material Real Property” shall mean, without duplication, (a) for fee-owned Real
Estate Assets having a fair market value in excess of $13 million, each such
Real Estate Asset, and for fee-owned Real Estate Assets having a fair market
value of $13 million or less, those Real Estate Assets that the Borrower may
choose to encumber, such that after giving effect thereto, the fair market value
of such fee-owned Real Estate Assets that are not encumbered by mortgage Liens
securing the Obligations shall not be in excess of $26 million in the aggregate,
and (b) any Leasehold Property in which Collateral is held or stored and the
loss of which would be material as determined by the Administrative Agent in its
discretion, and (c) other real property, owned or leased, with a fair market
value, including improvements, determined by the Borrower in its reasonable
judgment, of $1 million or more.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances in Dollars provided to
reduce or eliminate Fronting Exposure during the existence of a Defaulting
Lender, an amount equal to 105% of the Fronting Exposure of the Issuing Bank
with respect to Letters of Credit issued and outstanding at such time, (b) with
respect to Cash Collateral consisting of cash or deposit account balances as
provided under Section 9.2 on exercise of remedies or on the Revolving
Commitment Termination Date as provided in Section 2.15, an amount equal to 105%
of the Outstanding Amount of all Letter of Credit Obligations, and (c)
otherwise, an amount determined by the Administrative Agent and the Issuing Bank
in their sole discretion.

“Moody’s” means Moody’s Investor Services, Inc., together with its successors.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“Net Cash Proceeds” means the aggregate amount of Cash and Cash Equivalents when
and as received, net of (a) direct costs incurred or estimated in connection
therewith (including legal, accounting and investment banking fees and expenses,
sales commissions and underwriting discounts), (b) estimated taxes paid or
payable in connection therewith, (c) the aggregate amount of Indebtedness
retired in connection therewith, and (d) amounts placed in escrow.  For purposes
hereof, “Net Cash Proceeds” shall include any Cash or Cash Equivalents received
upon disposition of any non-cash consideration when and as received.

“Non-Consenting Lender” shall have the meaning provided in Section 2.17.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender.

“Note” means a Revolving Loan Note, a Swingline Note, or a Termpromissory note
given in connection with the establishment of an Incremental Loan NoteFacility.

“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.

“Obligations” means, with respect to each Credit Party, (a) the Credit Agreement
Obligations, (b) Secured Swap Obligations, (c) Secured Treasury Management
Obligations, and (d) the Collateral Agent Obligations; provided, however, that
the “Obligations” of a Credit Party shall exclude any Excluded Swap Obligations
with respect to such Credit Party.

 

32

7947999.1

--------------------------------------------------------------------------------

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury, and any successor thereto.

“Order” means any judgment, decree, order, consent order, consent decree, writ
or injunction (including any judicial or administrative interpretation,
guidance, directive, policy statement or opinion) of any Governmental Authority.

“Ordinary Course of Business” shall mean, with respect to any transaction
involving any Person, the ordinary course of business of such Person consistent
in all material respects with past practices of such Person taken in good faith
and not for the purpose of evading any term, provision or restriction of this
Agreement or the other Credit Documents.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended.  In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.4).

 

“Outstanding Amount” means, on any date, (a) with respect to Loans, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings, payments and prepayments occurring on such date; and (b) with
respect to Letters of Credit, the aggregate outstanding amount of Letter of
Credit Obligations (including Letter of Credit Borrowings) after giving effect
to any Credit Extensions, payments and reimbursements and changes in the amount
of Letters of Credit on such date.

“Parent” means PFSweb, Inc., a Delaware corporation, as provided in the
introductory paragraph hereof.

 

33

7947999.1

--------------------------------------------------------------------------------

 

“Participant” shall have the meaning provided in Section 11.5(d).

“Participant Register” shall have the meaning provided in Section 11.5(d).

“Patriot Act” shall have the meaning provided in Section 6.10(f).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means (a) the CrossView Acquisition, (b) any Business
Acquisition approved by the Administrative Agent and the Required Lenders, and
(cb) any Business Acquisition that satisfies the following conditions:

(i)the Person, property, business unit or enterprise shall be in the same
business or related line of business as the Parent and its Subsidiaries;

(ii)where the consideration (including, for purposes hereof, indebtedness
assumed in connection therewith and the fair value of cash paid and other
property given in connection therewith, but not including the value of Equity
Interests in the Parent) for such acquisition is in excess of $10 million, the
Lenders shall have received written notice not less than 10 days nor more than
90 days prior to any such acquisition and furnished with at such time reasonable
details as to such acquisition (including sources and uses therefor and copies
of all material acquisition documents), two years of historical financial
statements of the Person to be acquired (unless otherwise agreed by the
Lenders), and consolidated financial statements for the Consolidated Group on a
Pro Forma Basis after giving effect to the acquisition;

(iii)in the case of (A) an acquisition of Equity Interests, the board of
directors or comparable governing body shall have approved the acquisition and
shall be supportive of it and the target thereof shall become a party to, and
otherwise comply with, this Agreement and the other Credit Documents, as
required hereby and thereby and (B) an acquisition of assets by the Parent or
its Domestic Subsidiaries, such assets will be made subject to a valid, duly
perfected, First Priority Lien in favor of the Collateral Agent in accordance
with the provisions hereof, subject to only Permitted Liens;

(iv)such acquisition shall not require any consent, approval, exemption or
authorization of, registration or filing with, or notice to, or any other action
by, any Governmental Authority, except such as have been obtained or made and
are in full force and effect on or prior to the date of such acquisition;

(v)on the date of acquisition, (A) no Default or Event of Default shall exist
immediately before or immediately after giving effect thereto, (B) the
representations and warranties contained in this Agreement and in the other
Credit Documents shall be true and correct in all material respects to the same
extent as though made on and as of that date (both immediately before and
immediately after giving effect thereto), except to the extent such
representations and warranties specifically relate to an earlier date, in which
case, such representations and warranties shall have been true and correct in
all material

 

34

7947999.1

--------------------------------------------------------------------------------

 

respects on and as of such earlier date, (C) after giving effect to the
acquisition on a Pro Forma Basis, (1) the Parent and its Subsidiaries will be in
compliance with the Consolidated Fixed Charge Coverage Ratio in Section 8.13 and
the Consolidated Net Leverage Ratio (which calculation shall include, for the
avoidance of doubt, the cash portion of any Earn-out Obligations that are
reasonably expected to be paid in the next twelve (12) months) will be not
greater than 0.25:1.0 lower than (or, a quarter-turn inside) the maximum ratio
then permitted underin Section 8.14, and (2) the Consolidated Net Leverage Ratio
shall be at least 0.25 less than the ratio then required pursuant to Section
8.14, (D) the Parent and its Subsidiaries will have minimum Liquidity of not
less than $10 million, and (E) the entity, business unit or assets that are the
subject of the acquisition shall have had EBITDA greater than zero determined on
an aggregate basis for the period of four consecutive fiscal quarters most
recently ending;

(vi)for any acquisition or series of related acquisitions exceeding $5for which
the consideration paid is in excess of $10 million in the aggregate, there shall
have been delivered to the Administrative Agent a compliance certificate
confirming that the foregoing conditions have been met; and

(vii)there shall have been provided to the Administrative Agent and the Lenders
such due diligence information regarding the prospective acquisition as may have
been reasonably requested by them, including quality of earnings reports and
financial projections, where appropriate in their judgment.

For purposes hereof, the “cost” of an acquisition shall include all cash, the
fair value of non-cash consideration (including the value of Equity Interests in
the Parent given as consideration therefor) and assumed Indebtedness.  For the
avoidance of doubt, for any acquisition for which the consideration paid is $10
million or less, only the conditions set forth in clauses (b)(i), (b)(iii),
(b)(iv), (b)(v) and (b)(vii) shall be required to be satisfied for such
acquisition to constitute a Permitted Acquisition pursuant to clause (b) above.

“Permitted Disposition” means (a) a Disposition permitted under Section 8.5, and
(b) any other Disposition approved by the Administrative Agent and the Required
Lenders as provided herein.

“Permitted Encumbrances” means:

(a)Liens imposed by law for taxes that are not yet due or are being contested in
compliance with the requirements provided hereunder;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the Ordinary Course of Business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with the requirements provided hereunder;

(c)pledges and deposits made in the Ordinary Course of Business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

35

7947999.1

--------------------------------------------------------------------------------

 

(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the Ordinary Course of Business;

(e)judgment Liens in respect of judgments that do not constitute an Event of
Default hereunder;

(f)Liens and rights of set-off in favor of a banking institution arising by
operation of statutory or common law encumbering deposits held by such banking
institution;

(g)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property and minor defects in title to real property imposed by law or
arising in the Ordinary Course of Business that (i) do not secure any monetary
obligations, and (ii) do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business;

(h)the interest or title of a lessor, sublessor or owner under any lease of real
estate, equipment or facilities (including fiber optic cable) expressly
permitted under this Agreement (but not Liens, encumbrances or other exceptions
to title encumbering such interest or title, except as otherwise provided in
this definition);

(i)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the Ordinary Course of Business;

(j)licenses of trademarks and other intellectual property rights granted in the
Ordinary Course of Business and not interfering in any respect with the ordinary
conduct of the business;

(k)Liens arising out of consignment arrangements for the sale of goods entered
into in the Ordinary Course of Business in accordance with the past practice;
and

(l)possessory Liens which (i) occur in the Ordinary Course of Business, (ii)
secure  normal trade debt which is not yet due and payable and (iii) do not
secure Indebtedness;

provided that, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

 

36

7947999.1

--------------------------------------------------------------------------------

 

(b)investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s, respectively, or carrying an
equivalent rating by a nationally recognized rating agency, if S&P and Moody’s
cease to publish ratings of commercial paper issuers generally;

(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any State thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;

(d)fully collateralized repurchase agreements with a term of not more than
90 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e)money market funds substantially all of whose assets are comprised of
securities satisfying the requirements of the foregoing clauses (a)-(d).

“Permitted Liens” means each of the Liens permitted pursuant to Section 8.2.

“Permitted Prior Liens” means, collectively, (a) Liens that are expressly
permitted under Sections 8.2(c) and 8.2(d), and (b) other Liens that are
expressly permitted under Section 8.2 that arise by operation of law and are not
voluntarily granted, to the extent such Liens described in this clause (b) are
entitled by operation of law to priority over the security interests created (or
purported to be created) by the Collateral Documents.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” shall have the meaning provided in Section 11.1(d)(i).

“Pledge Agreement” means the pledge agreement dated as of the Closing Date given
by the Credit Parties, as pledgors, to the Collateral Agent for the benefit of
the holders of the Secured Obligations, and any other pledge agreements that may
be given by any Person pursuant to the terms hereof, in each case, as the same
may be amended and modified from time to time.

“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time.  The Administrative Agent’s prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.

“Principal Office” means, for the Administrative Agent, the Swingline Lender and
the Issuing Bank, such Person’s “Principal Office” as set forth on Schedule
11.1, or such other office as it may from time to time designate in writing to
the Borrower and each Lender.

 

37

7947999.1

--------------------------------------------------------------------------------

 

“Pro Forma Basis” means, for any transaction, including determination of the
applicable pricing level under “Applicable Margin”, determination of compliance
with the financial covenants hereunder, for Acquisitions and Dispositions and
for making Restricted Payments, such transaction shall be deemed to have
occurred on first day of the period of four consecutive fiscal quarters ending
as of the date for which the most recent annual, quarterly or monthly financial
statements, and related Compliance Certificates, shall have been provided in
accordance with the provisions of Section 7.1(a), (b) and (c). Further, for
purposes of making calculations on a Pro Forma Basis hereunder, (a) in the case
of Dispositions, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject
thereof shall be excluded to the extent relating to any period prior to the date
of such transaction, and (ii) Funded IndebtednessDebt paid or retired in
connection therewith shall be deemed to have been paid and retired as of the
first day of the applicable period; (b) in the case of Acquisitions, (i) income
statement items (whether positive or negative) attributable to the property,
entities or business units that are the subject thereof shall be included to the
extent relating to any period prior to the date thereof and (ii) Funded
IndebtednessDebt incurred in connection therewith shall be deemed to have been
incurred as of the first day of the applicable period (and interest expense
shall be imputed for the applicable period assuming prevailing interest rates
hereunder); and (c) in the case of incurrence of Funded IndebtednessDebt
hereunder, the Funded IndebtednessDebt shall be deemed to have been incurred as
of the first day of the applicable period (and interest expense shall be imputed
for the applicable period assuming prevailing interest rates in respect
thereof).

“Projections” has the meaning provided in Section 6.4(c).

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible, and including cash,
securities, accounts and contract rights.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchase Money Obligations” means, for any Person, the obligations of such
Person (including Capital Lease Obligations) incurred for the purpose of
financing all or any part of the purchase price of any fixed or capital assets
(including Equity Interests in any Person owning fixed or capital assets) or the
cost of installation, construction or improvement of any fixed or capital
assets.

“Qualified Acquisition” means (a) a Permitted Acquisition with aggregate
acquisition consideration of at least $25,000,000 or (b) a series of related
Permitted Acquisitions in any twelve (12) month period, with aggregate
acquisition consideration for all such Permitted Acquisitions of at least
$25,000,000; provided, that for any such Permitted Acquisition or series of
related Permitted Acquisitions to qualify as a Qualified Acquisition, an
Authorized Officer of the Borrower shall have delivered to the Administrative
Agent a certificate (i) certifying that the Permitted Acquisition or series of
related Permitted Acquisitions meet the criteria set forth in the foregoing
clause (a) or clause (b), as applicable, and (ii) notifying the Administrative
Agent that the Borrower has elected to treat such Permitted Acquisition or
series of related Permitted Acquisitions as a Qualified Acquisition.

 

38

7947999.1

--------------------------------------------------------------------------------

 

“Qualified Acquisition Pro Forma Determination” means, to the extent required in
connection with determining the permissibility of any Permitted Acquisition that
is a Qualified Acquisition, the determinations required by clause (b)(v)(C) in
the definition of “Permitted Acquisition.”

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that, at the time the Guaranty (or grant of security interest, as
applicable) becomes or would become effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or such other Credit Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Swap Provider” means (a) any of Regions Bank and its Affiliates, and
(b) any Person that (i) at the time it enters into a Swap Agreement, is a Lender
or an Affiliate of a Lender, or (ii) in the case of a Swap Agreement in effect
on or prior to the Closing Date, is, as of the Closing Date or within thirty
(30) days thereafter, a Lender or an Affiliate of a Lender, and, in cases where
the Swap Provider is no longer a Lender or an Affiliate of a Lender, each such
Swap Provider shall have provided a Secured Party Designation Notice to the
Administrative Agent within thirty (30) days of entering into the Swap Agreement
or otherwise becoming eligible in respect thereof.  For purposes hereof, the
term “Lender” shall be deemed to include the Administrative Agent.

“Qualifying Treasury Management Provider” means (a) any of Regions Bank and its
Affiliates, and (b) any Person that (i) at the time it enters into a Treasury
Management Agreement, is a Lender or an Affiliate of a Lender, or (ii) in the
case of a Treasury Management Agreement in effect on or prior to the Closing
Date, is, as of the Closing Date or within thirty (30) days thereafter, a Lender
or an Affiliate of a Lender, and, in cases where the Treasury Management
Provider is no longer a Lender or an Affiliate of a Lender, each such Treasury
Management Provider shall have provided a Secured Party Designation Notice to
the Administrative Agent within thirty (30) days of entering into the Treasury
Management Agreement or otherwise becoming eligible in respect thereof.  For
purposes hereof, the term “Lender” shall be deemed to include the Administrative
Agent.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Recipient” means the Administrative Agent, any Lender, the Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder.

“Refunded Swingline Loans” shall have the meaning provided in
Section 2.2(b)(iii).

“Register” shall have the meaning provided in Section 11.5(c).

“Reimbursement Date” shall have the meaning provided in Section 2.3(d).

 

39

7947999.1

--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Materials in,
into, onto, from or through the environment.

“Removal Effective Date” shall have the meaning provided in Section 10.6(b).

“Required Lenders” means, as of any date of determination,

(a)where there are fewer than four Lenders, then at least two Lenders with not
less than sixty-six and two-thirds percent (66-2/3%) of the Aggregate
Commitments, or, if the Commitments shall have expired or been terminated, at
least two Lenders holding in the aggregate not less than sixty-six and
two-thirds percent (66-2/3%) of the Loan Obligations (including, in each case,
the aggregate amount of each Lender’s risk participation and funded
participation in Letter of Credit Obligations and Swingline Loans), and

(b)where there are four or more“Required Lenders, then ” means, as of any date
of determination, at least two unaffiliated Lenders havingwith more than 50% of
the Aggregate Commitments or, if the Commitments shall have expired or been
terminated, Lenders holding in the aggregate more than 50% of the Loan
Obligations (including, in each case, the aggregate amount of each Lender’s risk
participation and funded participation in Letter of Credit Obligations and
Swingline Loans); provided that, in any case, the commitments of, and the
portion of the Loan Obligations held or deemed held by, Defaulting Lenders shall
be disregarded in making determinations of “Required Lenders” hereunder.

provided that, in any case, the commitments of, and the portion of the Loan
Obligations held or deemed held by, Defaulting Lenders shall be disregarded in
making determinations of “Required Lenders” hereunder.

“Reserves” shall have the meaning provided in the definition of “Borrowing
Base”.

“Resignation Effective Date” shall have the meaning provided in Section 10.6(a).

“Restricted Payment” means, for any Person, (a) any dividend or distribution
(whether in cash, securities or other property) with respect to any Equity
Interests of such Person, or any payment (whether in cash, securities or other
property), including sinking fund payments and similar deposits, on account of
the purchase, redemption, retirement, acquisition, cancellation, termination or
amendment of any Equity Interests of such Person, or any option, warrant or
other right to acquire any Equity Interests of such Person, (b) any payment of
interest, principal, premium or other amounts on or in respect of any
Subordinated Debt or the repayment, redemption, retirement or repurchase
thereof, directly or indirectly, and (c) any payment of interest, principal or
other amounts on or in respect of any Earn-Out Obligations or the repayment,
redemption or retirement thereof.

 

40

7947999.1

--------------------------------------------------------------------------------

 

“Revolving Committed Amount” means, for each Lender, the amount of such Lender’s
Revolving Commitment.

“Revolving Commitment” means the commitment of each Lender to make its share of
the Revolving Loans and to share in Revolving Obligations hereunder, and the
commitment to provide and participate in Letter of Credits and Swingline
Loans.  The Revolving Commitments of the Lenders, as reconstituted, updated and
revised, as of the Second Incremental LoanAmendment No. 1 Effective Date, are
set forth in Appendix A.

“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), equal to (a) prior to
termination of the commitments, the numerator of which is such Lender’s
Revolving Committed Amount and the denominator is aggregate amount of Revolving
Commitments, and (b) after termination of the commitments, the numerator of
which is such Lender’s share of outstanding Revolving Obligations and the
denominator of which is the aggregate amount of outstanding Revolving
Obligations.  The initial Revolving Commitment Percentages are set forth on
Appendix A.

“Revolving Commitment Period” means the period from and including the
ClosingAmendment No. 1 Effective Date to the earlier of (a) (i) in the case of
Revolving Loans and Swingline Loans, the Revolving Commitment Termination Date
or (ii) in the case of the Letters of Credit, the Letter of Credit Outside
Expiration Date, or (b) in each case, the date on which the Revolving
Commitments shall have been terminated as provided herein.

“Revolving Commitment Termination Date” means the earliest to occur of (a) the
date five years following the ClosingAmendment No. 1 Effective Date, being
August 5November 1, 20202023; (b) the date the Revolving Commitments are
permanently reduced to zero pursuant to Section 2.11; and (c) the date of the
termination of the Revolving Commitments pursuant to Section 9.2.

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).

“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.

“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill
Financial, Inc., together with its successors.

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, with any other Person whereby such Person
sells or transfers any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

 

41

7947999.1

--------------------------------------------------------------------------------

 

“Sanctioned Entity” shall mean (a) a country or a government of a country, (b)
an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a Person  that is, or is owned or controlled by,
Persons that are, (i) the target of any Sanctions, or (ii) located, organized or
resident in a country or territory that is, or whose government is, the target
of Sanctions.

“SanctionsSanction(s)” means any economic or trade sanctionsfinancial
sanction(s) program administered, maintained or enforced by the U.S. Department
of the Treasury’s Offices of Foreign Assets Control, the U.S.United States
Government (including the United States Department of State and OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
the Hong Kong Monetary Authorityother relevant sanctions authority.

“Second Incremental Loan Commitment Increase Agreement” means that Second
Incremental Loan Commitment Increase Agreement dated as of September 3, 2015
among the Borrower, the Guarantors, the Lenders identified therein and Regions
Bank, as Administrative Agent, regarding the establishment of additional
Incremental Loan Facilities under this Agreement.

“Second Incremental Loan Effective Date” means the effective date of the Second
Incremental Loan Commitment Increase Agreement, being on or about September 3,
2015.

“Secured Obligations” shall have the meaning provided in the Collateral
Documents.

“Secured Party Designation Notice” means a notice from a Qualifying Swap
Provider or a Qualifying Treasury Management Provider to the Administrative
Agent that it holds Obligations entitled to share in the guaranties and
collateral interests provided herein in respect of a Secured Swap Agreement or
Secured Treasury Management Agreement, as appropriate.  A form of Secured Party
Designation Notice is attached as Exhibit 1.1.

“Secured Swap Agreement” means any Swap Agreement not prohibited hereunder
between any of the Parent or its Subsidiaries, on the one hand, and a Qualifying
Swap Provider, on the other hand.  For the avoidance of doubt, a holder of
Obligations in respect of a Secured Swap Agreement shall be subject to the
provisions of Section 9.3 and 10.10.

“Secured Swap Obligations” means all obligations owing to a Qualifying Swap
Provider under (a) any and all Secured Swap Agreements, (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any Secured
Swap Agreements, (c) any and all renewals, extensions and modifications of any
Secured Swap Agreements and (d) any and all substitutions for any Swap
Agreements, including all fees, costs, expenses and indemnities, whether
primary, secondary, direct, fixed or otherwise (including any monetary
obligations incurred during the pendency of any bankruptcy or insolvency
proceedings, regardless of whether allowed or allowable in such bankruptcy or
insolvency proceedings), in each case, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising.

 

42

7947999.1

--------------------------------------------------------------------------------

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any of the Parent or its Subsidiaries, on the one hand, and a Qualifying
Treasury Management Provider, on the other hand.  For the avoidance of doubt, a
holder of Obligations in respect of a Secured Treasury Management Agreement
shall be subject to the provisions of Section 9.3 and 10.10.

“Secured Treasury Management Obligations” means all obligations owing to a
Qualifying Treasury Management Provider under a Secured Treasury Management
Agreement, including all fees, costs, expenses and indemnities, whether primary,
secondary, direct, fixed or otherwise (including any monetary obligations
incurred during the pendency of any bankruptcy or insolvency proceedings,
regardless of whether allowed or allowable in such bankruptcy or insolvency
proceedings), in each case, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising.

“Security Agreement” means the security agreement dated as of the Closing Date
given by the Credit Parties, as grantors, to the Collateral Agent for the
benefit of the holders of the Secured Obligations, and any other pledge
agreements that may be given by any Person pursuant to the terms hereof, in each
case as the same may be amended and modified from time to time.

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any Person pursuant to
which such Person may sell, convey or otherwise transfer, or grant a security
interest in, accounts, payments, receivables, rights to future lease payments or
residuals or similar rights to payment to a special purpose subsidiary or
affiliate or any other Person.

“Solvent” means, with respect to any Person, that as of the date of
determination, both (a) (i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the ClosingAmendment No. 1 Effective Date or
with respect to any transaction contemplated or undertaken after the
ClosingAmendment No. 1 Effective Date; and (iii) such Person has not incurred
and does not intend to incur or believe (or should it reasonably believe) that
it will have debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (b) such Person is “solvent” within the
meaning given that term and similar terms under applicable law relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Credit Party” means, any Credit Party that is, at the time on which
the Guaranty (or grant of security interest, as applicable) becomes effective
with respect to a Swap Obligation, a corporation, partnership, proprietorship,
organization, trust or other entity that would not be an “eligible contract
participant” under the Commodity Exchange Act at such time but for the effect of
Section 4.8.

 

43

7947999.1

--------------------------------------------------------------------------------

 

“Subordinated Debt” means any Indebtedness for borrowed money of the Parent and
its Subsidiaries that by its terms is expressly subordinated in right of payment
to the prior payment of the Loan Obligations on terms and conditions, and
evidenced by documentation reasonably satisfactory to the Administrative Agent
and the Required Lenders.

“Subordinated Debt Documents” means any and all instruments, documents and
agreements executed and delivered by the Borrower to any Person to evidence the
Subordinated Debt.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person, or the accounts of which would be consolidated with those of such Person
in its consolidated financial statements in accordance with GAAP, if such
statements were prepared as of such date, or one or more of the other
Subsidiaries of that Person or a combination thereof; provided, in determining
the percentage of ownership interests of any Person controlled by another
Person, no ownership interest in the nature of a “qualifying share” of the
former Person shall be deemed to be outstanding.  Unless otherwise provided,
“Subsidiary” shall refer to a Subsidiary of the Parent.

“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Support Obligations shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Support Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

 

44

7947999.1

--------------------------------------------------------------------------------

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Provider” means any Person that is a party to a Swap Agreement with any of
the Parent and its Subsidiaries.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any netting agreements relating to such
Swap Agreements (to the extent, and only to the extent, such netting agreements
are legally enforceable in bankruptcy or insolvency proceedings against the
applicable counterparty obligor thereunder), (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in preceding clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

“Swingline Lender” means Regions Bank in its capacity as Swingline Lender
hereunder, together with its permitted successors and assigns in such capacity.

“Swingline Loan” means a Loan made by the Swingline Lender pursuant to
Section 2.2.

“Swingline Note” means a promissory note in the form of Exhibit 2.5-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swingline Rate” means the Base Rate plus the Applicable Margin applicable to
Base Rate Loans.

 

45

7947999.1

--------------------------------------------------------------------------------

 

“Swingline Sublimit” shall have the meaning provided in Section 2.2(a).  The
initial Swingline Sublimit on the Amendment No. 1 Effective Date is Five Million
Dollars ($5,000,000).

“Synthetic Lease” means, as to any Person, (a) any lease (including leases that
may be terminated by the lessee at any time) of any property (i) that is
accounted for as an operating lease under GAAP and (ii) in respect of which the
lessee retains or obtains ownership of the property so leased for U.S. federal
income tax purposes, other than any such lease under which such Person is the
lessor or (b) (i) a synthetic, off-balance sheet or tax retention lease, or (ii)
an agreement for the use or possession of property (including a Sale and
Leaseback Transaction), in each case under this clause (b), creating obligations
that do not appear on the balance sheet of such Person but which, upon the
application of any Debtor Relief Laws to such Person, would be characterized as
the indebtedness of such Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” shall have the meaning provided in Section 2.1(b).

“Term Loan Commitment” means the commitment of each Lender to make its share of
the Term Loan hereunder; provided that at any time after funding and termination
of the commitments relating thereto, determinations of “Required Lenders” shall
be based on the outstanding amount of the Term Loan.  On the Closing Date, the
aggregate amount of Term Loan Commitments was Ten Million Dollars
($10,000,000).  The aggregate amount of Term Loan Commitments was increased to
Twenty Million Dollars ($20,000,000) on the First Incremental Loan Effective
Date pursuant to the terms of the First Incremental Loan Commitment Increase
Agreement, and the aggregate amount of Term Loan Commitments was increased to
Thirty Million Dollars ($30,000,000) on the Second Incremental Loan Effective
Date pursuant to the terms of the Second Incremental Loan Commitment Increase
Agreement.  The Term Loan Commitments of the Lenders, as reconstituted, updated
and revised, as of the Second Incremental Loan Effective Date, are set forth in
Appendix A.

“Term Loan Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), equal to (a) prior to full
funding and termination of the commitments, the numerator of which is such
Lender’s Term Loan Committed Amount, and the denominator is the aggregate amount
of Term Loan Commitments, and (b) after full funding and termination of the
commitments, the numerator of which such Lender’s share of the outstanding
principal amount the Term Loan, and the denominator of which is the aggregate
outstanding principal amount of the Term Loan.  The initial Term Loan Commitment
Percentages are set forth on Appendix A.

“Term Loan Committed Amount” means, for each Lender, the amount of such Lender’s
Term Loan Commitment.

“Term Loan Maturity Date” means the date five years after the Closing Date,
being August 5, 2020.

 

46

7947999.1

--------------------------------------------------------------------------------

 

“Term Loan Note” means a promissory note in the form of Exhibit 2.5-3, as it may
be amended, supplemented or otherwise modified from time to time.

“Third Party” means any (a) lessor, mortgagee, mechanic or repairman, warehouse
operator or warehouseman, processor, packager, consignee, shipper, customs
broker, freight forwarder, bailee, or other third party which may have
possession of any Collateral or lienholders’ enforcement rights against any
Collateral or (b) Licensor whose rights in or with respect to any Collateral
limit or restrict or may, in the Collateral Agent’s determination, limit or
restrict the Credit Parties’ or the Collateral Agent’s rights to sell or
otherwise dispose of such Collateral.

“Third Party Agreement” means an agreement in form and substance reasonably
satisfactory to the Collateral Agent, pursuant to which a Third Party, as
applicable and as required by the Collateral Agent, among other things, (a)
waives or subordinates in favor of the Collateral Agent any Liens such Third
Party may have in and to any Collateral or any setoff, recoupment, or similar
rights such Third Party may have against any Credit Party; (b) grants the
Collateral Agent access to Collateral which may be located on such Third Party’s
premises or in the custody, care, or possession of such Third Party for purposes
of allowing the Collateral Agent to inspect, remove or repossess, sell, store,
or otherwise exercise its rights under this Agreement or any other Credit
Document with respect to such Collateral; (c) authorizes the Collateral Agent
(with or without the payment of any royalty or licensing fee, as determined by
the Collateral Agent) to (i) complete the manufacture of work-in-process (if the
manufacturing of such Goods requires the use of a Third Party’s Intellectual
Property) and (ii) dispose of Collateral bearing, consisting of, or constituting
a manifestation of, in whole or in part, such Third Party’s Intellectual
Property; (d) agrees to hold any negotiable Documents in its possession relating
to the Collateral as agent or bailee of the Collateral Agent for purposes of
perfecting the Collateral Agent’s Lien in and to such Collateral under the UCC;
(e) with respect to Third Parties other than landlords, agrees to deliver the
Collateral to the Collateral Agent upon request or, upon payment of applicable
fees and charges to deliver such Collateral in accordance with the Collateral
Agent’s instructions; or (f) agrees to terms regarding Collateral held on
Consignment by such Third Party, in each of the foregoing cases, containing
terms reasonably acceptable to the Collateral Agent and as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

“Transactions” means, collectively, the execution, delivery and performance of
the Credit Documents and the loans and extensions of credit made hereunder, the
guaranties provided hereunder or herewith, and the pledge of collateral
interests thereunder and the use of proceeds thereof (including the payment of
all transaction costs).

“Treasury Management Agreement” means any agreement that is not prohibited by
the terms of this Agreement to provide treasury management services, including
deposit accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

47

7947999.1

--------------------------------------------------------------------------------

 

“Treasury Management Provider” means any Person that is a party to a Treasury
Management Agreement with any of the Parent or its Subsidiaries.

“Type” or “Type of Loan” means a Base Rate Loan or an Adjusted LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).

“UCP” means the rules of the Uniform Customs and Practice for Documentary
Credits, as published by the International Chamber of Commerce.

“Unaffiliated Third Party” means any Person that is not an Affiliate of any of
the Parent or its Subsidiaries.

“United States” or “U.S.” means the United States of America.

“USA Patriot Act” or “Patriot Act” means the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001).

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
3.3(g)(ii)(B)(III).

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Working Capital Adjustment” means, for any period, on a consolidated basis, the
difference between the consolidated working capital as of the end of such period
and the consolidated working capital as of the beginning of such period.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2Accounting Terms.

(a)Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP.  Financial statements and other information required to be delivered
hereunder shall be prepared in accordance with GAAP as in effect at the time of
such preparation, except that, notwithstanding anything to the contrary set
forth in this Agreement, for purposes of determining compliance with any
provision of this Agreement: (i) the determination of whether a lease is to be
treated as an operating lease or capital lease shall be made without giving
effect to any change in accounting for leases pursuant to

 

48

7947999.1

--------------------------------------------------------------------------------

 

GAAP, including, without limitation, resulting from the implementation of
proposed changes to or by (A) Accounting Standards Codification Topic 840,
Leases, by the Exposure Draft issued by the FASB and IASB on August 17, 2010
(and related updates and changes to the Exposure Draft) or any successor
proposal or (B) Accounting Standards Codification Topic 842, Leases, by the
Exposure Draft issued by the FASB and IASB on May 16, 2013 (and related updates
and changes to the Exposure Draft) or any successor proposal; and (ii) the
determination of whether any revenue from contracts with customers is to be
treated as revenue for purposes of GAAP shall be made without giving effect to
any change in accounting for revenue from customers pursuant to GAAP, including,
without limitation, resulting from the implementation of proposed changes to or
by Accounting Standards Codification Topic 606, Revenue from Contracts with
Customers, by the Exposure Draft issued by the FASB and IASB on June 24, 2010
(and related updates and changes to the Exposure Draft) or any successor
proposal.  Subject to the foregoing, if at any time any change in GAAP or in the
consistent application thereof would affect the computation of any financial
covenant or requirement set forth in any Credit Document, and either the
Borrower or the Required Lenders shall object in writing to determining
compliance based on such change, then the Lenders and Borrower shall negotiate
in good faith to amend such financial covenant, requirement or applicable
defined terms to preserve the original intent thereof in light of such change to
GAAP, provided that, until so amended such computations shall continue to be
made on a basis consistent with the most recent financial statements so
delivered as to which no such objection has been made.

(b)Despite the adoption of any change in GAAP or in the consistent application
thereof, the Borrowing Base shall continue to be calculated without giving
effect to such change if the effect of such change would be to increase the
amount of Availability derived from Eligible Accounts or any other Property of
the types included in the definition of “Borrowing Base”; provided, that the
Credit Parties shall not be required to deliver such adjustments and
reconciliations and may apply such change in the calculation of the Borrowing
Base and its related terms if (i) the change is disclosed to the Administrative
Agent and (ii) Section 7.1(h), the definition of “Borrowing Base” and any terms
used therein or bearing on the amount of Availability derived therefrom, as
applicable, and any other section of this Agreement or any other Credit Document
which is affected thereby is amended in a manner reasonably satisfactory to the
Administrative Agent and Required Lenders to take into account the effects of
the change.  Further, the Parent and its Subsidiaries will not materially change
their policies, practices or standards regarding reserves except on the advice
and with the consent of their independent public accountants and with advance
notice to the Administrative Agent.

 

49

7947999.1

--------------------------------------------------------------------------------

 

(b)[Reserved].

(c)Notwithstanding anything contained herein to the contrary (other than
subsection (a) of this Section 1.2 regarding changes to lease accounting rules,
if any), determinations of the applicable pricing level under “Applicable
Margin” and determinations of compliance with the financial covenants hereunder
shall be made on a Pro Forma Basis, and all Indebtedness shall be carried at
100% of the outstanding amount thereof regardless whether GAAP may permit any
such Indebtedness to be carried at some lesser amount under FASB ASC 825 and
FASB ASC 470-20 or otherwise.

(d)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

Section 1.3Uniform Commercial Code.  Any term used in this Agreement or in any
financing statement filed in connection herewith which is defined in the UCC and
not otherwise defined in this Agreement or in any other Credit Document shall
have the meaning giving such term in the UCC, including “Account,” “Account
Debtor,” “Chattel Paper,” “Commercial Tort Claim,” “Commodities Account,”
“Consignment,” “Deposit Account,” “Document,” “Electronic Chattel Paper,”
“Equipment,” “Fixtures,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right,” “Payment Intangible.”
“Proceeds,” “Securities Account,” and “Supporting Obligation.”

Section 1.4Rules of Interpretation.

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document  (including any Organizational Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Credit Document), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Credit Document, shall be construed to refer to such Credit Document
in its entirety and not to any particular provision hereof or thereof, (iv) all
references in any Credit Document to Articles, Sections, Exhibits, Appendices
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Credit Document in which

 

50

7947999.1

--------------------------------------------------------------------------------

 

such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all assets and property, real and personal, tangible and intangible,
including cash, securities, accounts and contract rights, (vii) the terms lease
and license shall include sub-lease and sub-license and (viii) the word
“documented” means such documentation as may be customary, reasonable and
appropriate in light of the circumstances.

(b)All terms not specifically defined herein or by GAAP, which terms are defined
in the UCC, shall have the meanings assigned to them in the UCC of the relevant
jurisdiction, with the term “instrument” being that defined under Article 9 of
the UCC of such jurisdiction.

(c)Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”.

(d)To the extent that any of the representations and warranties contained in
Section 6 under this Agreement or in any of the other Credit Documents is
qualified by “Material Adverse Effect”, the qualifier “in all material respects”
contained in Section 5.2(c) and the qualifier “in any material respect”
contained in Section 9.1(d) shall not apply.

(e)Whenever the phrase “to the knowledge of” or words of similar import relating
to the knowledge of a Person are used herein or in any other Credit Document,
such phrase shall mean and refer to the knowledge of the Authorized Officers of
such Person.

(f)This Agreement and the other Credit Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Administrative
Agent and the Credit Parties, and are the product of discussions and
negotiations among all parties.  Accordingly, this Agreement and the other
Credit Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent’s or
any Lender’s involvement in the preparation of such documents.

(g)Unless otherwise indicated, all references to a specific time shall be
construed to Eastern Standard Time or Eastern Daylight Savings Time, as the case
may be.  Unless otherwise expressly provided herein, all references to dollar
amounts and “$” shall mean Dollars.

(h)Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time (after giving effect to any permanent reduction in the stated
amount of such Letter of

 

51

7947999.1

--------------------------------------------------------------------------------

 

Credit pursuant to the terms thereof); provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any letter of credit
application or other issuer documents related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

Section 2.LOANS AND LETTERS OF CREDIT

Section 2.1Revolving Loans and Term Loan..

(a)Revolving Loans.  Subject to the terms and conditions set forth herein,
during the Revolving Commitment Period, each Lender severally agrees to make its
share of revolving loans (the “Revolving Loans”) to the Borrower in Dollars;
provided that (i) the aggregate Outstanding Amount of Revolving Obligations
shall not exceed the lesser of (A) THIRTY-Two Million FIVE HUNDRED THOUSAND
Dollars ($32,500,000SIXTY MILLION DOLLARS ($60,000,000) (the “Aggregate
Revolving Commitments” or the “Aggregate Revolving Committed Amount”) and (B)
the Borrowing Base, and (ii) each Lender’s share of Revolving Obligations shall
not exceed the amount of its Revolving Commitment.  Revolving Loans may be
repaid and reborrowed as provided herein, and may be comprised of Base Rate
Loans, Adjusted LIBOR Rate Loans, or some combination thereof, as the Borrower
may request.

(b)Term Loan.  Subject to the terms and conditions set forth herein, during the
Draw Down Period, each Lender severally agrees to make its share of a term loan
(the “Term Loan”) in Dollars in an aggregate principal amount of THIRTY MILLION
Dollars ($30,000,000).  The Term Loan may be comprised of Base Rate Loans,
Adjusted LIBOR Rate Loans, or some combination thereof, as the Borrower may
request.  Amounts repaid on the Term Loan may not be reborrowed.[Reserved].

(c)Mechanics for Revolving Loans and Term Loan.

(i)Except pursuant to Section 2.2(b)(iii) and Section 2.3(d), all Revolving
Loans shall be made in an aggregate minimum amount of $250,000 and integral
multiples of $100,000 in excess of that amount.  Term Loan advances shall be
made in an aggregate minimum amount of $5,000,000.

(ii)Whenever the Borrower shall desire a Loan advance, the Borrower shall
deliver to the Administrative Agent a fully executed and delivered Funding
Notice no later than (x) 2:00 p.m. Eastern time at least three (3) Business Days
in advance of the proposed Credit Date in the case of an Adjusted LIBOR Rate
Loan and (y) 2:00 p11:00 a.m. Eastern time at least one Business Day in advance
ofon the proposed Credit Date in the case of a Loan that is a Base Rate
Loan.  Except as otherwise provided herein, a Funding Notice for a Credit
Extension consisting of Loans that are Adjusted LIBOR Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to make a borrowing in accordance therewith.

 

52

7947999.1

--------------------------------------------------------------------------------

 

(iii)Notice of receipt of each Funding Notice in respect of each Revolving Loan
or Term Loan, together with the amount of each Lender’s Revolving Commitment
Percentage or Term Loan Commitment Percentage thereof, respectively, if any,
together with the applicable interest rate, shall be provided by the
Administrative Agent to each applicable Lender by facsimile with reasonable
promptness, but not later than 3:00 p.m. Eastern time on the same day as the
Administrative Agent’s receipt of such notice from the Borrower.

(iv)Each Lender shall make its Revolving Commitment Percentage of the requested
Revolving Loan or its Term Loan Commitment Percentage of the requested Term Loan
available to the Administrative Agent not later than 11:00 a.m. Eastern time on
the applicable Credit Date by wire transfer of same day funds in Dollars, at the
Administrative Agent’s Principal Office.  Except as provided herein, upon
satisfaction or waiver of the applicable conditions precedent specified herein,
the Administrative Agent shall make the proceeds of each Credit Extension
available to the Borrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all Loans received by the
Administrative Agent in connection with the Credit Extension from the Lenders to
be credited to the account of the Borrower at the Administrative Agent’s
Principal Office or such other account as may be designated in writing to the
Administrative Agent by the Borrower.

(d)Incremental Loan Facilities.  The Borrower may, on written notice to the
Administrative Agent, establish additional credit facilities with Lenders or
other lenders who shall become Lenders (collectively, the “Incremental Loan
Facilities”) by increasing the Aggregate Revolving Committed Amount (the
“Incremental Revolving Loan Facility”), increasing the amount of the Term Loan
(the “Incremental Term Loan”) or establishing a new term loan or loans (the
“Incremental Term Loans”) as provided herein; provided that, with respect to the
establishment of any such Incremental Loan Facility:

(i)(A) any such increase shall be in a minimum amount of $5 million and integral
multiples of $1 million in excess thereof (or such lesser amounts as the
Administrative Agent shall have agreed), and(B) the aggregate amount of all such
increases after the Second Incremental LoanAmendment No. 1 Effective Date during
the term of this Agreement shall not exceed Twelve Million Five Hundred Thousand
Dollars ($12,500,000);Twenty Million Dollars ($20,000,000) and (C) the sum of
the Aggregate Commitments at any time in effect plus the aggregate amount of
additional or incremental commitments established after the Amendment No. 1
Effective Date shall not exceed Eighty Million Dollars ($80,000,000);

(ii)(A) no Default or Event of Default shall exist immediately before or
immediately after giving effect to such increase and (B) the establishment of
the incremental commitments and the extension of credit thereunder are subject
to satisfaction of the conditions to all Credit Extensions in Section 5.2;

 

53

7947999.1

--------------------------------------------------------------------------------

 

(iii)there shall have been delivered to the Administrative Agent a compliance
certificate demonstrating compliance with the financial covenants in Sections
8.13 and 8.14 after giving effect to establishment of the Incremental Loan
Facilities and the initial advances thereunder;

(iv)any new lenders providing loans and commitments for the Incremental Loan
Facilities must be reasonably acceptable to the Administrative Agent and, in
case of Revolving Commitments, to the Issuing Bank and the Swingline Lender, and
must provide a Lender Joinder Agreement and such other agreements reasonably
acceptable to the Administrative Agent;

(v)the Administrative Agent shall have received all documents (including
resolutions and opinions of counsel for the Credit Parties) it may request, in
its reasonable discretion, relating to the corporate or other necessary
authority for such increase and the validity of such increase and any other
matters relevant thereto, all in form and substance reasonably satisfactory to
the Administrative Agent;

(vi)upfront and/or arrangement fees, if any, in respect of the new loans and
commitments so established, shall have been paid; and

(vii)to the extent necessary in the reasonable discretion of the Administrative
Agent, amendments to each of the Collateral Documents, if any, and related
documents or agreements shall have been made, in each case in a manner
reasonably satisfactory to the Administrative Agent.

In connection with the establishment of any Incremental Loan Facility, (1) none
of the Lenders or their affiliates shall have any obligation to provide
commitments or loans for any Incremental Loan Facility without their prior
written approval, (2) neither the Administrative Agent nor the Lead Arranger
shall have any responsibility for arranging any such additional commitments
without their prior written consent and subject to such conditions, including
fee arrangements, as they may provide in connection therewith and (3) Appendix A
will be deemed to be revised to reflect the Lenders, Loans, Commitments and pro
rata shares or percentages after giving effect to the establishment of such
Incremental Loan Facility, and the Administrative Agent shall provide the
Lenders and the Borrower with a revised Appendix A reflecting such changes.

In the case of an increase of the loans or commitments in respect of existing
revolving credit or term loan facilities, (1) payments and adjustments will be
made among the Lenders, as necessary and appropriate, to give effect to the
revised commitment percentages therein, and (2) if LIBOR Loans are outstanding
and the Incremental Loan Facility becomes effective other than on the final day
of any Interest Period for outstanding Adjusted LIBOR Rate Loans, the Borrower
will make break-funding payments to the Lenders, as necessary and appropriate
under Section 3.1(c), on a reallocation of commitments and establishment of
revised commitment percentages.

 

54

7947999.1

--------------------------------------------------------------------------------

 

Any Incremental Revolving Loan Facility established hereunder shall be part of
the existing Revolving Loans and Revolving Commitment hereunder subject to the
same terms and conditions as the existing Revolving Loans and Revolving
Commitments without distinction from the Revolving Loans and Revolving
Commitments existing prior to their establishment, except as may be expressly
provided in connection therewith (such as any upfront fees, different interest
rate or different later final maturity date); provided that the final maturity
date therefor shall be no earlier than the Revolving Commitment Termination
Date.

Any Incremental Term Loan Facility increasing the existing Term Loan shall be
part of the existing Term Loan hereunder subject to the same terms and
conditions as the existing Term Loan without distinction therefrom, except as
may be expressly provided in connection therewith (such as any upfront fees,
different interest rate or different later final maturity date); provided that
(A) the final maturity date therefor shall be no earlier than the Term Loan
Maturity Date, and (B) adjustments shall be made to the scheduled principal
amortization payments, as appropriate, such that the Lenders providing the
additional term loans and term loan commitments will receive such payments on
the same basis as the Lenders for the existing Term Loan (and the lenders for
the existing Term Loan will receive not less than they would have otherwise
received).

For any Incremental Term Loan Facility pursuant to which a new term loan shall
be established, (A) the new term loan being established will have a final
maturity date that is at least six months beyond the Term Loan Maturityno
earlier than (1) the Revolving Commitment Termination Date and (or2) the final
maturity date for anotherany other then-existing term loan established as an
Incremental Loan Facility hereunder) and an average weighted life-to-maturity
from the date of issuance not less than the remaining average weighted
life-to-maturity for theany existing Term Loan (or other term loan established
as an Incremental Loan Facility hereunder)term loans from such date, (B) pricing
for the new term loans established hereunder may have pricing that is higher or
lower than pricing applicable to theany existing Term Loan (or other term loan
established as an Incremental Loan Facility hereunder) and the all-in-yield of
each such new term loan shall be as provided in the amendment and joinder
agreements pursuant to which any such new term loan is established (it being
understood that the “all-in-yield” shall be determined after taking into account
original issue discount (assuming a four year average life), fees (other than
bona fide arrangement, underwriting, structuring or similar fees not generally
shared with the applicable Lenders) and interest rate (including any applicable
LIBOR floor)), provided that in the event that the all-in-yield for such new
term loan is fifty basis points (0.50%) or more greater than the all-in-yield
for theany existing Term Loan (or other term loan previously established as an
Incremental Loan Facility hereunder)term loans, then the all-in-yield for the
existing Term Loan (or other term loan previously established as an Incremental
Loan Facility hereunder)term loans will be increased such that after giving
effect thereto the all-in-yield for the existing Term Loan (or other term loan
established as an Incremental Loan Facility hereunder)term loans is fifty basis
points (0.50%) or less than the all-in-yield for the new term loan, and (C) the
new term loan shall not have covenants or provisions more onerous or more
restrictive than those for existing loans and commitments hereunder.

 

55

7947999.1

--------------------------------------------------------------------------------

 

Section 2.2Swingline Loans.

(a)Swingline Loans Commitments.  Subject to the terms and conditions set forth
herein, during the Revolving Commitment Period, the Swingline Lender may, in its
sole discretion and in reliance on the agreements of the other Lenders set forth
herein, make revolving loans (the “Swingline Loans”) to the Borrower in Dollars;
provided that (i) the aggregate principal amount of Swingline Loans shall not
exceed FIVE MILLION DOLLARS ($5,000,000) (the “Swingline Sublimit”), (ii) the
aggregate Outstanding Amount of Revolving Obligations shall not exceed the
lesser of (A) the Aggregate Revolving Commitments and (B) the Borrowing Base,
and (iii) each Lender’s share of Revolving Obligations shall not exceed the
amount of its Revolving Commitment.  Swingline Loans may be repaid and
reborrowed as provided herein, and shall be comprised solely of Base Rate Loans.

(b)Borrowing Mechanics for Swingline Loans.

(i)Whenever the Borrower desires that the Swingline Lender make a Swingline
Loan, the Borrower shall deliver to the Administrative Agent a Funding Notice no
later than 1:00 p.m. Eastern time on the proposed Credit Date.

(ii)The Swingline Lender shall make the amount of its Swingline Loan available
to the Administrative Agent not later than 3:00 p.m. on the applicable Credit
Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office.  Except as provided herein, upon satisfaction or
waiver of the conditions precedent specified herein, the Administrative Agent
shall make the proceeds of such Swingline Loans available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swingline Loans received by the Administrative Agent
from the Swingline Lender to be credited to the account of the Borrower at the
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the Borrower.

(iii)With respect to any Swingline Loans which have not been voluntarily prepaid
by the Borrower pursuant to Section 2.11, the Swingline Lender may at any time
in its sole and absolute discretion, but not less than once a week, deliver to
the Administrative Agent (with a copy to the Borrower), no later than 11:00 a.m.
on the day of the proposed Credit Date, a notice (which shall be deemed to be a
Funding Notice given by the Borrower) requesting that each Lender holding a
Revolving Commitment make Revolving Loans that are Base Rate Loans to the
Borrower on such Credit Date in an amount equal to the amount of such Swingline
Loans (the “Refunded Swingline Loans”) outstanding on the date such notice is
given which the Swingline Lender requests the Lenders to prepay.  Anything
contained in this Agreement to the contrary notwithstanding, (1) the proceeds of
such Revolving Loans made by the Lenders other than the Swingline Lender shall
be immediately delivered by the Administrative Agent to the Swingline Lender
(and not to the Borrower) and applied to repay a

 

56

7947999.1

--------------------------------------------------------------------------------

 

corresponding portion of the Refunded Swingline Loans and (2) on the day such
Revolving Loans are made, the Swingline Lender’s Revolving Commitment Percentage
of the Refunded Swingline Loans shall be deemed to be paid with the proceeds of
a Revolving Loan made by the Swingline Lender to the Borrower, and such portion
of the Swingline Loans deemed to be so paid shall no longer be outstanding as
Swingline Loans and shall no longer be due under the Swingline Note of the
Swingline Lender but shall instead constitute part of the Swingline Lender’s
outstanding Revolving Loans to the Borrower and shall be due under the Revolving
Loan Note issued by the Borrower to the Swingline Lender.  The Borrower hereby
authorizes the Administrative Agent and the Swingline Lender to charge the
Borrower’s accounts with the Administrative Agent and the Swingline Lender (up
to the amount available in each such account) in order to immediately pay the
Swingline Lender the amount of the Refunded Swingline Loans to the extent the
proceeds of such Revolving Loans made by the Lenders, including the Revolving
Loans deemed to be made by the Swingline Lender, are not sufficient to repay in
full the Refunded Swingline Loans.  If any portion of any such amount paid (or
deemed to be paid) to the Swingline Lender should be recovered by or on behalf
of the Borrower from the Swingline Lender in bankruptcy, by assignment for the
benefit of creditors or otherwise, the loss of the amount so recovered shall be
ratably shared among all Lenders in the manner contemplated by Section 2.14.

(iv)If for any reason Revolving Loans are not made pursuant to
Section 2.2(b)(iii) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans on or before the
third Business Day after demand for payment thereof by the Swingline Lender,
each Lender holding a Revolving Commitment shall be deemed to, and hereby agrees
to, have purchased a participation in such outstanding Swingline Loans, and in
an amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon.  Upon one Business Day’s notice
from the Swingline Lender, each Lender holding a Revolving Commitment shall
deliver to the Swingline Lender an amount equal to its respective participation
in the applicable unpaid amount in same day funds at the Principal Office of the
Swingline Lender. In order to evidence such participation each Lender holding a
Revolving Commitment agrees to enter into a participation agreement at the
request of the Swingline Lender in form and substance reasonably satisfactory to
the Swingline Lender.  In the event any Lender holding a Revolving Commitment
fails to make available to the Swingline Lender the amount of such Lender’s
participation as provided in this subsection, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three Business Days at the rate customarily used by the
Swingline Lender for the correction of errors among banks and thereafter at the
Base Rate, as applicable.

 

57

7947999.1

--------------------------------------------------------------------------------

 

(v)Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swingline Loans pursuant to clause (iii) above and each Lender’s obligation to
purchase a participation in any unpaid Swingline Loans pursuant to the
immediately preceding subsection shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any set‑off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, any Credit Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrower or the Required Lenders that any of the conditions
under Section 5.2 to the making of the applicable Refunded Swingline Loans or
other unpaid Swingline Loans were not satisfied at the time such Refunded
Swingline Loans or other unpaid Swingline Loans were made; and (2) the Swingline
Lender shall not be obligated to make any Swingline Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (B) it does not in good faith believe that all conditions
under Section 5.2 to the making of such Swingline Loan have been satisfied or
waived by the Required Lenders or (C) at a time when a Defaulting Lender exists
unless the Swingline Lender has entered into arrangements reasonably
satisfactory to it and the Borrower to eliminate the Swingline Lender’s risk
with respect to the Defaulting Lender’s participation in such Swingline Loan,
including by cash collateralizing such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Swingline Loans in a manner reasonably
satisfactory to the Swingline Lender and the Administrative Agent.

Section 2.3Issuances of Letters of Credit and Purchase of Participations
Therein.

(a)Letters of Credit.  Subject to the terms and conditions set forth herein,
during the Revolving Commitment Period, the Issuing Bank agrees, in reliance on
the agreements of the Lenders set forth herein, to issue and extend Letters of
Credit in Dollars for the account of the Borrower; provided that (i) the
Outstanding Amount of Letter of Credit Obligations shall not exceed FIVE MILLION
DOLLARS ($5,000,000) (the “Letter of Credit Sublimit”), (ii) the aggregate
Outstanding Amount of Revolving Obligations shall not exceed the lesser of (A)
the Aggregate Revolving Commitments and (B) the Borrowing Base, and (iii) each
Lender’s share of Revolving Obligations shall not exceed the amount of its
Revolving Commitment.  Letters of Credit shall (1) be denominated in Dollars,
(2) be in a minimum stated amount of $50,000 (or such lesser amount as the
Issuing Bank may agree in its reasonable discretion), (3) not be issued for a
tenor of more than one year from the date of issuance, amendment or extension,
(4) not have an expiration date extending beyond the date ten (10) days prior to
the Revolving Commitment Termination Date (the “Letter of Credit Outside
Expiration Date”).  The

 

58

7947999.1

--------------------------------------------------------------------------------

 

Issuing Bank may agree to issue “evergreen” standby Letters of Credit that are
automatically extended for successive periods not more than one year in duration
unless the Issuing Bank shall give notice of non-renewal or extension, provided
that renewals and extensions shall be “Credit Extensions” hereunder subject to
the provisions of Section 5.2 and shall not, in any event, extend beyond the
Letter of Credit Outside Expiration Date.  The obligation of the Issuing Bank to
issue, amend and extend Letters of Credit hereunder is made in reliance on the
agreements of the other Lenders set forth herein and in the event that any
Lender hereunder shall be a Defaulting Lender, the Issuing Bank shall not be
obligated to issue or extend Letters of Credit unless and until arrangements
shall have been made, reasonably satisfactory to it, eliminating or mitigating
the Fronting Exposure of the Defaulting Lender, whether by way of requirement
for Cash Collateral therefor or otherwise.  The Issuing Bank may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(b)Notice of Issuance.  Whenever the Borrower desires the issuance of a Letter
of Credit, the Borrower shall deliver to the Administrative Agent an Issuance
Notice not later than 12:00 noon at least three (3) Business Days or any such
shorter period as may be agreed to by the Issuing Bank in any particular
instance, in advance of the proposed date of issuance, amendment or
extension.  Issuance, amendment or extension of Letters of Credit are subject to
satisfaction or waiver of the conditions set forth in Section 5.2 and the
Issuing Bank’s standard operating procedures (including, without limitation,
delivery of executed copies of Issuer Documents, and other documents and
information pertaining to the requested Letters of Credit, as the Issuing Bank
may require).  The Issuing Bank will provide copies of and reports on Letters of
Credit to the Administrative Agent promptly upon request. Upon the issuance of
any Letter of Credit or amendment or modification to a Letter of Credit, the
Issuing Bank shall promptly notify the Administrative Agent and each Lender of
such issuance, which notice shall be accompanied by a copy of such Letter of
Credit or amendment or modification to a Letter of Credit and the amount of such
Lender’s respective participation in such Letter of Credit pursuant to
Section 2.3(e).

(c)Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments.  In determining whether to honor drawings under Letters of Credit, the
Issuing Bank shall be responsible only to examine the documents delivered under
the respective Letter of Credit with reasonable care so as to ascertain whether
they appear on their face to be in accordance with the terms and conditions of
such Letter of Credit.  As between the Borrower and the Issuing Bank, the
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by the beneficiaries thereof.  In furtherance and not in
limitation of the foregoing, the Issuing Bank shall not be responsible for:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such

 

59

7947999.1

--------------------------------------------------------------------------------

 

Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) failure of any beneficiary to comply fully with any conditions required in
order to draw under a Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit or the proceeds thereof; (vii) the misapplication by a beneficiary of
the proceeds from any drawing under a Letter of Credit; or (viii) any
consequences arising from causes beyond the control of the Issuing Bank,
including any Governmental Acts; and none of the foregoing shall affect or
impair, or prevent the vesting of, any of the Issuing Bank’s rights or powers
hereunder.  Without limiting the foregoing and in furtherance thereof, any
action taken or omitted by the Issuing Bank under or in connection with the
Letters of Credit or any documents or certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of the Issuing Bank to the Borrower or any other Credit Party.  Notwithstanding
anything to the contrary contained in this Section 2.3(c), the Borrower shall
retain any and all rights it may have against the Issuing Bank for any liability
arising solely out of the gross negligence or willful misconduct of the Issuing
Bank, as determined by a court of competent jurisdiction in a final,
non-appealable order.

(d)Reimbursement by the Borrower.  The Issuing Bank will promptly notify the
Administrative Agent and the Borrower of any drawing under a Letter of Credit,
and the Borrower shall promptly reimburse the Issuing Bank therefor on the same
such day (the “Reimbursement Date”) in Dollars and same day funds in the amount
of the drawing; provided that notwithstanding anything herein to the contrary
notwithstanding, (i) unless the Borrower shall have notified the Administrative
Agent and the Issuing Bank prior to 10:00 a.m. on the date such drawing is
honored of their intent to make reimbursement of the drawing other than with the
proceeds of Revolving Loans hereunder, the Borrower shall be deemed to have
given a timely Funding Notice to the Administrative Agent (and the
Administrative Agent shall provide each Lender with notice in accordance with
the procedure specified in Section 2.1(c)(iii)) requesting the Lenders to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
equal to the amount of the drawing, and (ii) subject to satisfaction or waiver
of the conditions specified in Section 5.2, the Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for the amount of such
honored drawing; and provided further, if for any reason proceeds of Revolving
Loans are not received by the Issuing Bank on the Reimbursement Date, whether on
account of an inability to satisfy the conditions to Credit Extensions under
Section 5.2 or otherwise, or the amounts therefrom are insufficient to provide
reimbursement in full, then the Borrower shall reimburse the Issuing Bank,
immediately upon demand, in same day funds the amount of the drawing or
unreimbursed portion thereof.  Nothing in this Section 2.3(d) shall be deemed to
relieve any Lender from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and the Borrower shall retain any and all rights it
may have against any Lender resulting from the failure of such Lender to make
such Revolving Loans under this Section 2.3(d).

 

60

7947999.1

--------------------------------------------------------------------------------

 

(e)Lenders’ Purchase of Participations in Letters of Credit.  Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from the Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Revolving Commitment
Percentage (with respect to the Revolving Commitments) of the maximum amount
which is or at any time may become available to be drawn thereunder.  In the
event that the Borrower shall fail for any reason to reimburse the Issuing Bank
as provided in Section 2.3(d), the Issuing Bank shall promptly notify each
Lender of the unreimbursed amount of such honored drawing and of such Lender’s
respective participation therein based on such Lender’s Revolving Commitment
Percentage.  Each Lender shall make available to the Issuing Bank an amount
equal to its respective participation, in Dollars and in same day funds, at the
office of the Issuing Bank specified in such notice, not later than 12:00 noon
on the first Business Day (under the laws of the jurisdiction in which such
office of the Issuing Bank is located) after the date notified by the Issuing
Bank.  In the event that any Lender fails to make available to the Issuing Bank
on such Business Day the amount of such Lender’s participation in such Letter of
Credit as provided in this Section 2.3(e), the Issuing Bank shall be entitled to
recover such amount on demand from such Lender together with interest thereon
for three Business Days at the rate customarily used by the Issuing Bank for the
correction of errors among banks and thereafter at the Base Rate.  Nothing in
this Section 2.3(e) shall be deemed to prejudice the right of any Lender to
recover from the Issuing Bank any amounts made available by such Lender to the
Issuing Bank pursuant to this Section in the event that it is determined that
the payment with respect to a Letter of Credit in respect of which payment was
made by such Lender constituted gross negligence or willful misconduct on the
part of the Issuing Bank, as determined by a court of competent jurisdiction in
a final, non-appealable order. In the event the Issuing Bank shall have been
reimbursed by other Lenders pursuant to this Section 2.3(e) for all or any
portion of any drawing honored by the Issuing Bank under a Letter of Credit,
such Issuing Bank shall distribute to each Lender which has paid all amounts
payable by it under this Section 2.3(e) with respect to such honored drawing
such Lender’s Revolving Commitment Percentage of all payments subsequently
received by the Issuing Bank from the Borrower in reimbursement of such honored
drawing when such payments are received.  Any such distribution shall be made to
a Lender at its primary address set forth below its name on Schedule 11.1 or at
such other address as such Lender may request.

(f)Obligations Absolute.  The obligation of the Borrower to reimburse the
Issuing Bank for drawings honored under Letters of Credit and to repay Revolving
Loans made pursuant to subsection (d) hereof and the obligations of the Lenders
under subsection (e) hereof shall be unconditional and irrevocable and shall be
paid strictly in accordance with the terms hereof under all circumstances
including any of the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim,
set‑off, defense or other right that any of the Borrower or Lenders may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), the Issuing Bank, a Lender
or any other Person or, in the case of a Lender, against the Borrower, whether
in connection herewith, the transactions contemplated herein or any unrelated
transaction (including

 

61

7947999.1

--------------------------------------------------------------------------------

 

any underlying transaction between any of the Parent and its Subsidiaries and
the beneficiary for which any Letter of Credit was procured); (iii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by the Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit; (v)
any adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of any of the Parent and its Subsidiaries;
(vi) any breach hereof or any other Credit Document by any party thereto; (vii)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing; or (viii) the fact that a Default or Event of Default shall have
occurred and be continuing.

(g)Indemnification.  Without duplication of any obligation of the Borrower under
Section 11.2, in addition to amounts payable as provided herein, the Borrower
hereby agrees to protect, indemnify, pay and save harmless the Issuing Bank from
and against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable out‑of‑pocket fees, expenses and
disbursements of counsel) which the Issuing Bank may incur or become subject to
as a consequence, direct or indirect, of (i) the issuance of any Letter of
Credit, other than as a result of the wrongful dishonor of a proper demand for
payment made under a Letter of Credit, or (ii) the failure to honor a drawing
under a Letter of Credit as a result of any Governmental Act;  provided that
such indemnity shall not be available to the extent that such claims, demands,
liabilities, damages, losses, costs, charges and expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of the Issuing Bank.

(h)Applicability of ISP and UCP.  Unless otherwise expressly agreed, Letters of
Credit may be issued subject to the rules of the ISP and the UCP, as applicable.

(i)Letters of Credit Issued for Subsidiaries.  Letters of Credit may be issued
or outstanding hereunder for Subsidiaries of the Borrower, provided that the
Borrower shall be obligated to make reimbursement of any and all drawings
thereunder as provided herein as if the Letter of Credit had been issued for
their account hereunder.  The Borrower acknowledges that any such Letters of
Credit so issued for its Subsidiaries shall inure to their benefit and their
business derives substantial benefits from the business of such Subsidiaries.

(j)Conflict with Issuer Documents.  In the event of a conflict between the terms
of the Issuer Documents and the terms hereof, the terms hereof shall control.

Section 2.4Pro Rata Shares; Availability of Funds.

(a)Pro Rata Shares.  All Loans shall be made, and all participations purchased,
by the Lenders simultaneously and proportionately to their respective pro rata
shares of the Loans, it being understood that no Lender shall be responsible for
any default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving

 

62

7947999.1

--------------------------------------------------------------------------------

 

Commitment or Term Loan Commitmentloans and commitments under any Incremental
Loan Facilities, or the portion of the aggregate outstanding principal amount of
the Revolving Loans or the Termloans or commitments under any Incremental Loan
Facility, of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.

(b)Availability of Funds.

(i)Funding by Lenders; Presumption by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.1(c) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)Payments by Borrower; Presumptions by the Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on

 

63

7947999.1

--------------------------------------------------------------------------------

 

demand the amount so distributed to such Lender or Issuing Bank, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.

Section 2.5Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a)Lenders’ Evidence of Debt.  Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower and
each of the other Credit Parties to such Lender, including the amounts of the
Loans made by it and each repayment and prepayment in respect thereof.  Any such
recordation shall be conclusive and binding on the Borrower, absent manifest
error; provided, that the failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Commitment or the Borrower’s
obligations in respect of any applicable Loans; and provided, further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern in the absence of demonstrable error
therein.

(b)Notes.  The Borrower shall execute and deliver to each Lender on the
ClosingAmendment No. 1 Effective Date, and to each Person who is a permitted
assignee pursuant to Section 11.5, a Note or Notes to evidence such Person’s
portion of the Revolving Loans, and Swingline Loans and Term Loan, as
applicable.

Section 2.6Scheduled Principal Payments.

(a)Revolving Loans.  The principal amount of Revolving Loans is due and payable
in full on the Revolving Commitment Termination Date.

(b)Swingline Loans.  The principal amount of the Swingline Loans is due and
payable in full on the earliest to occur of (i) the date of demand by the
Swingline Lender, (ii) the date seven days after any such Swingline Loan is made
and (iii) the Revolving Commitment Termination Date.

 

64

7947999.1

--------------------------------------------------------------------------------

 

(c) Term Loan.  Following the expiration of the Draw Down Period, the
outstanding principal amount of the Term Loan shall be repaid in installments on
the date and in the amounts set forth in the table below (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to Section
2.11), unless accelerated pursuant to Section 9:

 

 

Due Date

Percent

 

Due Date

Percent

 

1

October 31, 2015**

1.250%**

11

April 30, 2018

2.500%

 

2

January 31, 2016**

1.250%**

12

July 31, 2018

2.500%

 

3

April 30, 2016**

1.250%**

13

October 31, 2018

2.500%

 

4

July 31, 2016**

1.250%**

14

January 31, 2019

2.500%

 

5

October 31, 2016

1.875%

15

April 30, 2019

2.500%

 

6

January 31, 2017

1.875%

16

July 31, 2019

2.500%

 

7

April 30, 2017

1.875%

17

October 31, 2019

2.500%

 

8

July 31, 2017

1.875%

18

January 31, 2020

2.500%

 

9

October 31, 2017

2.500%

19

April 30, 2020

2.500%

 

10

January 31, 2018

2.500%

20

Term Loan Maturity Date

Balance

(c)[Reserved].

**Assumes an advance has been made on the Term Loan and the Draw Down Period has
expired as of such date.

Section 2.7Interest on Loans.

(a)Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as followsat a per annum rate equal to:

(i)in the case offor Revolving Loans and the Term Loan:

(A)if a Base Rate Loan (including a Base Rate Loan referencing the LIBOR Index
Rate), at the Base Rate plus the Applicable Margin; or

(B)if an Adjusted LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the
Applicable Margin; and

(ii)in the case offor Swingline Loans, at the Swingline Rate.

(b)The basis for determining the rate of interest with respect to any Loan
(except a Swingline Loan, which may only be made and maintained at the Swingline
Rate (unless and until converted into a Revolving Loan pursuant to the terms and
conditions hereof)), and the Interest Period with respect to any Adjusted LIBOR
Rate Loan, shall be selected by the Borrower and notice given to the
Administrative Agent and the Lenders pursuant to the applicable Funding Notice
or Conversion/Continuation Notice, as the case may be.  If on any day a Loan is
outstanding with respect to which a

 

65

7947999.1

--------------------------------------------------------------------------------

 

Funding Notice or Conversion/Continuation Notice has not been delivered to the
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day (i) if
such Loan is an Adjusted LIBOR Rate Loan, such Loan shall become a Base Rate
Loan and (ii) if such Loan is a Base Rate Loan, such Loan shall remain a Base
Rate Loan.

(c)In connection with Adjusted LIBOR Rate Loans, there shall be no more than
five (5) Interest Periods outstanding at any time.  In the event the Borrower
fails to specify between a Base Rate Loan or an Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan (i) if
outstanding as an Adjusted LIBOR Rate Loan, will be automatically converted into
a Base Rate Loan on the last day of the then-current Interest Period for such
Loan, and (ii) if outstanding as a Base Rate Loan will remain as, or (if not
then outstanding) will be made as, a Base Rate Loan.  In the event the Borrower
fails to specify an Interest Period for any Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, the Borrower shall
be deemed to have selected an Interest Period of one month.  As soon as
practicable after 10:00 a.m. on each Interest Rate Determination Date and each
Index Rate Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to each of the LIBOR Loans
for which an interest rate is then being determined (and for the applicable
Interest Period in the case of Adjusted LIBOR Rate Loans) and shall promptly
give notice thereof (in writing or by telephone confirmed in writing) to the
Borrower and each Lender.

(d)All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a year of
360 days and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365 or 366 day
year).  In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted from an Adjusted LIBOR Rate Loan, the date
of conversion of such Adjusted LIBOR Rate Loan to such Base Rate Loan, as the
case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to an Adjusted LIBOR Rate Loan, the date of
conversion of such Base Rate Loan to such Adjusted LIBOR Rate Loan, as the case
may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

(e)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code or other Debtor Relief Law, automatically and

 

66

7947999.1

--------------------------------------------------------------------------------

 

without further action by the Administrative Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This subsection shall not limit the rights of the Administrative Agent
or any Lender, as the case may be, under any other provision of this
Agreement.  The Borrower’s obligations under this subsection shall survive the
termination of the Commitments and the repayment of all other Obligations.

(f)Except as otherwise set forth herein, interest on each Loan shall accrue on a
daily basis and shall be payable in arrears on and to (i) each Interest Payment
Date applicable to that Loan; (ii) upon any prepayment of that Loan (other than
a voluntary prepayment of a Revolving Loan or Term Loanterm loan established
hereunder which interest shall be payable in accordance with clause (i) above),
to the extent accrued on the amount being prepaid; and (iii) at maturity,
including final maturity.

(g)The Borrower agrees to pay to the Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount drawn but not
reimbursed from the date thereof to but excluding the date of reimbursement at a
per annum rate equal to (i) for a period of two days from the Reimbursement
Date, the rate of interest that would otherwise be payable on Revolving Loans
that are Base Rate Loans, and (ii) thereafter, a rate equal to the lesser of (x)
2%  in excess of the rate that would otherwise be payable on Revolving Loans
that are Base Rate Loans, and (y) the Highest Lawful Rate.

(h)Interest payable under subsection (g) shall be payable on demand or, if no
demand is made, on the date reimbursement is made in full.  Promptly upon
receipt by the Issuing Bank of any payment of interest under subsection (g)
hereof, the Issuing Bank shall distribute to each Lender, out of the interest
received by the Issuing Bank in respect of the period from the date such drawing
is honored to but excluding the date on which the Issuing Bank is reimbursed for
the amount of such drawing (including any such reimbursement out of the proceeds
of any Revolving Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit.  In the event the Issuing Bank shall have been
reimbursed by the Lenders for all or any portion of such honored drawing, the
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under subsection (e) hereof with respect to such honored drawing such
Lender’s Revolving Commitment Percentage of any interest received by the Issuing
Bank in respect of that portion of such honored drawing so reimbursed by the
Lenders for the period from the date on which the Issuing Bank was so reimbursed
by the Lenders to but excluding the date on which such portion of such honored
drawing is reimbursed by the Borrower.

Section 2.8Conversion/Continuation.

(a)SoSubject to Section 3.1 and so long as no Default or Event of Default shall
exist immediately before or immediately after giving effect thereto, the
Borrower shall have the option:

 

67

7947999.1

--------------------------------------------------------------------------------

 

(i)to convert at any time all or any part of any Loan equal to $100,000 and
integral multiples of $50,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, an Adjusted LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Adjusted
LIBOR Rate Loan unless the Borrower shall pay all Breakage Costs due under
Section 3.1(c) in connection with any such conversion; or

(ii)upon the expiration of any Interest Period applicable to any Adjusted LIBOR
Rate Loan, to continue all or any portion of such Loan as an Adjusted LIBOR Rate
Loan.

(b)The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 10:00 a.m. at least three (3) Business Days
in advance of the proposed Conversion/Continuation Date in the case of a
conversion into an Adjusted LIBOR Rate Loan or a continuation thereof.  Except
as otherwise provided herein, a Conversion/Continuation Notice for conversion
to, or continuation of, an Adjusted LIBOR Rate Loans (or telephonic notice in
lieu thereof) shall be irrevocable.

Section 2.9Default Rate of Interest.

(a)If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable law.

(b)If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
at the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable law.

(c)During the continuance of an Event of Default under Section 9.1(f) or Section
9.1(g), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable law.

(d)During the continuance of an Event of Default other than an Event of Default
under Section 9.1(f) or Section 9.1(g), the Borrower shall, at the request of
the Required Lenders, pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable law.

(e)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

68

7947999.1

--------------------------------------------------------------------------------

 

(f)In the case of any Adjusted LIBOR Rate Loan, upon the expiration of the
Interest Period in effect at the time the Default Rate of interest is effective,
each such Adjusted LIBOR Rate Loan shall thereupon become a Base Rate Loan and
shall thereafter bear interest at the Default Rate then in effect for Base Rate
Loans.  Payment or acceptance of the increased rates of interest provided for in
this Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.

Section 2.10Fees.

(a)Commitment Fee.  The Borrower shall pay a commitment fee (the “Commitment
Fee”) to the Administrative Agent for the account of the Lenders:

with (i)in the case of the Revolving Commitments, during the Revolving
Commitment Period, to the Lenders with Revolving Commitments in accordance with
their respective Revolving Commitment Percentages, in an amount equal to the
Applicable Margin of the actual daily amount by which the Aggregate Revolving
Commitments shall exceed the Outstanding Amount of Revolving Obligations, and

(ii)in the case of the Term Loan Commitments, during the Draw Down Period,  to
the Lenders with Term Loan Commitments in accordance with their respective Term
Loan Commitment Percentages,  in an amount equal to the Applicable Margin of the
actual daily amount by which the aggregate Term Loan Commitments shall exceed
the Outstanding Amount of the Term Loan.

The Commitment Fee shall accrue at all times during the Revolving Commitment
Period and Draw Down Period, respectively, including at any time during which
one or more of the conditions in Section 5.2 are not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
ClosingAmendment No. 1 Effective Date, and on the Revolving Commitment
Termination Date and the last day of the Draw Down Period, respectively;
provided that (1) no Commitment Fee shall accrue on any of the Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender and (2)
any Commitment Fee accrued with respect to the Commitment of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender.  The Commitment Fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Margin during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.  For purposes hereof, Swingline Loans shall not
be counted toward or be considered as usage of the Aggregate Revolving
Commitments.

 

69

7947999.1

--------------------------------------------------------------------------------

 

(b)Letter of Credit Fees.

(i)Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Lender with Revolving Commitments in accordance with its
Revolving Commitment Percentage a fee (the “Letter of Credit Fee”) (i) for each
commercial Letter of Credit equal to the Applicable Margin per annum on the
daily maximum amount available to be drawn thereunder, and (ii) for each standby
Letter of Credit equal to the Applicable Margin per annum on the daily maximum
amount available to be drawn thereunder.  For purposes of calculating the daily
amount available to be drawn under Letters of Credit, the amount thereof shall
be determined in accordance with Section 1.4(h).  The Letter of Credit Fee shall
be computed and payable on a quarterly basis in arrears on the last Business Day
of each March, June, September and December (and on the Revolving Commitment
Termination Date), commencing with the first such date to occur after the
issuance of any such Letters of Credit; provided that (1) no Letter of Credit
Fee shall accrue in favor of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (2) any Letter of Credit Fee accrued in favor of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender.  If there is any change in
the Applicable Margin during any quarter, the daily maximum amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.  Notwithstanding anything contained herein to
the contrary, after the occurrence and during the continuance of an Event of
Default under Sections 9.1(f) and (g), the Letter of Credit Fee shall accrue at
the Default Rate, and after the occurrence and during the continuance of any
other Event of Default, the Letter of Credit Fee shall accrue at the Default
Rate at the election of the Required Lenders on notice to the Borrower.

(ii)Fronting Fee and Documentary and Processing Charges Payable to Issuing
Bank.  The Borrower shall pay directly to the Issuing Bank for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter (or if not specified therein, one-eighth of one
percent (0.125%) per annum), computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  Such fronting fee
shall be due and payable on the last Business Day of each March, June,
September and December in respect of the most recently‑ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on its
expiration date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.4(h).  In
addition, the Borrower shall pay directly to the Issuing Bank for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Issuing Bank relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

 

70

7947999.1

--------------------------------------------------------------------------------

 

(c)Other Fees.

(i)The Borrower shall pay to the Lead Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii)The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

Section 2.11Prepayments/Commitment Reductions.

(a)Voluntary Prepayments.

(i)Any time and from time to time, the Loans may be repaid in whole or in part
without premium or penalty (subject to Section 3.1):

(A)with respect to Base Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate), the Borrower may prepay any such Loans on any Business Day in
whole or in part, in an aggregate minimum amount of $100,000 and integral
multiples of $50,000 in excess of that amount (or, if less, the entire principal
amount thereof then outstanding);

(B)with respect to Adjusted LIBOR Rate Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part (together with any amounts due
pursuant to Section 3.1(c)) in an aggregate minimum amount of $100,000 and
integral multiples of $50,000 in excess of that amount (or, if less, the entire
principal amount thereof then outstanding); and

(C)with respect to Swingline Loans, the Borrower may prepay any such Loans on
any Business Day in whole or in part in any amount;

(ii)All such prepayments shall be made:

(A)upon written or telephonic notice on the date of prepayment in the case of
Base Rate Loans or Swingline Loans; and

(B)upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Adjusted LIBOR Rate Loans;

in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 2:00 p.m. Eastern time for notices given prior to the date of
payment, and 11:00 a.m. Eastern time when on the date of payment and, if given
by telephone, promptly confirmed in writing to the Administrative Agent (and the

 

71

7947999.1

--------------------------------------------------------------------------------

 

Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by facsimile, electronic mail or telephone to each
Lender).  Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein.  Any such voluntary prepayment shall be applied as specified
in Section 2.12(a).

(b)Voluntary Commitment Reductions.

(i)The Borrower may, from time to time upon not less than three (3) Business
Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by facsimile, electronic mail or
telephone  to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part (a) the Revolving Commitments
(ratably among the Lenders in accordance with their respective commitment
percentage thereof); provided, (1) any such partial reduction of the Revolving
Commitments shall be in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount, (2) the Borrower shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the aggregate Outstanding
Amount of Revolving Obligations exceeds the Aggregate Revolving Commitments and
(3) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit and/or the Swingline Sublimit exceed
the amount of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
and/or the Swingline Sublimit, as applicable, shall be automatically reduced by
the amount of such excess or (b) the Term Loan Commitment (ratably among the
Lenders in accordance with their respective commitment percentage thereof);
provided, (1) any such partial reduction of the Term Loan Commitment shall be in
an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount and (2) the Borrower shall not terminate or reduce the
Term Loan Commitment if, after giving effect thereto and to any concurrent
prepayments hereunder, the aggregate Outstanding Amount of Term Loan Obligations
exceeds the Term Loan Commitment, as so reduced..

(ii)The Borrower’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in the Borrower’s notice
and shall reduce the Revolving Commitments of each Lender proportionately to its
Revolving Commitment Percentage thereof.

 

72

7947999.1

--------------------------------------------------------------------------------

 

(c)Mandatory Prepayments.

(i)Revolving Commitments.  If at any time (A) the Outstanding Amount of
Revolving Obligations shall exceed the lesser of (1) the Aggregate Revolving
Commitments or (2) the Borrowing Base, (B) the Outstanding Amount of Letter of
Credit Obligations shall exceed the Letter of Credit Sublimit, or (C) the
Outstanding Amount of Swingline Loans shall exceed the Swingline Sublimit,
immediate prepayment will be made on or in respect of the Revolving Obligations
in an amount equal to such excess; provided, however, that, except with respect
to clause (B), Letter of Credit Obligations shall not be Cash Collateralized
hereunder until the Revolving Loans and Swingline Loans have been paid in full.

(ii)Asset Sales and Involuntary Dispositions.  Unless otherwise agreed by the
Required Lenders, prepayment will be made on the Loan Obligations promptly, but
in  any event within five Business Days following a determination that
prepayment is required hereunder, in an amount equal to one hundred percent
(100%) of the Net Cash Proceeds received from any Asset Sale or Involuntary
Disposition by the Parent and its Subsidiaries, but only to the extent (A)
commitments for the reinvestment of such proceeds shall not have been made
within 90 days, and such proceeds shall not have been reinvested within 180
days, in each case, of the date of such Asset Sale or Involuntary Disposition
and (B) the aggregate amount of such proceeds that are not reinvested in
accordance with clause (A) hereof exceeds $500,000 in any fiscal year.

(iii)Debt Transactions.  Unless otherwise agreed by the Required Lenders,
prepayment will be made on the Loan Obligations in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds from any Debt Transactions on
the Business Day following receipt thereof.

Section 2.12Application of Prepayments.  Within each Loan, prepayments will be
applied first to Base Rate Loans, then to Adjusted LIBOR Rate Loans in direct
order of Interest Period maturities.  In addition:

(a)Voluntary Prepayments.  Voluntary prepayments will be applied as specified by
the Borrower; provided that theany voluntary prepayments on the Term Loanterm
loans will be applied pro rata to remaining scheduled payments of principal
installments thereunder.

(b)Mandatory Prepayments.  Mandatory prepayments will be applied as follows:

(i)Mandatory prepayments in respect of the Revolving Commitments under Section
2.11(c)(i) above shall be applied as follows: first, to the Swingline Loans and
Revolving Loans until paid in full and, then, as cash collateral for obligations
under Letters of Credit.

 

73

7947999.1

--------------------------------------------------------------------------------

 

(ii)Mandatory prepayments in respect of Asset Sales and Involuntary Dispositions
under Section 2.11(c)(ii) above, and Debt Transactions under Section
2.11(c)(iii) shall be applied as follows:  first, to the Term Loan, until paid
in full (with application pro rata to remaining scheduled principal payments),
and then to the Revolving Obligations (without permanent reduction of the
commitments in respect thereof).for any Incremental Term Loans will be applied
as provided in the loan documentation establishing such Incremental Term Loans.

(c)Prepayments on the Loan Obligations will be paid by the Administrative Agent
to the Lenders ratably in accordance with their respective interests therein
(except for Defaulting Lenders where their share will be held as provided in
Section 2.16(a) hereof).

(d)So long as no Event of Default shall exist immediately before or immediately
after giving effect thereto, in connection with any mandatory prepayment
required under Section 2.11(c) (other than under Section 2.11(c)(i) above), the
Borrower shall have the right, in lieu of making such prepayment in full and in
order to mitigate Breakage Costs, to make a deposit of some or all of the
prepayment amount with the Administrative Agent in a cash collateral account
maintained (pursuant to documentation  reasonably satisfactory to the
Administrative Agent) by and in the sole dominion and control of the
Administrative Agent.  Any amounts so deposited shall be held by the
Administrative Agent as collateral for prepayment of Adjusted LIBOR Rate Loans
and shall be applied thereto at the end of the current Interest Periods
applicable thereto or, sooner, at the election of the Borrower or, after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent.

Section 2.13General Provisions Regarding Payments.

(a)All payments by the Borrower of principal, interest, fees and other
Obligations hereunder or under any other Credit Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition.  The Administrative Agent
shall, and the Borrower hereby authorizes the Administrative Agent to, debit the
Designated Account (or any other deposit account of any of the Parent and its
Subsidiaries held with the Administrative Agent or any of its Affiliates and
designated by any of the Parent and its Subsidiaries for such purpose) in order
to cause timely payment to be made to the Administrative Agent of all principal,
interest, fees and expenses (to the extent such fees and expenses are in a
stated amount or readily calculable amount pursuant to the terms of this
Agreement or any other Credit Document) due hereunder or under any other Credit
Document (subject to sufficient funds being available in its accounts for that
purpose).

(b)In the event that the Administrative Agent is unable to debit the Designated
Account (or any other deposit account of any of the Parent and its Subsidiaries
held with the Administrative Agent or any of its Affiliates) in order to cause
timely payment to be made to the Administrative Agent of all principal,
interest, fees and expenses due hereunder or any other Credit Document
(including because insufficient funds are available in its accounts for that
purpose), payments hereunder and under any other Credit Document shall be
delivered to the Administrative Agent, for the account of

 

74

7947999.1

--------------------------------------------------------------------------------

 

the Lenders, not later than 3:00 p.m. Eastern on the date due at the Principal
Office of the Administrative Agent or via wire transfer of immediately available
funds to its account maintained by the Administrative Agent (ABA No. 062005690)
in Birmingham, Alabama (or at such other location or bank account as may be
designated by the Administrative Agent from time to time); for purposes of
computing interest and fees (but not for determining the timeliness of payment),
funds received by the Administrative Agent after that time on such due date
shall be deemed to have been paid by the Borrower on the next Business Day.

(c)All payments in respect of the principal amount of any Loan (other than
voluntary repayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

(d)The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable pro
rata share of all payments and prepayments of principal and interest due to such
Lender hereunder, together with all other amounts due with respect thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.

(e)Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its pro rata share of any Adjusted LIBOR
Rate Loans, the Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(f)Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Commitment Fee hereunder, but such
payment shall be deemed to have been made on the date therefor for all other
purposes hereunder.

(g)The Administrative Agent may, but shall not be obligated to, deem any payment
by or on behalf of the Borrower hereunder that is not made in same day funds
prior to 3:00 p.m. Eastern to be a non-conforming payment.  Any such payment
shall not be deemed to have been received by the Administrative Agent until the
later of (i) the time such funds become available funds, and (ii) the applicable
next Business Day.  The Administrative Agent shall give prompt telephonic notice
to the Borrower and each applicable Lender (confirmed in writing) if any payment
is non‑conforming.  Any non‑conforming payment may constitute or become a
Default or Event of Default in accordance with the terms of
Section 9.1(a).  Interest shall continue to accrue on any principal as to which
a non‑conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day).

 

75

7947999.1

--------------------------------------------------------------------------------

 

Section 2.14Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)the provisions of this subsection shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any amounts applied by the Swingline
Lender to outstanding Swingline Loans, (C) any amounts applied to the Letter of
Credit Obligations by the Issuing Bank or Swingline Loans by the Swingline
Lender, as appropriate, from cash collateral provided in respect thereof, or (D)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of the Loan Obligations to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this subsection shall apply).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

Section 2.15Cash Collateral.  If at any time (i) any Letter of Credit Obligation
shall for any reason remain outstanding beyond the Revolving Commitment
Termination Date, (ii) the Borrower shall be required to provide Cash Collateral
as provided in Section 9.2 or otherwise, or (iii) there shall be a Defaulting
Lender, then the Borrower shall immediately, in the case of the foregoing
clauses (i) and (ii), and otherwise within two Business Days after demand
therefor by the Administrative Agent or the Issuing Bank, provide Cash
Collateral in an amount not less than the Minimum Collateral Amount.

(a)Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to, and subject to the
control of, the Administrative Agent, for the benefit of the Administrative
Agent, the Swingline Bank, the Issuing Bank and the Lenders, and agrees to
maintain, a First Priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied as provided in subsection
(b) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total

 

76

7947999.1

--------------------------------------------------------------------------------

 

amount of Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will pay or provide to the Administrative Agent promptly upon demand
additional Cash Collateral in the amount of the difference (after giving effect
to any Cash Collateral provided by a Defaulting Lender).

(b)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15, Section 2.16,
Section 9.2 or otherwise in respect of Letters of Credit shall be held and the
obligations secured (including Letter of Credit Obligations and obligations of
Defaulting Lenders) and applied to the satisfaction of the obligations secured,
including to fund participations in respect of Letter of Credit Obligations and
Swingline Loans (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation), for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(c)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender or, as appropriate, its
assignee as may be provided hereunder), or (ii) the determination by the
Administrative Agent, the Swingline Lender and/or the Issuing Bank, as
appropriate, that there exists excess Cash Collateral; provided that, subject to
Section 2.16 the Person providing Cash Collateral and the Issuing Bank may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Credit Documents.

Section 2.16Defaulting Lenders.

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”.

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or Swingline Lender hereunder;
third, if so determined by the Administrative Agent or requested by

 

77

7947999.1

--------------------------------------------------------------------------------

 

the Swingline Lender or Issuing Bank, to be held as Cash Collateral for future
funding obligations of the Defaulting Lender in Swingline Loans and Letter of
Credit Obligations; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s funding obligations under this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Letter of Credit Borrowing in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans or Letter of Credit Borrowing were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Borrowing owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of Credit
Borrowing owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Obligations and Swingline
Loans are held by the Lenders on a pro rata basis in accordance with their
respective Revolving Commitments without giving effect to this Section
2.16(a)(ii). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.16(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any Commitment Fee, any
fees in respect of Letters of Credit (except as provided in clause (b) below) or
any other fees hereunder for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

78

7947999.1

--------------------------------------------------------------------------------

 

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Revolving Commitment Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 2.15.

(C)With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Bank and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Outstanding Amount of
Revolving Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment.  No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swingline Loans.  If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section 2.15.

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent and each
Swingline Lender and Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth

 

79

7947999.1

--------------------------------------------------------------------------------

 

therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
on a pro rata basis by the Lenders in accordance with their respective Revolving
Commitments (without giving effect to Section 2.16, whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c)New Swingline Loans/Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

Section 2.17Removal or Replacement of  Lenders.  If (a) any Lender requests
compensation under Section 3.2, (b) the Borrower or any other Credit Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.3, (c) any Lender
gives notice of an inability to fund Adjusted LIBOR Rate Loans under Section
3.1(b), (d) any Lender is a Defaulting Lender, or (e) any Lender (a
“Non-Consenting Lender”) does not consent (including by way of a failure to
respond in writing to a proposed amendment, consent or waiver by the date and
time specified by the Administrative Agent) to a proposed amendment, consent,
change, waiver, discharge or termination hereunder or with respect to any Credit
Document that has been approved by Lenders with a majority of the loans and
commitments hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.5), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.2 or Section 3.3) and obligations under this Agreement and the related
Credit Documents to an Eligible Assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(i)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.5(b)(iv);

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any amounts under Section 3.1(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

80

7947999.1

--------------------------------------------------------------------------------

 

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 3.2 or payments required to be made pursuant to Section 3.3, such
assignment will result in a reduction in such compensation or payments
thereafter;

(iv)such assignment does not conflict with applicable law;

(v)in the case of an assignment resulting from a Lender that is a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent; provided that the failure by such Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Non-Consenting Lender and the mandatory
assignment of such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in Letter of Credit Obligations and Swingline Loans pursuant to
this Section 2.17 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment and Assumption in connection therewith,
but the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment and Assumption shall have been given.

Section 3.YIELD PROTECTION

Section 3.1Making or Maintaining LIBOR Loans.

(a)Inability to Determine Applicable Interest Rate.  In the event that the
Administrative Agent or the Required Lenders shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date or any Index Rate Determination
Date with respect to any LIBOR Loans, that (i) by reason of circumstances
affecting the London or other applicable interbank market adequate and fair
means do not exist for ascertaining the interest rate applicable to such LIBOR
Loans on the basis provided for in the definition of Adjusted LIBOR Rate or
LIBOR Index Rate, as applicable, or (ii) the Adjusted LIBOR Rate or the LIBOR
Index Rate, as applicable, for any proposed LIBOR Loan does not adequately and
fairly reflect the cost to the Lenders of funding such LIBOR Loan, or (iii) the
LIBOR Scheduled Unavailability Date shall have occurred, the Administrative
Agent shall on such date give notice (by facsimile, electronic mail or by
telephone confirmed in writing) to the Borrower and each Lender of such
determination, whereupon (x) no Loans may be made as, or converted to, LIBOR
Loans until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, and
(y) any Funding Notice or Conversion/Continuation Notice given by the Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by the Borrower and such Loans shall be automatically
made or continued as, or converted to, as applicable, Base Rate Loans (without
reference to the LIBOR Index Rate component of the Base Rate).

 

81

7947999.1

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in the case of any request for a LIBOR Loan, or
conversion or continuation thereof, after the Administrative Agent shall have
made a determination that adequate and fair means do not exist for ascertaining
the Adjusted LIBOR Rate or LIBOR Index Rate or that such rate do not adequately
and fairly reflect the cost to the Lenders of funding such LIBOR Loan, as
provided above, the Administrative Agent, in consultation with the Borrower and
the Lenders, may establish an alternative interest rate that reflects the
all-in-cost of funds to the Lenders, in which case such alternative rate of
interest shall apply unless and until (A) the Administrative Agent gives notice
of withdrawal of the notice under the foregoing paragraph, (B) the Required
Lenders give notice that the alternative interest rate does not adequately and
fairly reflect the cost to them of such loans, or (C) any Lender shall give
notice that it has determined that it is unlawful, or that a Governmental
Authority shall have asserted that it is unlawful, for it to make or maintain
such loans determined by reference to the alternative rate of interest, or to
determine or charge interest rates based upon such rate, or any Governmental
Authority shall have imposed material restrictions on the authority of such
Lender to do any for any of the foregoing.

 

(b)Illegality or Impracticability of LIBOR Loans.  In the event that on any date
any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of its LIBOR Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by facsimile, electronic mail or by telephone confirmed in writing) to
the Borrower and the Administrative Agent of such determination (which notice
the Administrative Agent shall promptly transmit to each other
Lender).  Thereafter (1) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, LIBOR Loans shall be suspended until such notice shall
be withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to an Adjusted LIBOR Rate Loan then being requested by
the Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
the Affected Lender shall make such Loan as (or continue such Loan as or convert
such Loan to, as the case may be) a Base Rate Loan (without reference to the
LIBOR Index Rate component of the Base Rate), (3) the Affected Lender’s
obligation to maintain its outstanding LIBOR Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into Base Rate Loans (without
reference to the LIBOR Index Rate component of the Base Rate) on the date of
such termination.  Notwithstanding the foregoing, to the extent a determination
by an Affected Lender as described above relates to an Adjusted LIBOR Rate Loan
then being requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Borrower shall have the option, subject to
the provisions of Section 3.1(a), to

 

82

7947999.1

--------------------------------------------------------------------------------

 

rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by facsimile, electronic mail or by telephone confirmed in
writing) to the Administrative Agent of such rescission on the date on which the
Affected Lender gives notice of its determination as described above (which
notice of rescission the Administrative Agent shall promptly transmit to each
other Lender).  Except as provided in the immediately preceding sentence,
nothing in this Section 3.1(b) shall affect the obligation of any Lender other
than an Affected Lender to make or maintain Loans as, or to convert Loans to,
LIBOR Loans in accordance with the terms hereof.

(c)Compensation for Breakage or Non-Commencement of Interest Periods.  The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
calculated to be due and payable by such Lender to lenders of funds borrowed by
it to make or carry its Adjusted LIBOR Rate Loans and any loss, expense or
liability sustained by such Lender in connection with the liquidation or
re‑employment of such funds but excluding loss of anticipated profits,
collectively, “Breakage Costs” ) which such Lender may sustain:  (i) if for any
reason (other than a default by such Lender) a borrowing of any Adjusted LIBOR
Rate Loans does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Adjusted LIBOR Rate Loans does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Adjusted LIBOR Rate Loans occurs on any day other than
the last day of an Interest Period applicable to that Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise), including as a
result of an assignment in connection with the replacement of a Lender pursuant
to Section 3.4(b); or (iii) if any prepayment of any of its Adjusted LIBOR Rate
Loans is not made on any date specified in a notice of prepayment given by the
Borrower.

(d)Booking of Adjusted LIBOR Rate Loans.  Any Lender may make, carry or transfer
Adjusted LIBOR Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.

(e)Assumptions Concerning Funding of Adjusted LIBOR Rate Loans.  Calculation of
all amounts payable to a Lender under this Section 3.1 and under Section 3.2
shall be made as though such Lender had actually funded each of its relevant
Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR Rate
Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States; provided,
however, each Lender may fund each of its Adjusted LIBOR Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.1 and under
Section 3.2.

 

83

7947999.1

--------------------------------------------------------------------------------

 

(f)Certificates for Reimbursement.  A certificate of a Lender or Issuing Bank
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender, as specified in subsection (c) of this Section and the
circumstances giving rise thereto shall be delivered to the Borrower and shall
be conclusive absent manifest error.  The Borrower shall make payment of amounts
owing under this Section within ten (10) days of demand for payment thereof and
delivery to the Borrower of the foregoing certificate in connection therewith.

(g)LIBOR Replacement Rate.  Notwithstanding anything to the contrary contained
in this Agreement or any other Credit Document, but without limiting Sections
3.1(a) and (b) above, if the Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), or the Borrower or Required Lenders notify the Administrative Agent
(with in the case of the Required Lenders, a copy to the Borrower) that the
Borrower or Required Lenders (as applicable) shall have determined (which
determination likewise shall be final and conclusive and binding upon all
parties hereto), that (i) the circumstances described in Section 3.1(a) have
arisen and that such circumstances are unlikely to be temporary, (ii) the
relevant administrator of LIBOR or a Governmental Authority having or purporting
to have jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be made available,
or used for determining interest rates for loans in the applicable currency
(such specific date, the “LIBOR Scheduled Unavailability Date”), or (iii)
syndicated credit facilities among national and/or regional banks active in
leading and participating in such facilities currently being executed, or that
include language similar to that contained in this Section 3.1(g), are being
executed or amended (as applicable) to incorporate or adopt a new interest rate
to replace LIBOR for determining interest rates for loans in the applicable
currency, then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
to replace LIBOR with an alternate rate of interest, giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative rates of interest (any such
proposed rate, a “LIBOR Replacement Rate”), and make such other related changes
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 3.1(g) (provided, that any definition of the LIBOR
Replacement Rate shall specify that in no event shall such LIBOR Replacement
Rate be less than zero for purposes of this Agreement) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.  The LIBOR Replacement Rate
shall be applied in a manner consistent with market practice; provided that, in
each case, to the extent such market practice is not administratively feasible
for the Administrative Agent, such LIBOR Replacement Rate shall be applied as
otherwise reasonably determined by the Administrative Agent (it being understood
that any such modification to application by the Administrative Agent made as so
determined shall not require the consent of, or consultation with, any of the

 

84

7947999.1

--------------------------------------------------------------------------------

 

Lenders).  For the avoidance of doubt, the parties hereto agree that unless and
until a LIBOR Replacement Rate is determined and an amendment to this Agreement
is entered into to effect the provisions of this Section 3.1(g), if the
circumstances under clauses (i) and (ii) of this Section 3.1(g) exist, the
provisions of Section 3.1(a) shall apply.

Section 3.2Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate
or the LIBOR Index Rate) or Issuing Bank;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
LIBOR Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, Issuing Bank or other Recipient of making, converting to, continuing or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender, Issuing Bank or other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Issuing Bank or other
Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender, Issuing Bank or Swingline Lender (which
for purposes hereof, may be referred to collectively as the “Lenders” or a
“Lender”) determines that any Change in Law affecting such Lender or any lending
office of such Lender or such Lender’s holding company, if any, regarding
capital or liquidity ratios or requirements, has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
commitments of such Lender hereunder or the Loans made by, or participations in
Letters of Credit orand Swingline Loans held by, such

 

85

7947999.1

--------------------------------------------------------------------------------

 

Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then upon request of such Lender from time to time the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender or, Issuing Bank
or other Recipient setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender or, Issuing Bank or other Recipient or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and the circumstances giving rise thereto shall be delivered to the
Borrower contemporaneous with the request for additional compensation and shall
be conclusive absent manifest error.  The Borrower shall make payment of amounts
owing under this Section within ten (10) days of demand for payment thereof and
delivery to the Borrower of the foregoing certificate in connection therewith.

(d)Delay in Requests.  Failure or delay on the part of any Lender or, Issuing
Bank or other Recipient to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or,
Issuing Bank’s or other Recipient’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or, Issuing Bank
or other Recipient pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than three (3) months prior
to the date that such Lender or, Issuing Bank or other Recipient, as the case
may be, shall have given notice to the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the nine
(9) month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 3.3Taxes.  

(a)Defined Terms.  For purposes of this Section, the term “Lender” shall include
the Issuing Bank and Swingline Lender, and the term “applicable law” shall
include FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased

 

86

7947999.1

--------------------------------------------------------------------------------

 

as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c)Payment of Other Taxes by the BorrowerCredit Parties.  The Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(d)Indemnification by the Credit Parties.  The Credit Parties hereby jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.5 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority as provided in this Section 3.3,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

87

7947999.1

--------------------------------------------------------------------------------

 

(g)Status of Lenders.

(i)Any Lender that is entitled to an exemption from, or reduction in the rate
of, the imposition, deduction or withholding of Tax with respect to payments
made under any Credit Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without imposition, deduction or withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Credit Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other

 

88

7947999.1

--------------------------------------------------------------------------------

 

applicable payments under any Credit Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(II)executed originals of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.3-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 3.3-2 or Exhibit 3.3-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 3.3-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

89

7947999.1

--------------------------------------------------------------------------------

 

(D)if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(h)Treatment of Certain Refunds.  Unless required by applicable law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or Issuing Bank, or have any obligation to pay to
any Lender or Issuing Bank, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or Issuing Bank, as the case may be.  If any
indemnified party hereunder determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.3 (including by the payment of additional
amounts pursuant to this Section 3.3), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 3.3), with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h), (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this subsection (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

90

7947999.1

--------------------------------------------------------------------------------

 

(i)Survival.  Each party’s obligations under this Section 3.3 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of commitments
hereunder and the repayment, satisfaction or discharge of all obligations under
the Credit Documents.

Section 3.4Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender (including for
purposes of this Section, the Issuing Bank and Swingline Lender) requests
compensation under Section 3.2, or requires the Borrower or any Credit Party to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.3, or
if any Lender gives a notice pursuant to Section 3.1, then at the request of the
Borrower such Lender shall, as applicable, use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 3.2 or 3.3,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.1, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.2, or if the Borrower or any Credit Party is required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.3 and, in each case, such Lender has
declined or is unable to designate a different lending office or assign its
rights and obligations in accordance with Section 3.4(a), or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.5), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.2 or 3.3) and obligations under this Agreement and the
related Credit Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment) as provided in Section 2.17.

Section 4.GUARANTY

Section 4.1The Guaranty.

(a)Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory

 

91

7947999.1

--------------------------------------------------------------------------------

 

prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Guaranteed Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

(b)Notwithstanding any provision to the contrary contained herein, in any other
of the Credit Documents, Swap Agreements, Treasury Management Agreements or
other documents relating to the Obligations, (i) the obligations of each
Guarantor under this Agreement and the other Credit Documents shall be limited
to an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law and (ii) the Guaranteed Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor.

Section 4.2Obligations Unconditional.  The obligations of the Guarantors under
Section 4.1 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Credit Documents or other documents relating to the Obligations, or any
substitution, compromise, release, impairment or exchange of any other guarantee
of or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any law or regulation or other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than the defense of
payment), it being the intent of this Section 4.2 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Credit Party for amounts paid under this Section 4 until such time as
the Obligations have been irrevocably paid in full and the commitments relating
thereto have expired or been terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

(a)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;

 

92

7947999.1

--------------------------------------------------------------------------------

 

(c)the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Credit Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d)any Lien granted to, or in favor of, the Administrative Agent or any of the
holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or

(e)any of the Guaranteed Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand for payment, protest, notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
obligations guaranteed hereby, notices of amendments, waivers and supplements to
the Credit Documents and other documents relating to the Guaranteed Obligations,
or the compromise, release or exchange of collateral or security, and all
notices whatsoever, and any requirement that the Administrative Agent or any
holder of the Guaranteed Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Credit Documents or any other
documents relating to the Guaranteed Obligations or any other agreement or
instrument referred to therein, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

Section 4.3Reinstatement.  Neither the Guarantors’ obligations hereunder nor any
remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of the Borrower, by reason of the
Borrower’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Guaranteed Obligations.  The
obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings pursuant to any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each holder
of Guaranteed Obligations on demand for all reasonable costs and expenses
(including all reasonable fees, expenses and disbursements of any law firm or
other counsel) incurred by the Administrative Agent or such holder of Guaranteed
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.

 

93

7947999.1

--------------------------------------------------------------------------------

 

Section 4.4Certain Waivers.  Each Guarantor acknowledges and agrees that (a) the
guaranty given hereby may be enforced without the necessity of resorting to or
otherwise exhausting remedies in respect of any other security or collateral
interests, and without the necessity at any time of having to take recourse
against the Borrower hereunder or against any collateral securing the Guaranteed
Obligations or otherwise, (b) it will not assert any right to require that
action first be taken against the Borrower or any other Person (including any
co‑guarantor) or pursuit of any other remedy or enforcement of any other right
and (c) nothing contained herein shall prevent or limit action being taken
against the Borrower hereunder, under the other Credit Documents or the other
documents and agreements relating to the Guaranteed Obligations or from
foreclosing on any security or collateral interests relating hereto or thereto,
or from exercising any other rights or remedies available in respect thereof, if
neither the Borrower nor any of the other Credit Parties shall timely perform
their obligations, and the exercise of any such rights and completion of any
such foreclosure proceedings shall not constitute a discharge of the Guarantors’
obligations hereunder unless as a result thereof, the Guaranteed Obligations
shall have been paid in full and the commitments relating thereto shall have
expired or been terminated, it being the purpose and intent that the Guarantors’
obligations hereunder be absolute, irrevocable, independent and unconditional
under all circumstances.

Section 4.5Remedies.  The Guarantors agree that, to the fullest extent permitted
by law, as between the Guarantors, on the one hand, and the Administrative Agent
and the holders of the Guaranteed Obligations, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Section 9.2 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 9.2) for purposes of Section 4.1,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by the Guarantors for purposes of Section 4.1.  The Guarantors acknowledge and
agree that the Guaranteed Obligations are secured in accordance with the terms
of the Collateral Documents and that the holders of the Guaranteed Obligations
may exercise their remedies thereunder in accordance with the terms thereof.

Section 4.6Rights of Contribution.  The Guarantors hereby agree as among
themselves that, in connection with payments made hereunder, each Guarantor
shall have a right of contribution from each other Guarantor in accordance with
applicable law.  Such contribution rights shall be subordinate and subject in
right of payment to the Guaranteed Obligations until such time as the Guaranteed
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated, and none of the Guarantors shall
exercise any such contribution rights until the Guaranteed Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated.

Section 4.7Guaranty of Payment; Continuing Guaranty.  The guarantee in this
Section 4 is a guaranty of payment and not of collection, and is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.  

 

94

7947999.1

--------------------------------------------------------------------------------

 

Section 4.8Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each Specified Credit Party
to honor all of such Specified Credit Party’s obligations under the Guaranty and
the Collateral Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 4.8 for the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section
4, voidable under applicable Debtor Relief Laws, and not for any greater
amount).  The obligations and undertakings of each Qualified ECP Guarantor under
this Section 4.8 shall remain in full force and effect until the Guaranteed
Obligations have been indefeasibly paid and performed in full and the
commitments relating thereto have expired or terminated, or, with respect to any
Guarantor, if earlier, such Guarantor is released from its Guaranteed
Obligations in accordance with Section 10.10(a).  Each Qualified ECP Guarantor
intends that this Section 4.8 constitute, and this Section 4.8 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
Specified Credit Party for all purposes of section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

Section 5.CONDITIONS PRECEDENT

Section 5.1Reserved.  

Section 5.1Conditions to Effectiveness.  This Agreement shall become effective
upon satisfaction of the following conditions precedent in each case
satisfactory to the Administrative Agent and the Lenders:

(a)Executed Credit Documents.  Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Credit Documents, in each case, in
form and substance satisfactory to the Administrative Agent and the Lenders and
duly executed by the appropriate parties thereto.

(b)Organizational Documents.  Receipt by the Administrative Agent of the
following:

(i)Charter Documents.  Copies of articles of incorporation, certificate of
organization or formation, or other like document for each of the Credit Parties
certified as of a recent date by the appropriate Governmental Authority.

(ii)Organizational Documents Certificate.  (A) Copies of bylaws, operating
agreement, partnership agreement or like document, (B) copies of resolutions
approving the transactions contemplated in connection with the financing and
authorizing execution and delivery of the Credit Documents, and (C) incumbency
certificates, for each of the Credit Parties, in each case certified by an
Authorized Officer in form and substance reasonably satisfactory to the
Administrative Agent.

 

95

7947999.1

--------------------------------------------------------------------------------

 

(iii)Good Standing Certificate.  Copies of certificates of good standing,
existence or the like of a recent date for each of the Credit Parties from the
appropriate Governmental Authority of its jurisdiction of formation or
organization.

(iv)Closing Certificate.  A certificate from an Authorized Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders, confirming, among other things, (A) all
consents, approvals, authorizations, registrations, or filings required to be
made or obtained by the Borrower and the other Credit Parties, if any, in
connection with this Agreement and the other Credit Documents and the
transactions contemplated herein and therein have been obtained and are in full
force and effect and, all applicable waiting periods have expired, (B) no
investigation or inquiry by any Governmental Authority regarding this Agreement
and the other Credit Documents and the transactions contemplated herein and
therein is ongoing, (C) since the date of the most-recent annual audited
financial statements for the Parent, there has been no event or circumstance
which would be reasonably expected to have a Material Adverse Effect either
immediately before, or immediately after, giving effect to the CrossView
Acquisition, (D) the most-recent annual audited financial statements were
prepared in accordance with GAAP consistently applied, except as noted therein,
and fairly presents the financial condition and results from operations of the
Parent and its Subsidiaries, (E) the most recent company-prepared quarterly
financial statements fairly present in all material respects the financial
conditions and results from operations of the Parent and its Subsidiaries, and
(F) the conditions set forth in Sections 5.1(f) and (g) and Sections 5.2(c) and
(d) have been satisfied.

(v)Solvency Certificate.  A certificate from the Financial Officer of the Parent
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders that the Parent and its Subsidiaries are and will be
Solvent immediately before and immediately after giving effect to the
Transactions contemplated hereby, including the initial loans and extensions of
credit hereunder.

(c)Opinions of Counsel.  Subject to Section 7.15(c), receipt by the
Administrative Agent of opinions of counsel for each of the Credit Parties, in
scope, form and substance reasonably satisfactory to the Administrative Agent
and the Required Lenders, and including, among other things, due authorization,
execution and delivery of the Credit Documents and the enforceability thereof.

(d)Personal Property Collateral.  Receipt by the Collateral Agent of the
following:

(i)UCC Financing Statements.  Such UCC financing statements necessary or
appropriate to perfect the security interests in the personal property
collateral, as determined by the Collateral Agent and the Required Lenders in
their reasonable discretion.

 

96

7947999.1

--------------------------------------------------------------------------------

 

(ii)Intellectual Property Filings.  Such patent, trademark and copyright
notices, filings and recordations necessary or appropriate to perfect the
security interests in intellectual property and intellectual property rights, as
determined by the Collateral Agent and the Required Lenders in their reasonable
discretion.

(iii)Pledged Equity Interests.  Original certificates, if any, evidencing Equity
Interests pledged as collateral, together with undated stock transfer powers
executed in blank.

(iv)Evidence of Insurance.  Copies of insurance policies or certificates of
insurance for casualty, liability, business interruption and other insurance
required by the Credit Documents, identifying the Collateral Agent as loss payee
and/or mortgagee with respect to the casualty insurance and additional insured
with respect to the liability insurance, as appropriate.

(v)Pledged Promissory Notes.  Original promissory notes evidencing intercompany
loans or advances in excess of $50,000 owing by and between the Parent and its
Subsidiaries, together with undated allonges executed in blank.

(vi)Deposit Account Control Agreements.  Subject to Section 7.15(b) hereof,
Deposit Account Control Agreements with respect to each of the Credit Parties’
Deposit Accounts, as may be reasonably required by the Administrative Agent and
the Required Lenders.

(e)Financial Statements.  Receipt by the Administrative Agent of pro forma and
projected financial statements and information for the Parent and its
Subsidiaries for the periods and in form and substance satisfactory to the
Administrative Agent.

(f)Executed Acquisition Documents.  Receipt by the Administrative Agent of
executed counterparts of the CrossView Acquisition Agreement and the documents
referenced therein, in each case, certified by an Authorized Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders and duly executed by the appropriate parties
thereto.  Confirmation that (i) the CrossView Acquisition has been consummated,
or will be consummated contemporaneously with the initial extension of credit
hereunder, in accordance with the terms of the CrossView Acquisition Agreement,
and (ii) all governmental, shareholder and third party consents and approvals
necessary in connection with the CrossView Acquisition and the related
financings and other transactions contemplated hereby have been obtained and all
applicable waiting periods have expired without any action being taken by any
authority that could restrain, prevent or impose any material adverse conditions
on the Parent and its Subsidiaries other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable discretion of the Administrative Agent could have such
effect.

 

97

7947999.1

--------------------------------------------------------------------------------

 

(g)Liquidity.  Upon giving effect to the initial funding of Loans and issuance
of Letters of Credit and the payment by Borrower of all fees and expenses
incurred in connection herewith, Liquidity shall be not less than $7.5 million.

(h)Funding Notice; Funds Disbursement Instructions.  Receipt by the
Administrative Agent of (i) a duly executed Funding Notice with respect to the
Credit Extension to occur on the Closing Date and (ii) duly executed
disbursement instructions (with wiring instructions and account information) for
all disbursements to be made on the Closing Date.

(i)Termination of Existing Credit Agreement.  Receipt by the Administrative
Agent of evidence that the Existing Credit Agreement concurrently with the
Closing Date is being terminated and all Liens securing obligations under the
Existing Credit Agreement concurrently with the Closing Date are being
released.  The Administrative Agent shall have received a payoff letter, in form
and substance reasonably satisfactory to the Administrative Agent, regarding all
indebtedness under Existing Credit Agreement which will be paid on the Closing
Date with proceeds of Loans.

(j)Fees and Expenses.  The Administrative Agent shall have confirmation that all
reasonable out‑of‑pocket fees and expenses required to be paid on or before the
Closing Date have been paid, including the reasonable out‑of‑pocket fees and
expenses of counsel for the Administrative Agent.

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 5.2Conditions to Each Credit Extension.  The obligation of the Lenders
to honor Notices for Credit Extensions hereunder are subject to satisfaction of
each of the following conditions precedent, unless waived in accordance with the
provisions hereof:

(a)Receipt by the Administrative Agent of a Funding Notice, appropriately
completed and signed by an Authorized Officer of the Borrower, together with any
documentation or certifications required in connection therewith;

(b)Receipt by the Administrative Agent of the most recent Borrowing Base
Certificate that the Borrower was required to deliver in accordance with Section
7.1(h), appropriately completed and signed by an Authorized Officer of the
Borrower, together with any documentation or certifications required in
connection therewith;[Reserved];

(c)The representations and warranties contained in Section 6 and in each of the
other Credit Documents shall be true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the Credit
Date, except:

 

98

7947999.1

--------------------------------------------------------------------------------

 

(i)for purposes hereof the representations and warranties regarding the monthly,
quarterly and annual financial statements in Sections 6.4(a) and (b) shall be
deemed to refer to the most recent monthly or quarterly company-prepared or
annual audited financial statements, as applicable, furnished pursuant to the
provisions of Sections 7.1(a) and (b) together with a Compliance Certificate
relating thereto under Section 7.1(c); and

(ii)where any such representations and warranties expressly relate to an earlier
date, in which case they shall have been true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) as of such
earlier date; and

(d)No Default or Event of Default shall exist immediately before or immediately
after giving effect to the requested Credit Extension;.

(e)In the case of Revolving Obligations, immediately after giving effect to the
requested Credit Extension, the Outstanding Amount of Revolving Obligations
shall not exceed the lesser of (i) the Aggregate Revolving Committed Amount or
(ii) the Borrowing Base; and

(f)In the case of Term Loan advances, immediately after giving effect to the
requested Credit Extension on an Pro Forma Basis (i) the Consolidated Leverage
Ratio (which calculation shall include, for the avoidance of doubt, the cash
portion of any Earn-out Obligations that are reasonably expected to be paid in
the next twelve (12) months) will be not greater than 0.25:1.0 lower than (or, a
quarter-turn inside) the maximum ratio then permitted under Section 8.14, and
(ii) Liquidity will be not less than $7.5 million.

Each request for Credit Extension shall be deemed to be confirmation from the
Borrower that the foregoing conditions in subsections (b), (c) and (d) of this
Section 5.2 have been satisfied and are true and correct.

Section 6.REPRESENTATIONS AND WARRANTIES.  In order to induce the Administrative
Agent and the Lenders to enter into this Agreement and to make Credit Extensions
hereunder, the Credit Parties hereby represent and warrant the following:

Section 6.1Organization; Powers.  Each Credit Party (a) is duly organized,
formed or incorporated, validly existing and in good standing or subsisting
under the laws of the jurisdiction of its organization, formation or
incorporation; (b) has all requisite power and authority to execute, deliver and
perform its obligations under the Credit Documents to which it is a party and to
own its assets and carry on its business as now conducted, and (c) is qualified
to do business in, and is in good standing in each jurisdiction where such
qualification is required, except, in the case of this clause (c), where failure
to do so would not reasonably be expected to have a Material Adverse Effect.

Section 6.2Authorization; Enforceability.   The Transactions to be entered into
by each of the Credit Parties are within such Credit Party’s organizational
powers and have been duly authorized by all necessary corporate, limited
liability company or other organizational power, as applicable, and all
necessary shareholder, member and other organizational action, on

 

99

7947999.1

--------------------------------------------------------------------------------

 

the part of such party.  The execution, delivery and performance of each of this
Agreement and each of the other Credit Documents have been duly authorized by
all necessary corporate, limited liability company or other organizational
power, as applicable, and all necessary shareholder, member and other
organizational action, on the part of each such Credit Party that is a party
thereto.  This Agreement and each other Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and constitutes the
legal, valid and binding obligation of such Person, enforceable against such
Credit Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 6.3Governmental Approvals; No Conflicts.   The Transactions (a) do not
and will not require any further consent, approval, exemption or authorization
of, registration or filing with, or notice to, or any other action by, any
Governmental Authority or any other Person, except (i) such as have been
obtained or made and are in full force and effect and (ii) filings and
regulations necessary to perfect Liens created under the Collateral Documents,
(b) do not and will not violate any applicable Legal Requirements in any
material respect, (c) after giving effect to the consents described in clause
(i) of Section 6.3(a) above, do not and will not violate or result in a default
under any indenture, agreement, contract or other instrument (other than any
Credit Document) binding upon any of the Parent and its Subsidiaries or their
respective assets, or give rise to a right thereunder to require any payment to
be made by any of the Parent and its Subsidiaries, and (d) do not and will not
result in the creation or imposition of any Lien on any asset of any of the
Parent and its Subsidiaries, except Liens created by the Collateral Documents or
Permitted Liens.

Section 6.4Financial Condition; No Material Adverse Change.  

(a)The Borrower has heretofore furnished to the Administrative Agent and the
Lenders audited consolidated financial statements for the Consolidated Group,
with a balance sheet and related consolidated statements of income or
operations, shareholders’ or owners’ equity and cash flows, for the fiscal years
ending December 31, 20122015, December 31, 20132016 and December 31, 20142017,
including notes thereto, which were prepared in accordance with GAAP
consistently applied and fairly present in all material respects the financial
position, results from operations and cash flows as of the dates and for the
periods shown.

(b)The Borrower has heretofore furnished to the Administrative Agent and the
Lenders unaudited company-prepared consolidated financial statements for the
Consolidated Group, with a balance sheet and related consolidated statements of
income or operations, shareholders’ or owners’ equity and cash flows, for the
period ending March 31, 2015June 30, 2018 which were prepared in accordance with
GAAP consistently applied, except as noted, and fairly present in all material
respects the financial position, results from operations and cash flows as of
the dates and for the periods shown, subject only to the absence of footnotes
and normal year-end audit adjustments.

 

100

7947999.1

--------------------------------------------------------------------------------

 

(c)The Borrower has hereto furnished to the Administrative Agent and the Lenders
financial projections (the “Projections”) for the Consolidated Group, after
giving effect to the Transactions on a Pro Forma Basis, on a consolidated basis
with a balance sheet and related consolidated statements of income or
operations, for the fiscal years 20152018 and 20162019.  The Projections were
prepared in good faith based on assumptions believed by the Borrower to be
reasonable, but performance is not certain and actual results are likely to be
different.  Further, statements contained in the Projections which are not
historical facts, are forward-looking statements as that term is defined in the
Private Securities Litigation Reform Act of 1995 and are subject to risks and
contingencies.  Such forward-looking statements are based on the current beliefs
of the management of the Borrower as well as assumptions made by and information
currently available to the Borrower.  Such statements reflect the current view
of the Borrower’s management with respect to future events, the outcome of which
is inherently susceptible to risks and uncertainties (some of which may be
beyond the Borrower’s control) which could cause actual results to differ
materially from those currently anticipated.

(d)Since December 31, 20142017, there has been no development, change, event or
occurrence that, individually or in the aggregate, has had or would reasonably
be expected to have, a Material Adverse Effect.

Section 6.5Taxes.  The Parent and its Subsidiaries have filed or caused to be
filed all federal, state and other material tax returns required to be filed,
and have paid all federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP.   The Parent and its
Subsidiaries have not received any notice of proposed tax assessment against
them that would reasonably be expected to have a Material Adverse Effect.

Section 6.6Properties.

(a)The Parent and its Subsidiaries have good and sufficient title to, or
interest in, all real (including leasehold interests) and personal property
material to their business, in each case, free and clear of Liens other than
Permitted Liens.

(b)The Parent and its Subsidiaries own, or are licensed to use, all trademarks,
tradenames, copyrights, patents, franchises, licenses and other intellectual
property reasonably necessary for the operation of their business as conducted,
and the use thereof does not infringe upon or misappropriate, dilute or
otherwise violate the Intellectual Property rights of any other Person, except
to the extent that such infringement, misappropriation, dilution or violation
would not reasonably be expected to have a Material Adverse Effect.

(c)Set out in Schedule 6.6 is a true and correct list of all real property
owned, leased or used as of the ClosingAmendment No. 1 Effective Date by the
Parent and its Subsidiaries in the conduct of their business.

 

101

7947999.1

--------------------------------------------------------------------------------

 

Section 6.7Litigation and Environmental Matters.  

(a)There are no actions, suits or proceedings by or before any Governmental
Authority pending against or, to the knowledge of any of the Parent and its
Subsidiaries, threatened in writing against or affecting any of the Parent and
its Subsidiaries or any of their respective properties or revenues (i) that,
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) that purport to affect or involve any of the
Credit Documents or any of the Transactions.

(b)None of the Borrower or its Subsidiaries (i) has failed to comply in any
material respect with any Environmental Law or has failed to obtain, maintain or
comply with any Environmental Permits, (ii) has become subject to any
Environmental Liability, (iii) has received written notice of any Environmental
Liability, or (iv) knows of any basis for any Environmental Liability, including
as a result of the consummation of the Transactions, except in each case with
respect to the foregoing clauses (i)-(iv), where such failure or liability, as
the case may be, would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(c)The Parent and its Subsidiaries have made available to the Administrative
Agent and the Lenders all material records and files in their possession,
custody or control, or otherwise reasonably available to them, concerning
compliance with or liability or obligation under Environmental Law.  

Section 6.8Compliance with Laws and Agreements.  

(a)Each of the Parent and its Subsidiaries is in compliance with (i) all
applicable Legal Requirements, (ii) all indentures, agreements, contracts and
other instruments evidencing Indebtedness or otherwise binding upon it or its
properties or assets, and (iii) all Material Contracts, except, in each case (i)
through (iii), where the failure to be in such compliance, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

(b)No Default or Event of Default has occurred and is continuing

Section 6.9Information about the Parent and its Subsidiaries.

(a)Set forth on Schedule 6.9 for each of the Parent and its Subsidiaries is the
correct legal name, the jurisdiction of organization, formation or
incorporation, address of its chief executive office and U.S. taxpayer
identification number (or foreign equivalent).  There has been no change in name
of any of the Parent and its Subsidiaries in the past five years, except as
noted on Schedule 6.9.

(b)Set forth on Schedule 6.9 for each of the Parent and its Subsidiaries whose
Equity Interests that are pledged as Collateral to secure the loans and
obligations hereunder, is information on the Equity Interests therein, including
identification of ownership and interest (common stock, preferred stock,
membership interest, general partnership interest, etc.), number of shares or
units and percentage interest, and including information on options, warrants,
buy-sell agreements, shareholder agreements,

 

102

7947999.1

--------------------------------------------------------------------------------

 

voting trusts and other similar arrangements.  The foregoing Equity Interests
have been duly authorized and validly issued and are fully paid and
non-assessable, are owned free and clear of all Liens (other than Liens arising
under the Credit Documents) and, except as identified in Schedule 6.9, there are
no options, warrants, rights of any nature pursuant to which any Person may
acquire such Equity Interests, and such Equity Interests are not subject to any
buy-sell or shareholder agreement, voting trust or similar arrangement, and
there are not any other rights or interests in respect of which any Person has
the right of purchase of or exchange or conversion into such Equity Interests.

(c)Schedule 6.9 includes an organizational chart describing the corporate
organization and ownership structure.

(d)Schedule 6.9 may be updated by the Borrower, from time to time, to reflect
changes.

Section 6.10Governmental Regulation.

(a)None ofNeither the Borrower ornor any of its Subsidiaries is an “subject to
regulation under the Investment Company Act of 1940 or under any other federal
or state statute or regulation which may limit their ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.  Neither the Borrower nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “person directly or indirectly controlled by or acting
on behalf of anprincipal underwriter” of a “registered investment company”
within the meaning ofas such terms are defined in the Investment Company Act of
1940.

(b)None ofNeither the Borrower ornor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as amended.  None
ofNeither the Borrower ornor any of its Subsidiaries is in violation of (ia) the
Trading with the Enemy Act, as amended, (iib) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (iiic) the Patriot Act.  None ofNeither the Borrower ornor any of its
Subsidiaries (xi) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (yii) to the best of itstheir knowledge, engages in any
dealings or transactions, or isare otherwise associated, with any such blocked
person.

(c)Neither the Borrower nor any of its Subsidiaries, nor, to the knowledge of
the Borrower, any of its or their directors, officers, employees, agents,
affiliates or representatives, is an individual or entity that is, or is owned
or controlled by any individuals or entities that are (i) the subject or target
of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List or any similar list enforced by any other relevant sanctions
authority or (iii) located, organized or resident in a Designated Jurisdiction.

 

103

7947999.1

--------------------------------------------------------------------------------

 

(d)Neither the Borrower nor any of its Subsidiaries is an EEA Financial
Institution.

(e)The Borrower and its Subsidiaries have conducted their business in compliance
in all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions and have instituted and maintained policies and procedures
reasonably designed to promote and achieve compliance with such laws.

(c)None of the Credit Parties or their respective Subsidiaries or Affiliates is
in violation of Sanctions.  None of the Credit Parties or their respective
Subsidiaries or Affiliates will violate any Sanctions.

(d)None of the Credit Parties or their respective Subsidiaries or Affiliates is
a Sanctioned Person.  The proceeds of Loans and Credit Extensions hereunder have
not been used and will not be used, directly or indirectly, (i) to fund any
activities or business of or with any Person, or in any country or territory
that, at the time of such funding, is a Sanctioned Person, or (ii) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans and Credit Extensions hereunder, whether
as a underwriter, advisor, investor or otherwise).

(e)None of the Credit Parties, nor to their knowledge, any of their directors,
officers, agents, employees, affiliates or other Persons acting on their behalf
or on behalf of their Subsidiaries, is aware of or has taken any action,
directly or indirectly, that would result in a violation by such Persons of any
applicable anti-bribery law, including but not limited to, the United Kingdom
Bribery Act 2010 (the “UK Bribery Act”) and the U.S. Foreign Corrupt Practices
Act of 1977 (the “FCPA”).  Furthermore, the Credit Parties, and to their
knowledge, their Subsidiaries and Affiliates, have conducted their businesses in
compliance with the UK Bribery Act, the FCPA and similar laws, rules or
regulations, and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

(f)To the extent applicable, each of the Credit Parties and theirthe Borrower
and each of its Subsidiaries isare in compliance, in all material respects, with
any applicable anti-money laundering laws (“AML Laws”), including but not
limited to the Bank Secrecy Act, the Money Laundering Control Act, and the USA
Patriot Act.  The Credit Parties will assist the Administrative Agent and the
Lenders to monitor unusual transactions and report suspicious activities related
to money laundering and terrorist financing.  No part of the proceeds of Loans
or Credit Extensions hereunder will be used, directly or indirectly, for any
payments that would constitute a violation of any applicable AML Laws.the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (as amended from time
to time, the “Patriot Act”).

(g)None ofNeither the Borrower ornor any of its Subsidiaries is engaged
principally engaged in, or has as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
Margin Stock.  Credit Extensions No part of the proceeds of any Extension of
Credit made hereunder will not be used (i) to purchase or carry any such Margin
Stock or to extend credit to others for

 

104

7947999.1

--------------------------------------------------------------------------------

 

the purpose of purchasing or carrying any such Margin Stock, or for any purpose
that would violate, or beviolates, or is inconsistent with, the provisions of
RegulationsRegulation T, U or X of the Board of Governors of the Federal Reserve
System, as in effect from time to time.  In addition, after giving effect to the
application of proceeds from extensions of credit hereunder, not more than 25%
of the total assets of the Parent and or (ii) to finance or refinance any (A)
commercial paper issued by the Borrower or any of its Subsidiaries will be
margin stockor (B) any other Indebtedness, except for Indebtedness incurred for
general corporate or working capital purposes.

(h)As of the Amendment No. 1 Effective Date, to the best of the knowledge of the
Borrower, the information included in the Beneficial Ownership Certification
provided to any Lender on or prior to the Amendment No. 1 Effective Date in
connection with this Agreement is true and correct in all respects.

Section 6.11Labor Matters.  

(a)As to the Parent and its Subsidiaries: (i) no strikes, lockouts or slowdowns
are pending or, to the knowledge of any Credit Party, threatened, (ii) no unfair
labor practice or complaint is pending or, to the knowledge of any Credit Party,
threatened before the National Labor Relations Board, (iii) no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is pending or, to the knowledge of any Credit Party, threatened, (iv)
no labor dispute is pending or, to the knowledge of any Credit Party, threatened
in writing, (v) no union representation question exists with respect to their
employees, (vi) no union organizing activity is taking place with respect to the
employees, except as would not reasonably be expected to have a Material Adverse
Effect.

(b)All payments due from, or for which any claim may be made against, any of the
Parent and its Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or properly accrued as a liability
on the books and records of the Parent and its Subsidiaries.

(c)The Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Parent and its Subsidiaries are or may be bound.

Section 6.12ERISA.  Each Employee Benefit Plan sponsored by any of the Parent
and its Subsidiaries has been maintained and operated in all material respects
in accordance with its terms and applicable Legal Requirements, including ERISA
and the Internal Revenue Code, except for any failure to maintain or operate
that would not reasonably be expected to result in a Material Adverse
Effect.  No ERISA Event has occurred or is reasonably expected to occur that,
when taken with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a material
liability for any of the Parent and its Subsidiaries or ERISA Affiliates.  The
Parent and its Subsidiaries and ERISA Affiliates have received favorable
determination letters or opinion letters for each of their Pension Plans which
are intended to qualify under Section 401(a) of the Internal Revenue Code, and
to their knowledge, there has been no change or development that, to the
knowledge of any Credit Party, would cause or result in a loss of qualified
status.  None of the Borrower nor its Subsidiaries or

 

105

7947999.1

--------------------------------------------------------------------------------

 

ERISA Affiliates has any liability to the PBGC (other than for required premium
payments), the Internal Revenue Service, any Pension Plan (other than routine
claims and required funding obligations in the Ordinary Course of Business),
except as would not reasonably be expected to have a Material Adverse
Effect.  None of the Borrower nor its Subsidiaries or ERISA Affiliates has any
material liability with respect to post-retirement medical or life insurance
benefits (whether not vested).

Section 6.13Disclosure.  The Parent and its Subsidiaries have disclosed to the
Administrative Agent and the Lenders, and made available for review by the Lead
Arranger, all contracts and organizational or other restrictions (if any) to
which any of the Parent and its Subsidiaries is or may be subject, and all other
matters known to any of them, that if terminated, revoked, defaulted on,
accelerated, breached, violated or if it expired, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
No reports, financial statements, certificates or other information furnished by
or on behalf of the Borrower or its Subsidiaries to the Administrative Agent,
the Collateral Agent, the Lead Arranger or any Lender in connection with the
Transactions or the negotiation of this Agreement or any other Credit Document
or delivered hereunder or thereunder (in each case, as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading in any
material respect.

Section 6.14Insurance.   The Parent and its Subsidiaries carry and maintain
insurance for themselves and their properties, including policies of fire,
theft, product liability, public liability, property damage, other casualty,
employee fidelity, workers’ compensation and employee health and welfare
insurance, with responsible and financially sound insurance companies that are
not Affiliates, covering such risks, in such amounts and with such deductibles
as is reasonably sufficient for, and as customarily carried by, Persons of
similar size in the same or similar business.  A summary of insurance coverage
in effect as of the ClosingAmendment No. 1 Effective Date is provided in
Schedule 6.14, with information on carrier, policy number, coverage period,
type, amount, deductibles and other relevant information.

Section 6.15Solvency.   In the case of the initial Credit Extension, immediately
after giving effect to the Transactions and the Credit Extensions on the
ClosingAmendment No. 1 Effective Date, the Parent and its Subsidiaries are and
will be Solvent, and thereafter, in the case of each Credit Extension,
immediately before and immediately after giving effect thereto, the Parent and
its Subsidiaries are and will be Solvent.

Section 6.16Security Agreement.  The Security Agreement is effective to create
in favor of the Collateral Agent, for the ratable benefit of the holders of the
Obligations, a legal, valid and enforceable security interest in the Collateral
identified therein, except to the extent the enforceability thereof may be
limited by applicable Debtor Relief Laws affecting creditors’ rights generally
and by equitable principles of law (regardless of whether enforcement is sought
in equity or at law) and, when UCC financing statements (or other appropriate
notices) in appropriate form are duly filed at the locations identified in the
Security Agreement, the Security Agreement shall create a fully perfected Lien
on, and security interest in, all right, title and interest of the grantors
thereunder in such Collateral, in which a security interest may be perfected by
the filing of a UCC financing statement in each case prior and superior in right
to any other Lien (other than Permitted Liens).

 

106

7947999.1

--------------------------------------------------------------------------------

 

Section 6.17Pledge Agreement.  The Pledge Agreement is effective to create in
favor of the Collateral Agent, for the ratable benefit of the holders of the
Obligations, a legal, valid and enforceable security interest in the Collateral
identified therein, except to the extent the enforceability thereof may be
limited by applicable Debtor Relief Laws affecting creditors’ rights generally
and by equitable principles of law (regardless of whether enforcement is sought
in equity or at law) and the Pledge Agreement shall create a fully perfected
Lien on, and security interest in, all right, title and interest of the pledgors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien (i) with respect to any such Collateral that is a “security” (as such
term is defined in the UCC) and is evidenced by a certificate, when such
Collateral is delivered to the Collateral Agent with duly executed stock powers
with respect thereto, (ii) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) but is not evidenced by a
certificate, when UCC financing statements in appropriate form are filed in the
appropriate filing offices in the jurisdiction of organization of the pledgor or
when “control” (as such term is defined in the UCC) is established by the
Collateral Agent over such interests in accordance with the provision of Section
8-106 of the UCC, or any successor provision, and (iii) with respect to any such
Collateral that is not a “security” (as such term is defined in the UCC), when
UCC financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the pledgor.

Section 6.18Mortgages.  [Intentionally omitted][Reserved].  

Section 6.19Collateral.   Schedule 6.19 sets forth, for each of the Parent and
its Subsidiaries as of the ClosingAmendment No. 1 Effective Date, (a) the
address of such Person’s chief executive office and other locations where
Collateral is located or books and records are kept; (b) such Person’s tax
identification number and, if applicable and available, organizational
identification number; and (c) any fictitious name or trade name used by such
Person during the past five years preceding the ClosingAmendment No. 1 Effective
Date.  No Collateral is attached or affixed to any real estate so as to be
classified as a fixture unless the Collateral Agent has otherwise agreed in
writing.

Section 6.20Accounts.  In determining which Accounts are Eligible Accounts, the
Administrative Agent may rely on all statements and representations made by the
Borrower with respect thereto.  The Borrower represents and warrants that, with
respect to each Account (and, to the extent applicable, the Account Debtor
related thereto) at the time it is included as an Eligible Account in a
Borrowing Base Certificate, that such Account (or the portion thereof included
in the most recent Borrowing Base Certificate) satisfies all of the requirements
of an Eligible Account set forth in the definition of “Eligible
Account”.[Reserved].  

Section 6.21Material Contracts, etc.  The Parent and its Subsidiaries have
furnished to the Administrative Agent or made available to the Administrative
Agent for review a true, correct and complete copy of each Material
Contract.  The Parent and its Subsidiaries are in compliance with the terms and
provisions of each Material Contract and no event has occurred and is continuing
which constitutes a breach of any party’s obligations, or a default, under the
terms and conditions of any Material Contract, except where such failure to be
in compliance or other event, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.  Schedule 6.21
contains a true, complete and correct list of each Material Contract that is in
effect as of the ClosingAmendment No. 1 Effective Date.

 

 

107

7947999.1

--------------------------------------------------------------------------------

 

Section 7.AFFIRMATIVE COVENANTS.  

Until all of the loans and extensions of credit hereunder have been paid in
full, and the commitments relating thereto shall have expired or been
terminated:

Section 7.1Financial Statements, Borrowing Base Certificate and Other
Information.  The Borrower will deliver, or cause to be delivered, to the
Administrative Agent and the Lenders:

(a)beginning with the fiscal year ending December 31, 2015, within ninety (90)
days after the end of each fiscal year, audited consolidated financial
statements for the Consolidated Group, including a consolidated balance sheet
and related consolidated statements of income or operations, shareholders’ or
owners’ equity and cash flows, for such fiscal year, setting forth in each case
in comparative form the figures for the previous fiscal year, from an
independent public accounting firm of recognized national or regional standing
reasonably satisfactory to the Administrative Agent (without a “going concern”
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such financial statements present fairly
in all material respects the financial condition and results of operations of
the applicable entities in accordance with GAAP consistently applied;

(b)beginning with the fiscal quarter ended June 30, 2015, within forty-five (45)
days after the end of each fiscal quarter,of the first three fiscal quarters of
each fiscal year, company-prepared consolidated financial statements for the
Consolidated Group, including a consolidated balance sheet as of end of such
quarter and as of the end of the prior fiscal year, and related consolidated
statements of income for the quarterly period and the year-to-date period then
ending, and  statements of operations and cash flows for the year-to-date period
then ending, setting forth in each case in comparative form the figures for the
same such periods for the prior fiscal year, accompanied by a Financial Officer
Certification, as presenting fairly in all material respects the financial
condition and results of operations in accordance with GAAP consistently
applied, subject to normal recurring year-end audit adjustments in accordance
with GAAP;

(c)commencing with the fiscal quarter ending June 30, 2015, concurrently with
any delivery of the annual audited financial statements under Section 7.1(a),
the quarterly company-prepared financial statements under Section 7.1(b) (other
than the quarterly company-prepared financial statements for the last fiscal
quarter in each fiscal year), a Financial Officer Certification (i) certifying
as to whether, to the best knowledge of such Financial Officer, an Event of
Default has occurred and, if an Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with the financial covenants in Sections 8.13 and 8.14, (iii)
including management discussion and analysis describing performance for the
applicable period, in form and substance reasonably satisfactory to the
Administrative Agent and (iv) if a change in GAAP or in the application thereof
has occurred since the date of the audited financial statements provided
pursuant to Section 6.4, specifying in reasonable detail (together with
supporting calculations, as applicable) the effect of such change on the

 

108

7947999.1

--------------------------------------------------------------------------------

 

financial statements accompanying such certificate.  A form of Compliance
Certificate is attached as Exhibit 7.1(c);

(d)[Intentionally omitted];

(e)not later than sixty (60) days after the end of each fiscal year, a budget
for the Consolidated Group for the then current fiscal year (including a
projected balance sheets and related statements of projected operations as of
the end of and for such fiscal year and setting forth such assumptions used for
purposes of preparing such budget);

(f)promptly following any request therefor, such other information regarding the
operations and financial condition of any Credit Party, or compliance by any
Credit Party with the terms of any Credit Document, as the Administrative Agent
or any Lender may request in their reasonable discretion;

(g)concurrently with any delivery of financial statements under Section 7.1(a)
(or, if earlier, the date on which such financial statements are required to be
delivered under Section 7.1(a)), a Financial Officer Certification, certifying,
and setting forth reasonably detailed calculations (i) demonstrating compliance
with the financial covenants in Sections 8.13 and 8.14 as of the end of the
fiscal year and (ii) the amount of all Asset Sales, Involuntary Dispositions and
Debt Transactions that were made during the prior fiscal year;

(h)[Reserved];

(h)concurrently with the delivery of financial statements under Section 7.1(a)
or Section 7.1(b) (or, at the Borrower’s election from time to time, within
fifteen (15) days after the end of any calendar month), a fully completed and
executed Borrowing Base Certificate to the Administrative Agent, prepared as of
the date of such financial statements (each, a “Borrowing Base
Certificate”).  The Borrower shall attach the following to each Borrowing Base
Certificate, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent and certified by a Financial Officer of
the Borrower to be complete and accurate and in compliance with the terms of
this Agreement and the other Credit Documents:

(i)a detailed report on Accounts as of the last Business Day of the applicable
reporting period, including an aging report, in form, substance and detail
reasonably satisfactory to the Administrative Agent, with break-down and detail
regarding eligibility (collectively, the “Accounts Receivable Report”);
provided, that, the Borrower shall deliver to the Administrative Agent,
concurrently with the delivery of financial statements under Section 7.1(a) or
Section 7.1(b), the Accounts Receivable Report whether or not the Borrower is
then required to deliver a Borrowing Base Certificate.  The Administrative
Agent, in its reasonable discretion, may request additional information,
including information on (A) the amount, age, invoice date and due date of each
Account on an original invoice date aging basis and, if due date aging is used
in the calculation of ineligible Accounts, on a due date aging basis and showing
all

 

109

7947999.1

--------------------------------------------------------------------------------

 

discounts, allowances, credits, authorized returns and disputes, (B) the name
and mailing address of each Account Debtor, (C) copies of all or a portion of
the documents underlying or relating to the Accounts, and (D) such other
information as the Administrative Agent may reasonably request; and

(ii)such other reports and information as the Administrative Agent may
reasonably request from time to time, in each case, in form, substance and
detail reasonably satisfactory to the Administrative Agent.

(i)Information Regarding Collateral.

(i)The Borrower will provide, or cause to be provided, to the Administrative
Agent prior written notice of any change in any Credit Party’s (A) corporate
name, (B)  identity or corporate structure, or (C) Federal Taxpayer
Identification Number.  Each Credit Party agrees not to effect or permit any
change referred to in the preceding sentence unless all filings have been made
(or substantially contemporaneously with such change, will be made) and/or other
actions have been taken (or substantially contemporaneously with such change,
will be taken) that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest of the same or better priority in all the Collateral and for the
Collateral at all times following such change to have a valid, legal and
perfected security interest of the same or better priority as contemplated in
the Collateral Documents, provided that if such Credit Party provides prior
written notice to the Collateral Agent of any such change, and the continuation
of perfection and validity of the Collateral Agent’s security interest can be
maintained by the filing by the Collateral Agent of UCC financing statements or
amendments thereto without such Credit Party’s signature or written
authorization, such Credit Party shall have complied with this clause (i) by
giving such prior notice to the Collateral Agent.  The Borrower also agrees
promptly to notify the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.

(ii)The Borrower will exercise commercially reasonable efforts to obtain and
deliver, or cause to be obtained and delivered, to the Administrative Agent such
Third Party Agreements as the Administrative Agent, in its reasonable
discretion, may request from time to time (with it being agreed that the success
or failure for whatever reason to obtain any such Third Party Agreements shall
not in any way limit the Administrative Agent’s right to institute Reserves or
deem any corresponding Collateral to be ineligible, in each case, subject to the
terms of this Agreement).

(iii)If any Collateral with a value in excess of $50,000 is in the possession of
a Third Party, at the Administrative Agent’s request, exercise commercially
reasonable efforts to obtain an acknowledgment that such Third Party holds the
Collateral for the benefit of the Administrative Agent (with it being agreed
that the success or failure for whatever reason to obtain any such agreement
shall not in any way limit the Administrative Agent’s right to institute

 

110

7947999.1

--------------------------------------------------------------------------------

 

Reserves or deem any corresponding Collateral to be ineligible, in each case,
subject to the terms of this Agreement).

Section 7.2Notices of Material Events.  The Borrower will provide, or cause to
be provided, to the Administrative Agent prompt written notice upon, and in any
event within four Business Days following, any of the Parent and its
Subsidiaries having knowledge of:

(a)the occurrence of any Default or any Event of Default;

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any of the Parent and
its Subsidiaries that, if adversely determined after the application of reserves
established in accordance with GAAP or insurance proceeds reasonably expected in
connection therewith, would reasonably be expected to result in a Material
Adverse Effect;

(c)receipt of notice from the Securities and Exchange Commission (or similar or
comparable body) concerning the investigation or possible investigation
regarding financial performance or results from operations of the Parent and its
Subsidiaries;

(d)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
liability any of the Parent and its Subsidiaries or ERISA Affiliates in an
aggregate amount exceeding $1,000,000;

(e)any material casualty or other damage to any material portion of the
Collateral (it being acknowledged and agreed that any such casualty or damage
with respect to which the cost of repair, replacement or restoration exceeds or
is reasonably expected to exceed $1,000,000 shall be deemed material for the
purposes hereof) or the commencement of any action or proceeding for the taking
of any portion of any Collateral or any part thereof or interest therein under
power of eminent domain or by condemnation or similar proceeding;

(f)any material amendment or termination of any Material Contract to which any
of the Parent and its Subsidiaries is a party or any breach of, or noncompliance
by any of the Parent and its Subsidiaries with, its obligations thereunder, in
each case that results in, or would reasonably be expected to result in, a
Material Adverse Effect, or any receipt of any written notification with respect
to any alleged breach of, or noncompliance by any of the Parent and its
Subsidiaries with, its obligations under any agreement that results in, or would
reasonably be expected to result in, a Material Adverse Effect;

(g)any other event, condition, development or circumstance that results in, or
would reasonably be expected to result in, a Material Adverse Effect;

(h)any amendment or modification of, or supplement to, any Organizational
Document, together with true and complete copies thereof; and

 

111

7947999.1

--------------------------------------------------------------------------------

 

(i)each notice delivered under this Section 7.2 shall be accompanied by a
Financial Officer Certification setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.; and

(j)Promptly, and in any event within five days, after becoming aware of thereof,
written notice to the Administrative Agent and the Lenders of any change in the
information provided in the Beneficial Ownership Certification delivered to such
Lender that would result in a change to the list of beneficial owners identified
in such certification.

Documents required to be delivered pursuant to Sections 7.1(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 11.1; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  (A) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its written request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Borrower
shall notify the Administrative Agent and each Lender (by facsimile transmission
or other electronic mail transmission) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, SyndTrak or another similar Platform (as referenced
and defined in Section 11.1(d)) and (B) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that so long as the Borrower is the issuer of any
outstanding debt or Equity Interests that are registered or issued pursuant to a
private offering or is actively contemplating issuing any such securities it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (1)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (2) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, any
Affiliate thereof, the Lead Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.15); (3) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (4) the Administrative Agent and any
Affiliate thereof and the Lead Arranger shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side
Information.”  Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark the Borrower Materials “PUBLIC”.

 

112

7947999.1

--------------------------------------------------------------------------------

 

Section 7.3Existence; Conduct of Business.    The Parent and its Subsidiaries
will do or cause to be done all things necessary to preserve, renew and keep in
full force and effect their legal existence and the rights, licenses, permits
and privileges to the conduct of its business (except as otherwise expressly
permitted under Section 8.4 and Section 8.5).

Section 7.4Payment of Taxes and Claims.  

(a)The Parent and its Subsidiaries will pay (i) all federal, state and local
taxes on them or their property or their franchises, income or business
activities or in respect thereof, and (ii) all statutory charges (including
claims for labor, services, materials and supplies) in respect of which may give
rise to Liens on their property, in each case, before penalties and fines shall
imposed thereon, except where and to the extent that (1) the validity or amount
thereof is being contested in good faith by appropriate proceedings timely
instituted and diligently conducted, (2) adequate reserves have been set aside
in respect thereof in accordance with GAAP, and (3) the failure to make any such
payment would not reasonably be expected to have a Material Adverse Effect.

(b)The Parent and its Subsidiaries will timely file all federal, state and local
tax returns, which are required to be filed by them.  The Borrower will not, nor
will it permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax returns with any other Person (other than the Parent and
its Subsidiaries).

Section 7.5Maintenance of Properties.   The Parent and its Subsidiaries will
keep and maintain all property material to the conduct of its business in good
working order and condition in all material respects its intended use, ordinary
wear and tear and obsolescence excepted.

Section 7.6Insurance.   The Parent and its Subsidiaries will at all times
maintain in full force and effect insurance with reputable and financially sound
insurance companies that are not Affiliates in such amounts, covering such risks
and liabilities and with such deductibles or self-insured retentions as are in
accordance with normal industry practice for business of its size and location.
The Parent and its Subsidiaries will furnish on the ClosingAmendment No. 1
Effective Date and annually thereafter to the Administrative Agent certificates
of insurance carried and endorsements or other evidence of such insurance, if
any, naming the Collateral Agent as an additional insured and/or loss payee to
the extent appropriate.  Without limiting the generality of the foregoing, (a)
flood insurance will be maintained for each Flood Hazard Property that is
located in a community that participates in the National Flood Insurance
Program, and (b) fire and casualty insurance will be maintained for replacement
value, (c) fire and casualty insurance will include a loss payable clause or
endorsement reasonably satisfactory to the Collateral Agent naming the
Collateral Agent as loss payee and providing for at least thirty (30) days’
prior written notice to the Collateral Agent on modification or cancellation
thereof.

Section 7.7Books and Records; Rights of Inspection; Lenders Meeting.  

(a)The Parent and its Subsidiaries will keep proper books of record and account
in which full, true and correct entries in all material respects shall be made
of all dealings and transactions relating to their business and activities in
conformity with GAAP.

 

113

7947999.1

--------------------------------------------------------------------------------

 

(b)The Parent and its Subsidiaries will permit the Administrative Agent, the
Collateral Agent and the Lenders, and their representatives to (i) visit and
inspect their properties, (ii) to examine and make extracts from their books and
records, (iii) to conduct field audits, and (iv) to discuss their affairs,
finances and condition with their officers, directors and independent
accountants (items (i) through (iv), the “Inspections”) at reasonable times
mutually satisfactory to the Administrative Agent and the Borrower; provided,
however, that the Administrative Agent may request and arrange the Inspections,
in its reasonable discretion, and the Collateral Agent and the Lenders and their
representatives shall be entitled to participate in the Inspections on a
concurrent basis with the Administrative Agent.  So long as no Event of Default
shall then exist, each Inspection shall be on reasonable advance notice to the
Parent and its Subsidiaries.  The reasonable out-of-pocket costs and expenses of
the Administrative Agent and the Collateral Agent for the Inspections shall be
at the Borrower’s expense payable promptly on demand accompanied by a reasonably
detailed invoice therefor.  Notwithstanding the foregoing, the Administrative
Agent (A) shall limit the Inspections to one (1) time per calendar year in the
absence of an Event of Default and (B) shall consult with the Borrower in
advance of selecting any particular third party consultant to perform an
Inspection.

(c)The Borrower, and members of management and representatives, as appropriate,
will, upon reasonable request, attend and participate in annual meetings with
the Administrative Agent and the Lenders.

Section 7.8Compliance with Laws.  

(a)The Parent and its Subsidiaries will comply with all Legal Requirements
(including ERISA) applicable to it or its property, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.  Without limiting the generality of the
preceding sentence, the Parent and its Subsidiaries will (i) comply in all
material respects with all Environmental Laws, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect, (ii) obtain and maintain in full force and effect
all material Environmental Permits, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, (iii) prevent, address and promptly resolve any
material Environmental Liabilities, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, (iv) do or cause to be done all things necessary to
prevent any Release in, on, under, to or from any property or facility owned,
leased or operated by any of the Parent and its Subsidiaries, except in full
compliance with applicable Environmental Laws or an Environmental Permit, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, and (v) ensure
that there shall be no Hazardous Materials in, on or under any property or
facility owned, leased or operated by any of the Parent and its Subsidiaries,
except those that are used, stored, handled and managed in compliance in all
material respects with applicable Environmental Laws, except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

114

7947999.1

--------------------------------------------------------------------------------

 

(b)The Parent and its Subsidiaries will promptly undertake all actions,
including response actions, reasonably necessary, at the sole cost and expense
of the Borrower, (i) to address any Release of Hazardous Materials at, from or
onto any property or facility owned, leased or operated by any of the Parent and
its Subsidiaries as required pursuant to Environmental Law or the requirements
of any Governmental Authority, (ii) to address any environmental conditions
relating to any of the Parent and its Subsidiaries, the Borrower’s or any of its
Subsidiaries’ business or any property or facility owned, leased or operated by
any of the Parent and its Subsidiaries pursuant to any reasonable written
request of the Administrative Agent and share with the Administrative Agent all
data, information and reports generated or prepared in connection therewith, and
(iii) to keep each property or facility owned, leased or operated by any of the
Parent and its Subsidiaries free and clear of all Liens and other encumbrances
arising pursuant to any Environmental Law, whether due to any act or omission of
any of the Parent and its Subsidiaries or any other Person, in each case with
respect to the foregoing clauses (i) – (iii), except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 7.9Use of Proceeds.  

(a)The proceeds of the Credit Extensions will be used to (i) finance, in part,
the CrossView Acquisition and the Transactions; (ii) refinance certain existing
indebtedness of the Borrower; (iii) pay fees and expenses incurred in connection
with the transactions contemplated herein, including the CrossView Acquisition
and the Transactions; and (iv) provide ongoing working capital and for other
general corporate purposes (including Permitted Acquisitions and Investments
permitted hereunder) of the Parent and its Subsidiaries, in each case not in
contravention of applicable law or of any Credit Document.

(a)Proceeds of Loans and Extensions of Credit hereunder may be used (i) on the
Amendment No. 1 Effective Date, to reconstitute and refinance the existing term
loan as provided in Amendment No. 1 and closing costs related thereto, and (ii)
to finance capital expenditures, to meet working capital needs and for other
lawful corporate purposes, including Permitted Acquisitions and Restricted
Payments to the extent permitted hereunder.

(b)No part of the proceeds of any Loans orthe Extensions of Credit Extensions
hereunder will be used by Borrower or any of its Subsidiaries or Affiliates,
directly or indirectly, (i) to refinance any commercial paper, (ii) for any
purpose thatwhich would constitute a violation of (i)violate the provisions of
the Regulations of the Board of Governors of the Federal Reserve System and any
successor thereto, including Regulations T, U and X, (ii) applicable
anti-bribery laws, or (iii) iii) for any purpose which would breach the United
States Foreign Corrupt Practices act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions, (iv) to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or in any other manner that would result in a violation by any Person
(including any Person participating in the loans and extensions of credit
hereunder, whether as arranger, lender, advisor, investor or otherwise), or (v)
in violation or contravention of applicable AML Laws.

 

115

7947999.1

--------------------------------------------------------------------------------

 

Section 7.10Subsidiaries and Guaranty Joinder.

(a)Domestic Subsidiaries.  The Parent or the Borrower will give prompt notice to
the Administrative Agent of the creation or acquisition by the Parent, directly
or indirectly, of any new Domestic Subsidiaries (or, with respect to any
Domestic Subsidiary not a Guarantor on the ClosingAmendment No. 1 Effective
Date, prompt notice of any such Domestic Subsidiary becoming a material Domestic
Subsidiary) (including, without limitation, upon the formation of any Subsidiary
that is a Delaware Divided LLC) and will cause all such material Domestic
Subsidiaries to become Guarantors hereunder and pledge Collateral as provided
herein.  With respect to any new Domestic Subsidiary created or acquired after
the ClosingAmendment No. 1 Effective Date (or, with respect to any Domestic
Subsidiary not a Guarantor on the ClosingAmendment No. 1 Effective Date, such
Domestic Subsidiary becoming a material Domestic Subsidiary after the
ClosingAmendment No. 1 Effective Date), such Domestic Subsidiary will promptly,
but in any event within forty-five (45) days, execute and deliver to the
Administrative Agent and Collateral Agent a guaranty agreement, security
agreement, pledge agreement or joinder agreements reasonably acceptable to the
Administrative Agent and the Collateral Agent in multiple counterparts, and take
all such actions, and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements and certificates as may
be  requested by the Administrative Agent or the Collateral Agent, in their
reasonable discretion, including the items relating to Collateral described in
Section 5, as applicable, including, among other things, copies of resolutions
and Organizational Documents, incumbency certificates and legal opinions in
form, scope and substance reasonably acceptable to the Administrative Agent and
the Collateral Agent.  For purposes hereof, a “material Domestic Subsidiary”
shall mean a Domestic Subsidiary of the Parent that has more than $250,000 in
total assets or $500,000 in total revenues.  Notwithstanding the foregoing, the
Subsidiaries of the Borrower which are not “material Domestic Subsidiaries”
shall not, in the aggregate, have more than $1,000,000 in total assets or
$2,000,000 in total revenues.

(b)Foreign Subsidiaries.  The Borrower will give prompt notice to the
Administrative Agent of the creation or acquisition of any Foreign Subsidiaries
and will cause the Equity Interests in any First-Tier Foreign Subsidiaries to be
pledged to secure the Obligations as provided in Section 7.11(a).

 

116

7947999.1

--------------------------------------------------------------------------------

 

Section 7.11Collateral Interests.

(a)Pledge of Equity Interests.  Each Credit Party will pledge to the Collateral
Agent to secure the Obligations (i) one hundred percent (100%) of the Equity
Interests in each of its Domestic Subsidiaries (including, without limitation,
each Subsidiary that is a Delaware Divided LLC) (including a pledge by the
Parent of 100% of the Equity Interests in the Borrower), and (ii) sixty-five
percent (65%) of Equity Interests in each of its First-Tier Foreign
Subsidiaries.  The pledge of Equity Interests in First-Tier Foreign Subsidiaries
is intended to avoid treatment of the undistributed earnings of a Foreign
Subsidiary as a deemed dividend to its United States parent for United States
federal income tax purposes.  The Equity Interests pledged hereunder will be
accompanied by delivery of original share certificates, if any, and undated
transfer powers executed in blank, where appropriate, together with such filings
and other deliveries as may be requested by the Administrative Agent or the
Collateral Agent in their reasonable discretion, including opinions of counsel
in form, scope and substance reasonably acceptable to the Administrative Agent
and the Collateral Agent.

(b)Personal Property Generally.  Each Credit Party (including each Credit Party
that is a Delaware Divided LLC) will pledge and grant a security interest in
substantially all of its personal property (including all accounts, contract
rights, deposit accounts, chattel paper, insurance proceeds, inventory,
investments and financial assets, general intangibles, intellectual property,
licenses, equipment and proceeds, but not the pledge of Equity Interests which
shall be governed by the provisions of subsection (a) hereof and the Pledge
Agreement relating thereto), other than Excluded Property, to the Collateral
Agent to secure the Obligations.  The foregoing security interests will be
perfected by filing financing statements under the Uniform Commercial Code and,
among other things, filing notices of security interests in respect of
intellectual property with the United States Copyright Office and the United
States Patent and Trademark Office.  In connection therewith, the Credit Parties
will provide such authorizations, filings and other deliveries as may be
reasonably requested by the Administrative Agent or the Collateral Agent, and
opinions of counsel in form, scope and substance reasonably acceptable to the
Administrative Agent and the Collateral Agent.

(c)Real Property.  The Credit Parties will grant a mortgage lien on and security
interest in all owned Material Real Property located in the United States to the
Collateral Agent to secure the Obligations.  The foregoing mortgage liens and
security interests will be established by delivery of mortgage instruments,
deeds of trust, deeds to secure debt or other instruments reasonably acceptable
to the Administrative Agent and the Collateral Agent.  In connection therewith,
the Credit Parties will provide such authorizations, filings and other
deliveries as may be reasonably requested by the Administrative Agent or the
Collateral Agent, and ALTA surveys, title insurance policies, flood hazard
certifications, evidence of insurance (including flood coverage as applicable),
consents and estoppels, opinions of counsel (including local counsel) in form,
scope and substance reasonably acceptable to the Administrative Agent and the
Collateral Agent.

 

117

7947999.1

--------------------------------------------------------------------------------

 

(d)Landlord Consents.  Subject to Section 7.15(a) hereof, theThe Parent and its
Subsidiaries will use reasonable best efforts to obtain estoppel letters,
consents and waivers, in each case in form and substance reasonably acceptable
to the Administrative Agent, with respect to, without duplication, each leased
Material Real Property location as may reasonably be requested by the
Administrative Agent.

(e)Deposit Accounts.  The Parent and its Subsidiaries will maintain their
primary domestic collection and deposit accounts with the Administrative Agent
or other Lenders as provided in Section 7.14(b) below.  Deposit Account Control
Agreements will not be required for such accounts at closing, but the Parent and
the BorrowerThe Credit Parties will provide, or cause to be provided, written
Deposit Account Control Agreements (or such other agreements, assignments or
other documents as may reasonably be requested by the Administrative Agent for
the purposes of obtaining and perfecting a security interest therein) for such
accounts promptly on request from the Administrative Agent.

Section 7.12Further Assurances.  The Parent and its Subsidiaries will execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of, or
authorizing of the filing or recording of, financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable Legal Requirements, or which the Administrative Agent, the
Collateral Agent or the Required Lenders may request in their reasonable
discretion in writing, to cause Obligations pursuant to the terms and conditions
of the Collateral Documents and the Guaranteed Obligations to be and remain
satisfied at all times, all at the expense of the Borrower.  The Parent and its
Subsidiaries will also provide to the Collateral Agent, from time to time upon
request, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Collateral Documents.

Section 7.13Interest Rate Protection.   If the Outstanding Amount of Term Loan
Obligations exceeds $15,000,000, the Borrower shall enter into, within ninety
(90) days following the end of the Draw Down Period, and maintain one or more
Swap Agreements on such terms as shall be reasonably satisfactory to the
Administrative Agent, the effect of which shall be to fix or limit the interest
cost for a period of three years from such date with respect to a notional
amount equal to at least twenty-five percent (25%) of the aggregate principal
amount of the Term Loan outstanding.[Reserved].  

Section 7.14Miscellaneous Business Covenants.  Unless otherwise consented to by
the Administrative Agent and the Required Lenders,

(a)Cash Management Systems.  The Parent has established and will maintain cash
management systems substantially in conformance with the cash management systems
in place as of the effective date of this Agreement as such systems may be
modified in the reasonable judgment of the Parent.

 

118

7947999.1

--------------------------------------------------------------------------------

 

(b)Deposit Accounts, Operating Accounts and Treasury Management Services.  Where
appropriate and practicable, the Parent and its Subsidiaries will maintain their
primary deposit accounts, operating accounts and treasury management services
with the Administrative Agent or one or more of the Lenders, subject to mutual
agreement between the Lenders and the Credit Parties regarding fees and other
material terms and conditions, where appropriate, subject to control agreements
and similar arrangements reasonably satisfactory to the Administrative Agent..

 

Section 7.15Post-Closing.  

(a)The Parent shall deliver (or cause to be delivered), within 30 days of the
Closing Date (or such later date as may be acceptable to the Administrative
Agent in its discretion), a landlord’s consent, estoppel or waiver letter, as
applicable, in form and substance reasonably satisfactory to the Collateral
Agent, regarding the collateral interests of the Collateral Agent in the
Collateral located at each leased Material Real Property location.

(b)Within 60 days of the Closing Date (or such later date as may be acceptable
to the Administrative Agent in its discretion), the Parent and the Borrower,
will move, or cause to be moved, all of the Parent’s and its Subsidiaries’
primary domestic collection and deposit accounts to the Administrative Agent or
other Lenders in accordance with the requirements of Section 7.11(e) and
7.14(b).

(c)The Parent shall deliver (or cause to be delivered), within 30 days of the
Closing Date (or such later date as may be acceptable to the Administrative
Agent in its discretion), an opinion of counsel to LiveAreaLabs, Inc., a
Washington corporation, in scope, form and substance reasonably satisfactory to
the Administrative Agent and the Required Lenders, and including, among other
things, due authorization, execution and delivery of the Credit Documents.

Section 7.15(d) Post-Closing.    The Parent shall deliver (or cause to be
delivered), withwithin 90 days of the ClosingFirst Amendment Effective Date (or
such later date as may be acceptable to the Administrative Agent in its
discretion), share certificates, as available and appropriate, and undated
transfer powers executed in blank, where appropriate, evidencing sixty-five
percent (65%) of Equity Interests in each of its First-Tier Foreign
SubsidiariesREVTECH Solutions India Private Limited, required to be pledged
under Section 7.11(a), together with together with such filings and deliveries
as may be required thereunder.

 

Section 8.NEGATIVE COVENANTS.  Until all of the loans and extensions of credit
hereunder have been paid in full, and the commitments relating thereto shall
have expired or been terminated:

Section 8.1Indebtedness.   The Parent and its Subsidiaries will not create,
incur, assume or permit to exist any Indebtedness, except:

(a)the Credit Agreement Obligations hereunder and under the other Credit
Documents;

 

119

7947999.1

--------------------------------------------------------------------------------

 

(b)the Indebtedness existing on the ClosingAmendment No. 1 Effective Date and
described in Schedule 8.1, together with any extensions, renewals or
replacements of any such Indebtedness; provided that in the case of any such
extension, renewal or replacement (i) the amount of such Indebtedness shall not
be increased (beyond the maximum amount permitted thereunder as of the
ClosingAmendment No. 1 Effective Date), except to include fees, underwriting
discounts and reasonable costs associated therewith, (ii) the final maturity
therefor may not be shortened, and (iii) the weighted average life-to-maturity
of such Indebtedness may not be shortened from than that of the Indebtedness
being extended, renewed or replaced;

(c)obligations under Swap Agreements; provided that such obligations are entered
into in the Ordinary Course of Business for the purpose of mitigating actual
risks and not for speculative or “market view” purposes;

(d)(i) intercompany loans and investments by and between the Parent and its
Subsidiaries that are Credit Parties and (ii) intercompany loans and investments
by and between the Parent and its Subsidiaries that are not Credit Parties;
provided, however, that in the case of this clause (ii) such loans and
investments shall not exceed (A) $5,000,00010,000,000 outstanding at any time in
excess of any amounts already outstanding as of the ClosingAmendment No. 1
Effective Date less (B) the amount of loans and investments made pursuant to
Section 8.3(ii)(B);

(e)Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations incurred after the Closing Date, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred within
thirty (30) days after acquisition or completion of construction or improvement
and (ii) the aggregate principal amount of all such Indebtedness shall not
exceed, at any one time outstanding, (A) $5,000,000 for the fiscal year ending
December 31, 2015, (B) $12,500,000 for the fiscal year ending December 31, 2016,
(C) $20,000,000 for the fiscal year ending December 31, 2017, (D) $27,500,000
for the fiscal year ending December 31, 2018, and (EB) thereafter, $35,000,000
for each fiscal year thereafter;

(f)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the Ordinary
Course of Business; provided that such Indebtedness is extinguished within ten
(10) Business Days of incurrence;

(g)other unsecured Indebtedness of the Parent and its Subsidiaries that are
Credit Parties of up to $500,000 at any time;

(h)Support Obligations of the foregoing by the Parent and its Subsidiaries that
are Credit Parties; and

 

120

7947999.1

--------------------------------------------------------------------------------

 

(i)Indebtedness constituting operating lease guarantees or other similar
guarantees by any Credit Party in favor of any other Credit Party required to be
made in the Ordinary Course of Business and not prohibited by the terms of this
Agreement and the other Credit Documents.

Section 8.2Liens.   The Parent and its Subsidiaries will not create, incur,
assume or permit to exist any Liens on any of their Property, except:

(a)Liens granted under the Collateral Documents to the Collateral Agent to
secure the Obligations;

(b)Permitted Encumbrances;

(c)Liens existing on the ClosingAmendment No. 1 Effective Date securing
Indebtedness permitted under Section 8.1(b) and set forth in Schedule 8.2;
provided that (i) such Liens shall not spread to or cover any other property and
(ii) such Liens shall secure only those obligations which are secured on the
ClosingAmendment No. 1 Effective Date and extensions, renewals and replacements
thereof that do not increase the amount secured thereby except as provided in
Section 8.1(b) above;

(d)Liens on specific fixed assets securing Purchase Money Obligations and
Capital Lease Obligations permitted under Section 8.1(e); provided that (i) such
Liens shall not spread to or cover any other property, and (ii) the Indebtedness
secures shall not exceed an amount equal to 100% of the costs of acquisition,
construction or improvement; and

(e)Liens granted to the Issuing Bank and Swingline Lender to secure Credit
Agreement Obligations hereunder.

Section 8.3Investments.  The Parent and its Subsidiaries will not (a) purchase,
hold or acquire (including pursuant to any merger with any Person) any Equity
Interests in or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, or make or
permit to exist any loans or advances to, provide Support Obligations in respect
of any obligations of, or make or permit to exist any other investment in or any
other interest in, any other Person, (b) purchase or own a futures contract, or
otherwise become liable for the purchased or sale of currency or other
commodities at a future date in the nature of a futures contract, or (c) make a
Business Acquisition, except:

(i)Permitted Investments;

(i)(A) loans and investments by and between the Parent and its Subsidiaries that
are Guarantors; and (B) loans and investments by and between the Parent and its
Subsidiaries that are not Guarantors; provided, however, that in the case of
this clause (B), such loans and investments shall not exceed (1)
$5,000,00010,000,000 outstanding at any time in excess of any amounts already
outstanding as of the ClosingAmendment No. 1 Effective Date less (2) the amount
of intercompany loans and investments made pursuant to Section 8.1(d)(ii);

 

121

7947999.1

--------------------------------------------------------------------------------

 

(ii)investments existing on the ClosingAmendment No. 1 Effective Date and set
forth on Schedule 8.3(c);

(iii)Permitted Acquisitions;

(iv)investments in securities of customers and suppliers received in connection
with the bankruptcy or reorganization of, or settlement of delinquent accounts
and bona fide disputes with, customers and suppliers, in each case in the
Ordinary Course of Business and received pursuant to a plan of reorganization or
liquidation or similar arrangement upon the bankruptcy or insolvency of any such
customers and suppliers;

(v)any unsecured loans to employees who are not otherwise Affiliates of any
Credit Party, and any unsecured advances by any Subsidiary for business travel
and similar temporary advances made in the Ordinary Course of Business to
officers, directors and employees who are not otherwise Affiliates of any Credit
Party for bona fide business purposes, which do not exceed $150,000 in the
aggregate at any time outstanding;

(vi)Deposit Accounts maintained in the Ordinary Course of Business; provided
that, subject to Section 7.15(b) hereof, such Deposit Accounts are subject to a
perfected First Priority security interest in favor of the Collateral Agent for
the benefit of the holders of the Obligations, perfected by “control” (within
the meaning of Section 9-104 of the UCC) pursuant to a Deposit Account Control
Agreement, subject, as to priority, only to Permitted Prior Liens;

(vii)to the extent constituting investments, obligations under Swap Agreement
permitted hereunder;

(viii)other investments that are not permitted in any of the forgoing clauses of
this Section 8.3 and are not prohibited by any other provision of this Agreement
or any other Credit Document; provided that (A) the aggregate amount of all such
investments shall not exceed $500,000 outstanding at any time and (B)
immediately before and immediately after giving effect to such investment, no
Default or Event of Default shall have occurred and be continuing;

(ix)investments in cash and the purchase of Cash Equivalents; and

(x)extensions of trade credit in the Ordinary Course of Business.

Section 8.4Fundamental Changes.

(a)Neither the Parent nor the Borrower may be dissolved, liquidated or
abandoned.  Wholly-owned Subsidiaries of the Parent (other than the
Borrower)  may be dissolved or liquidated, so long as the business, property and
interests of the Subsidiary being dissolved or liquidated is distributed to or
otherwise received by the Parent, the Borrower or Subsidiaries that are
Guarantors.

 

122

7947999.1

--------------------------------------------------------------------------------

 

(b)The Parent and its Subsidiaries (including the Borrower) may enter into any
transactions of merger or consolidation (including, in each case, pursuant to a
Delaware LLC Division) with each other, provided that (i) if either the Parent
or the Borrower is a party to the transaction of merger or consolidation, then
it shall be the surviving entity, (ii) the Parent and the Borrower will not
enter into a transaction of merger of consolidation with each other except with
the prior written consent of the Administrative Agent and the Required Lenders,
and (iiiii) in any event, if a Credit Party is a party to the transaction of
merger or consolidation, the surviving entity shall be a Credit Party.

(c)The Parent and its Subsidiaries will not enter into any transactions of
merger or consolidation (including, in each case, pursuant to a Delaware LLC
Division) with any other Person, except in connection with a Permitted
Acquisition or Permitted Disposition and, in any such case, (i) if the Borrower
is a party to the transaction of merger or consolidation, then it shall be the
surviving entity, (ii) in the case of a Permitted Acquisition, if a Credit Party
other than the Borrower is a party to the transaction of merger or
consolidation, then it shall be the surviving entity, and (iii) in the case of a
Permitted Disposition, if a Credit Party other than the Borrower is a party to
the transaction of merger or consolidation, then it may be released from its
obligations as a borrower and guarantor hereunder, and the Administrative Agent
may confirm such release for and on behalf of the Lenders.

(d)The Parent and its Subsidiaries will not engage in any business other than
the businesses engaged by them on the Closing Date, and in businesses that are
substantially similar, related or incidental thereto.

Section 8.5Dispositions.    The Parent and its Subsidiaries will not make any
Disposition of their Property, including any rights to income or revenue
(including accounts receivable), except:

(a)transfers and Dispositions of Property by and between the Parent and its
Subsidiaries that are Guarantors;

(b)Dispositions of Cash and Permitted Investments in the Ordinary Course of
Business in connection with the use and reinvestment thereof as permitted
hereunder;

(c)Restricted Payments permitted under Section 8.8; and

(d)other Dispositions of Property by the Parent and its Subsidiaries of up to
$500,000 in the aggregate in any calendar year.

Section 8.6Sale and Leaseback Transaction.  The Borrower will not, nor will it
permit any of its Subsidiaries to, enter into any Sale and Leaseback
Transaction.

Section 8.7Swap Agreements.  The Parent and its Subsidiaries will not enter into
any Swap Agreement, unless (a) such Swap Agreement is provided on terms and
conditions reasonably acceptable to the Administrative Agent (b) the aggregate
notional amount for all Swap Agreements does not exceed the aggregate principal
amount of Term Loansterm loans

 

123

7947999.1

--------------------------------------------------------------------------------

 

outstanding under this Agreement, and (c) such Swap Agreements shall be for
non-speculative purposes in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liabilities or
investments of the Parent and its Subsidiaries.

Section 8.8Restricted Payments; Certain Payments of Indebtedness.

(a)The Parent and its Subsidiaries will not declare or make, or agree to pay,
any dividend or distribution in respect of their Equity Interests, or any
payment on account of the purchase, redemption, retirement, acquisition,
cancellation, termination or amendment in respect of such Equity Interests,
including any sinking fund payment or similar deposit, or any option, warrant or
other rights to acquire any such Equity Interests, except:

(i)the Parent and its Subsidiaries may (A) declare and make dividend payments
and other distributions payable solely in the Equity Interests of such Person,
(B) redeem some or all of its Equity Interests for another class of Equity
Interests or the rights to acquire its Equity Interests, with the proceeds from
a substantially concurrent issuance of new Equity Interests in such Person or
(C) redeem some or all of its Equity Interests for cash in an aggregate amount
from the Closing Date equal to the sum of $3,000,000 plus fifty percent (50%) of
cumulative Consolidated Net Income from the first fiscal quarter ending after
the Closing Date, so long as, in the case of this clause (C), after giving
effect to such redemption on a Pro Forma Basis, the Credit Parties are in
compliance with the Consolidated Fixed Charge Coverage Ratio in Section 8.13 and
the Consolidated Net Leverage Ratio (which calculation shall include, for the
avoidance of doubt, the cash portion of any Earn-out Obligations that are
reasonably expected to be paid in the next twelve (12) months) will be not
greater than 0.25:1.0 lower than (or, a quarter-turn inside) the maximum ratio
then permitted under Section 8.14,  and Liquidity will be not less than $7.5
million;

(ii)wholly-owned Subsidiaries of the Borrower may make dividend payments and
distributions to their owners; and

(iii)the Parent and its Subsidiaries may make cash payments for fractional
shares in connection with any dividend, split or combination thereof, any
Permitted Acquisition or any conversion of Indebtedness into Equity Interests,
in each case, where made for legitimate purposes and not for the avoidance of
the provisions of this Section.

Section 8.9Transactions with Affiliates.

(a)The Parent and its Subsidiaries will not dispose of any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(i) transactions in the Ordinary Course of Business (other than payment of
compensation to officers, directors and employees) that are at prices and on
terms and conditions not less favorable to them

 

124

7947999.1

--------------------------------------------------------------------------------

 

than could be obtained on an arm’s-length basis from unrelated third parties;
(ii) any Restricted Payment or payment of or other distribution on Indebtedness,
in each case, expressly permitted under Section 8.8; (iii) any payment expressly
permitted under Section 8.9(b); and (iv) reasonable and customary fees paid to
members of the board of directors (or comparable body) of the Borrower which are
Unaffiliated Third Parties.

(b)The Parent and its Subsidiaries will not make or agree to make any Restricted
Payment to any direct or indirect holder of Equity Interests in the Borrower (or
any Related Party or immediate family member of any such holder of Equity
Interests), other than (i) a Restricted Payment expressly permitted under
Section 8.8 and (ii) reimbursements for any costs, expenses, fees or other
disbursements paid by or incurred for the direct benefit by any officer or
employee in an amount not to exceed $100,000 in the aggregate in any calendar
year.

Section 8.10Restrictive Agreements.  The Parent and its Subsidiaries will not
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of any of the Parent and its Subsidiaries to create, incur or permit
to exist any Lien upon any of its property or assets, (b) the ability of any
Subsidiary to pay dividends or make other distributions with respect to its
Equity Interests or to make or repay loans or advances to any Credit Party or to
provide Support Obligations in respect of any Indebtedness of the Borrower, or
(c) the ability of any party thereto or payee thereunder to make loans, advances
or payments in respect of intercompany Indebtedness; provided that (i) none of
the foregoing clauses shall apply to any restrictions and conditions imposed by
any Legal Requirement or any Credit Document and (ii) the foregoing clause (a)
shall not apply to (x) any restrictions or conditions imposed by any agreement
relating to secured Indebtedness that is otherwise expressly permitted under
Section 8.1, if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (y) customary provisions in leases, licenses
and other agreements restricting the assignment thereof that are entered into in
the Ordinary Course of Business or (z) any restrictions or conditions imposed by
any Organizational Document of the Borrower or any of its Subsidiaries that have
been waived to permit the execution, delivery and performance of this Agreement
and the other Credit Documents and any Subordinated Debt.

Section 8.11Amendment of Material Agreements.  The Parent and its Subsidiaries
will not (a) amend, modify or waive any of its rights, covenants or other
obligations under, or any provision of, its respective limited liability company
agreement, certificate of formation or other Organizational Documents, in a
manner that would materially and adversely affect the interests of the
Administrative Agent, the Collateral Agent or the Lenders or the rights or
benefits of the Administrative Agent, the Collateral Agent or the Lenders under
the Credit Documents, (b) (i) amend, modify or waive any of its rights,
covenants or other obligations under, or any provision of, or (ii) exercise any
right it may have to terminate or shorten the term of, any Material Contract, if
any such amendment, modification, waiver or exercise of rights under this clause
(b), individually or in the aggregate, would reasonably be expected to result in
a Material Adverse Effect or materially and adversely affect the interests of
the Administrative Agent, the Collateral Agent or the Lenders or the rights or
benefits of the Administrative Agent, the Collateral Agent or the Lenders under
the Credit Documents, (c) enter into any waiver, supplement, modification,
amendment, termination or release of any indenture or agreement governing any
Subordinated

 

125

7947999.1

--------------------------------------------------------------------------------

 

Debt of any of the Parent and its Subsidiaries, or pursuant to which it may have
been issued, which might reasonably be expected to adversely affect any
interests of the Administrative Agent, the Collateral Agent or the Lenders or
any rights and benefits of the Administrative Agent, the Collateral Agent or the
Lenders under the Credit Documents, or (d) enter into any waiver, supplement,
modification, amendment, termination or release of any contract pursuant to
which any Indebtedness of any of the Parent and its Subsidiaries is outstanding
(other than the Credit Documents) if such waiver, supplement, modification,
amendment, termination or release under this clause (d), individually or in the
aggregate, would reasonably be expected to result in a Material Adverse
Effect.  

Section 8.12Limitation on Changes in Fiscal Periods; Accounting
Policies.  Except as may be approved by the Administrative Agent, in its
reasonable discretion, the Parent and its Subsidiaries will not (a) change their
fiscal year to any period other than the period of twelve (12) months ending
December 31, (b) make any material change in their accounting policies or
financial reporting practices and procedures, except in the case of this clause
or (b), material changes in accounting policies and changes in reporting
practices that are required pursuant to GAAP, in each case as to which they
shall have delivered to the Administrative Agent prior to the effectiveness of
any such change a Financial Officer Certification describing such change and
explaining in reasonable detail the basis therefor and the effect thereof.

Section 8.13Consolidated Fixed Charge Coverage Ratio.  As of the end of each
fiscal quarter, the Consolidated Fixed Charge Coverage Ratio shall be not less
than 1.25:1.0.

Section 8.14Consolidated Net Leverage Ratio.  As of the end of each fiscal
quarter, the Consolidated Net Leverage Ratio shall be not greater than:

 

Fiscal Quarters Ending

 

 

 

Closing DateApril 1, 2018 through JuneSeptember 30, 20172019

3.50:1.0

 

 

September 30, 2017October 1, 2019 through September 30, 20182020

3.25:1.0

 

 

December 31, 2018October 1, 2020 and thereafter

3.00:1.0

 

provided that for each of the four consecutive fiscal quarters immediately
following a Qualified Acquisition (such period of increase, the “Leverage
Increase Period”), the otherwise applicable ratio set forth above shall be
increased by 0.25; provided, further, that (i) for at least one fiscal quarter
immediately following each Leverage Increase Period, the Consolidated Net
Leverage Ratio as of the end of such fiscal quarter shall not be greater than
the applicable ratio set forth prior to the first proviso hereof prior to giving
effect to another Leverage Increase Period pursuant to the immediately preceding
proviso, and (ii) the Leverage Increase Period shall only apply with respect to
the calculation of the Consolidated Net Leverage Ratio for purposes of
determining compliance with the maintenance covenant set forth in this Section
8.14 as of the end of any fiscal quarter and for purposes of any Qualified
Acquisition Pro Forma Determination.

 

126

7947999.1

--------------------------------------------------------------------------------

 

Section 9.EVENTS OF DEFAULT; Remedies; Application of Funds.

Section 9.1Events of Default.  If any one or more of the following conditions or
events shall occur:

(a)Failure to Make Payments When Due.  Failure by any Credit Party to pay
(i) the principal of any Loan when due whether at stated maturity, by
acceleration or otherwise; (ii) within two Business Days of when due any amount
payable to the Issuing Bank in reimbursement for any drawing under a Letter of
Credit; or (iii) within three Business Days of when due any interest on any Loan
or any fee or any other amount due hereunder; or

(b)Default in Other Agreements.  (i) Failure by any of the Parent and its
Subsidiaries to make payment when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 9.1(a)) in an aggregate principal amount of
$500,000 or more, in each case beyond the grace or cure period, if any, provided
therefor; or (ii) breach or default by any of the Parent and its Subsidiaries
with respect to any other term of (1) one or more items of Indebtedness in the
aggregate principal amounts referred to in clause (i) above, or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in the aggregate principal amounts referred to in clause (i)
above, in each case (1) and (2) of this clause (ii), beyond the grace or cure
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders), to cause, that Indebtedness to become or be
declared due and payable (or subject to a compulsory repurchase or redeemable)
prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be; or

 

(c)Breach of Certain Covenants.

 

(i)(A) Failure to observe, perform or comply with any term or condition
contained in Section 7.1, Section 7.3, Section 7.6, Section 7.8, Section 7.13,
Section 7.14 or Section 8 hereof; or

(ii)Failure to observe, perform or comply with any other term, covenant or
agreement contained herein or in any of the other Credit Documents and such
failure continues unremedied for a period of at least thirty (30) days after the
earlier of (A) an Authorized Officer obtaining knowledge thereof, or (B) notice
from the Administrative Agent; or

(d)Breach of Representations, etc.  Any representation, warranty, certification
or other statement made or deemed made by the Parent and its Subsidiaries in any
Credit Document or in any statement or certificate at any time given by the
Parent and its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

 

127

7947999.1

--------------------------------------------------------------------------------

 

(e)Other Defaults Under Credit Documents.  Any default by the Parent and its
Subsidiaries in the performance of or compliance with any term contained herein
or any of the other Credit Documents, other than any such term referred to in
any other Section of this Section 9.1, and such default shall not have been
remedied or waived within thirty (30) days after the earlier of (i) an
Authorized Officer obtaining knowledge thereof, or (ii) notice from the
Administrative Agent; or

(f)Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any of the Parent and its Subsidiaries in an involuntary case under the
Bankruptcy Code or Debtor Relief Laws now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against any of the Parent and its Subsidiaries under the Bankruptcy Code or
other Debtor Relief Laws now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any of the Parent and its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
any of the Parent and its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of any of the Parent
and its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty (60) days without having been dismissed, bonded or
discharged; or

(g)Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) Any of the Parent
and its Subsidiaries shall have an order for relief entered with respect to it
or shall commence a voluntary case under the Bankruptcy Code or other Debtor
Relief Laws now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or any of the Parent and its
Subsidiaries shall make any assignment for the benefit of creditors; or (ii) any
of the Parent and its Subsidiaries shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the board of directors (or similar governing body) of any of the Parent and
its Subsidiaries (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 9.1(f); or

(h)Judgments and Attachments.  Except for any judgment not in excess of
$620,349.85 arising in connection with the eCOST Proceeding, (i) any(i) Any one
or more money judgments, writs or warrants of attachment or similar process
involving an aggregate amount at any time in excess of $500,000 (to the extent
not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has acknowledged coverage) shall be entered or filed against
any of the Parent and its Subsidiaries or any of their respective assets and
shall remain undischarged, unvacated, unbonded or unstayed for a period of sixty
(60) days; or (ii) any non-monetary judgment or order shall be rendered against
any of the Parent and its Subsidiaries that could reasonably be expected to have
a Material Adverse Effect, and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days; or

 

128

7947999.1

--------------------------------------------------------------------------------

 

(i)Dissolution.  Any order, judgment or decree shall be entered against any of
the Parent and its Subsidiaries decreeing the dissolution or split up of such
Person and such order shall remain undischarged or unstayed for a period in
excess of thirty (30) days; or

(j)Employee Benefit Plans.  There shall occur one or more ERISA Events which
individually or in the aggregate results in liability of any of the Parent and
its Subsidiaries or any of their respective ERISA Affiliates in excess of
$500,000 during the term hereof and which has not been paid; or

(k)Change of Control.  A Change of Control shall occur; or

(l)Guaranties, Credit Documents and Other Documents.  At any time after the
execution and delivery thereof, (i) any Guaranty for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than as the result of the release of a Guarantor in a transaction
permitted under this Agreement) or shall be declared to be null and void or any
Guarantor shall repudiate its obligations thereunder, (ii) this Agreement or any
of the Credit Documents ceases to be in full force and effect (other than by
reason of a release of Collateral in accordance with the terms hereof or
thereof) or shall be declared null and void, or the Collateral Agent shall not
have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Collateral Documents with the priority required
by the relevant Collateral Document, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in any material respect in
writing or deny in writing that it has any further liability, including with
respect to future advances by the Lenders, under any Credit Document to which it
is a party.

Section 9.2Remedies.  (a) Upon the occurrence of any Event of Default described
in Section 9.1(f) or Section 9.1(g), automatically, and (b) upon the occurrence
and during the continuance of any other Event of Default, at the request of (or
with the consent of) the Required Lenders, upon notice to the Borrower by the
Administrative Agent, (i) the Commitments, if any, of each Lender having such
Commitments and the obligation of the Issuing Bank to issue any Letter of Credit
shall immediately terminate; (ii) the Administrative Agent may institute
Reserves as provided in the definition “Borrowing Base”, (iii) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each of the Credit Parties: (A) the unpaid principal
amount of and accrued interest on the Loans, (B) an amount equal to the maximum
amount that may at any time be drawn under allMinimum Collateral Amount in
respect of Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, drafts or other documents or certificates
required to draw under such Letters of Credit), and (C) all other Obligations;
provided, the foregoing shall not affect in any way the obligations of the
Lenders under Section 2.2(b)(iii) or Section 2.3(e); (iviii) the Administrative
Agent may cause the Collateral Agent to enforce any and all Liens and security
interests created pursuant to Collateral Documents and (viv) the Borrower will
pay immediately upon the occurrence of an Event of Default under Sections 9.1(f)
or (g), without notice or demand, and in all other cases, the Borrower will pay
promptly upon demand, Cash Collateral to secure the Letter of Credit Obligations
in an amount equal to 105% of the Outstanding Amount of Letter of Credit
Obligationsthe Minimum Collateral Amount under arrangements reasonably
acceptable to the

 

129

7947999.1

--------------------------------------------------------------------------------

 

Administrative Agent.  Notwithstanding anything herein or otherwise to the
contrary, any Event of Default occurring hereunder shall continue to exist (and
shall be deemed to be continuing) until such time as such Event of Default has
been cured to the satisfaction of the Administrative Agent and the Required
Lenders, or has been waived in writing in accordance with the terms hereof.

Section 9.3Application of Funds.  After the exercise of remedies provided for in
Section 9.2 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable
out-of-pocket fees, expenses and disbursements of counsel and amounts payable
under Section 3.1, Section 3.2, Section 3.3 and Section 11.2) then payable to
the Administrative Agent and the Collateral Agent, in each case in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) then payable to the Lenders including without limitation all
reasonable out-of-pocket fees, expenses and disbursements of counsel and amounts
then payable under Section 3.1, Section 3.2, Section 3.3 and Section 11.2),
ratably among the Lenders in proportion to the respective amounts described in
this clause Second then payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Secured Swap Agreements, to
the extent permitted hereunder, (c) payments of amounts due under any Secured
Treasury Management Agreements, and (d) the Administrative Agent for the account
of the Issuing Bank, to Cash Collateralize that portion of the Letter of Credit
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among such parties in proportion to the respective amounts described in
this clause Fourth payable to them; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by applicable law.

Subject to Sections 2.3 and 2.15, amounts held as Cash Collateral for Letter of
Credit Obligations under Fourth above will be applied to pay drawings under
Letters of Credit when and as they should occur.  Any amounts remaining on
deposit as Cash Collateral after all Letters of Credit shall have expired or
been fully drawn, shall be applied to the other Obligations in the order set
forth above.  Excluded Swap Obligations with respect to any Guarantor shall not
be paid with amounts received from such Guarantor or such Guarantor’s assets,
but appropriate adjustments shall be made with respect to payments from other
Credit Parties to preserve the allocation to Obligations otherwise set forth
above in this Section.

 

130

7947999.1

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, Secured Swap Obligations and Secured Treasury
Management Obligations shall be excluded from the application described above if
the Administrative Agent has not received a Secured Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Qualifying Swap Provider or Qualifying Treasury
Management Provider, as the case may be.  Each Qualifying Swap Provider or
Qualifying Treasury Management Provider not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article X for itself and its
Affiliates as if a “Lender” party hereto.

Section 10.AGENCY

Section 10.1Appointment and Authority.  

(a)Each of the Lenders and the Issuing Bank hereby irrevocably appoints Regions
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Section
10.1 are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and none of the Borrower or the other Credit Parties or their
Subsidiaries shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b)Each of the Lenders hereby irrevocably appoints, designates and authorizes
the Collateral Agent to take such action on its behalf under the provisions of
this Agreement and each Collateral Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any Collateral Document or otherwise exist against the
Collateral Agent.  Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the Collateral Documents with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The Collateral Agent shall act on behalf of
the Lenders with respect to any Collateral and the Collateral Documents, and

 

131

7947999.1

--------------------------------------------------------------------------------

 

the Collateral Agent shall have all of the benefits and immunities (i) provided
to the Administrative Agent under the Credit Documents with respect to any acts
taken or omissions suffered by the Collateral Agent in connection with any
Collateral or the Collateral Documents as fully as if the term “Administrative
Agent” as used in such Credit Documents included the Collateral Agent with
respect to such acts or omissions, and (ii) as additionally provided herein or
in the Collateral Documents with respect to the Collateral Agent.

Section 10.2Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, any of the Parent and
its Subsidiaries or Affiliates thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 10.3Exculpatory Provisions.  

(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, the Administrative Agent:

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(iii)shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Parent and its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

132

7947999.1

--------------------------------------------------------------------------------

 

(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.4 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or Issuing Bank.

(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 10.4Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Parent and its Subsidiaries or Affiliates),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 10.5Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 10.5 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in

 

133

7947999.1

--------------------------------------------------------------------------------

 

connection with the syndication of the credit facilities provided for herein as
well as activities of the Administrative Agent.  The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct, in the selection of such sub-agents.

Section 10.6Resignation of Administrative Agent.  

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Bank and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower (so long as no Event of Default shall have occurred and is
continuing), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b)If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law by notice in writing to the Borrower and
such Person remove such Person as the Administrative Agent and, in consultation
with the Borrower (so long as no Event of Default shall have occurred and is
continuing), appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
Issuing Bank directly, until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided for above.  Upon the acceptance of
a successor’s appointment as the Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or

 

134

7947999.1

--------------------------------------------------------------------------------

 

removed Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent), and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Credit Documents, the
provisions of this Section and Section 11.2 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as the Administrative Agent.

Section 10.7Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 10.8No Other Duties, etc.  Anything herein to the contrary
notwithstanding, neither the Book Runner nor the Lead Arranger listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.

Section 10.9Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Letter of Credit Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand of
the Borrower or either of them) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Sections 2.10 and 11.2) allowed in such judicial
proceeding; and

 

135

7947999.1

--------------------------------------------------------------------------------

 

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 11.2.

Section 10.10Collateral and Guaranty Matters.  

(a)The Lenders (including the Issuing Bank and the Swingline Lender) irrevocably
authorize the Administrative Agent and the Collateral Agent, at its option and
in its discretion,

(i)to release any Lien on any property granted to or held under any Credit
Document (x) upon termination of all Commitments and payment in full of all
Credit Agreement Obligations (other than contingent indemnification obligations)
and the expiration or termination of all Letters of Credit (other than those as
to which other arrangements satisfactory to the Administrative Agent and the
Issuing Bank shall have been made), (y) that is sold or otherwise disposed of or
to be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted under the Credit Documents, or (z) subject to
Section 11.4, if approved, authorized or ratified in writing by the Required
Lenders;

(ii)to subordinate any Lien on any property granted to or held under any Credit
Document to the holder of any Lien on such property that is in respect of a
Purchase Money Obligations permitted by Section 8.2(d); and

(iii)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Credit Documents.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 10.

(b)Neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien thereon, or
any certificate prepared by any Credit Party in connection therewith, nor shall
the Administrative Agent or the Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

136

7947999.1

--------------------------------------------------------------------------------

 

(c)Notwithstanding anything to the contrary contained herein or in any of the
other Credit Documents, it is understood and agreed that (i) none of the Lenders
or other holder of the Obligations shall have any right individually to realize
upon any of the Collateral or to enforce this Agreement, the Notes or any other
Credit Agreement, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent, on
behalf of the holders of the Obligations in accordance with the terms hereof and
all powers, rights and remedies under the Collateral Documents may be exercised
solely by the Collateral Agent, and (ii) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Lender may be the purchaser of
any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the holders of the
Obligations (but not any Lender or Lenders in its or their respective individual
capacities unless the Required Lenders shall otherwise agree in writing) shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Collateral Agent at such sale
or other disposition.

(d)No Secured Swap Agreement or Secured Treasury Management Agreement will
create (or be deemed to create) in favor of any Qualifying Swap Provider or
Qualifying Treasury Management Provider, respectively, that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of the Borrower or other Credit Parties under the Credit
Documents except as expressly provided herein or in the other Credit
Documents.  By accepting the benefits of the Collateral, such Qualifying Swap
Providers and Qualifying Treasury Management Providers shall be deemed to have
appointed the Collateral Agent as its agent and agreed to be bound by the Credit
Documents as a holder of the Obligations, subject to the limitations set forth
in this clause (d).  Further, it is understood and agreed that the Qualifying
Swap Providers and Qualifying Treasury Management Providers, in their capacity
as such, shall not have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any of the other Credit
Documents or otherwise in respect of the Collateral (including the release or
impairment of any Collateral, or to any notice of or consent to any amendment,
waiver or modification of the provisions hereof or of the other Credit
Documents) other than in its capacity as a Lender and, in any case, only as
expressly provided herein.

Section 11.MISCELLANEOUS

Section 11.1Notices; Effectiveness; Electronic Communications.

(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by electronic mail or facsimile
transmission, as follows, and all notices and other communications expressly
permitted to be given by telephone hereunder shall be made as follows:

 

137

7947999.1

--------------------------------------------------------------------------------

 

(i)if to the Borrower and the other Credit Parties, to the address, facsimile
number, electronic mail address or telephone number specified below (and also on
Schedule 11.1):

 

(A)

for legal notifications:

 

Priority Fulfillment Services, Inc.

505 Millennium Drive

Allen, Texas 75013

Attn: Tom Madden

Tel. No.: (972) 881-2900 ext. 2560

Fax No.: (972) 521-5505

Email: tmadden@pfsweb.com

 

With a copy to:

 

Chiesa Shahinian & Giantomasi PC

One Boland Drive

West Orange, New Jersey  07052

Attn:  Morris Bienenfeld, Esq.

Tel. No.:  (973) 530-2013

Fax No.:  (973) 530-2213

Email: mbienenfeld@csglaw.com

 

 

(B)

for Borrowing Base and financial information:

 

Priority Fulfillment Services, Inc.

505 Millennium Drive

Allen, Texas 75013

Attn: Tom Madden

Tel. No.: (972) 881-2900 ext. 2560

Fax No.: (972) 521-5505

Email:  tmadden@pfsweb.com

 

With a copy to:

 

Priority Fulfillment Services, Inc.

505 Millennium Drive

Allen, Texas 75013

Attn: Gil DawsonStephanie DelaCruz

Tel. No.: (972) 881-2900 ext. 5074

Fax No.: (972) 521-5505

Email: gdawson@pfsweb.comsdelacruz@pfsweb.com

 

 

138

7947999.1

--------------------------------------------------------------------------------

 

(ii)if to the Administrative Agent, to the address, facsimile number, electronic
mail address or telephone number specified below (and also on Schedule 11.1):

JoAnn Tehranchi

Syndicate Services

Regions Bank

3050 Peachtree Road, NW, Suite 400

Atlanta, GA  30305

Tel: 404.279.7477

Fax: 404-995-7665

Email: joann.tehranchiagencyservices@regions.com

 

(iii)if to the Issuing Bank or Swingline Lender, to the address, facsimile
number, electronic mail address or telephone number specified on Schedule 11.1;
and

(iv)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified on Schedule 11.1 or in its Administrative
Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile transmission shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Section 2
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent and the Borrower that it is incapable of receiving notices under such
Section by electronic communication.  The Administrative Agent, the Swingline
Lender, the Issuing Bank or the Credit Parties may, in their discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as

 

139

7947999.1

--------------------------------------------------------------------------------

 

described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c)Change of Address, Etc.  Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d)Platform.

(i)The Administrative Agent may, but shall not be obligated to, make the
Communications (as defined below) available to the Lenders (including the
Swingline Lender and the Issuing Bank) by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

 

(ii)The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any of the Borrower,
the other Credit Parties, the Lenders or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any other Credit Party’s
or the Administrative Agent’s transmission of communications through the
Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Credit Party pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Administrative Agent or any
Lender (including any Swingline Lender and Issuing Bank) by means of electronic
communications pursuant to this Section, including through the Platform.

 

Section 11.2Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrower shall pay all reasonable (i) expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), and shall pay all fees and time charges and disbursements for attorneys
who may be employees of the Administrative Agent, in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of Letters of Credit and any demand for payment thereunder, and (iii)
expenses

 

140

7947999.1

--------------------------------------------------------------------------------

 

incurred by the Administrative Agent, any Lender or the Issuing Bank (including
the reasonable fees, charges and disbursements of counsel) and shall pay the
fees and time charges and disbursements for attorneys who may be employees of
the Administrative Agent, Lender or Issuing Bank, as appropriate, in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)Indemnification by the Credit Parties.  The Credit Parties hereby indemnify
each of the Administrative Agent (and any sub-agent thereof), the Collateral
Agent (and any sub-agent thereof), the Swingline Lender, the Issuing Bank, the
Lenders and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, but limited to the reasonable fees and expenses of one outside law
firm for the Indemnities taken as a whole, and, if necessary and appropriate,
one local counsel for the Indemnitees taken as a whole in each appropriate
jurisdiction, unless (i) the interests of the Indemnitees are sufficiently
divergent, in which case additional counsel may be appointed, as necessary and
appropriate, and (y) if the interests of any Indemnitee or group of Indemnitees
are distinctly or disproportionately affected, one additional counsel for each
such Indemnitee or group of Indemnitees), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Credit
Party) other than such Indemnitee and its Related Parties  arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent and
the Collateral Agent (and any of their sub-agents) and their Related Parties
only, the administration of this Agreement and the other Credit Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property owned or operated by any of the Parent and its Subsidiaries,
or any Environmental Liability related in any way to any of the Parent and its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.  This subsection (b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

141

7947999.1

--------------------------------------------------------------------------------

 

(c)Reimbursement by Lenders.  To the extent that the Borrower for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Collateral Agent, any Swingline Bank, the Issuing Bank or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Collateral Agent, such
Swingline Lender, such Issuing Bank or such Related Party, as the case may be,
such Lender’s pro rata share (in each case, determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), such Issuing
Bank or such Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such Issuing Bank or any such Swingline Lender in connection with
such capacity.  The obligations of the Lenders under this subsection (c) are
subject to the provisions of this Agreement that provide that their obligations
are several in nature, and not joint and several.

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Credit Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof.  No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby other than
for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable promptly, but
not more than ten days, after demand therefor.

(f)Survival.  Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent, the Issuing Bank, the
Swingline Lender, the replacement of any Lender, the termination of commitments
hereunder and the repayment, satisfaction and discharge of the loans and
obligations hereunder.

Section 11.3Set-Off.   If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of the Borrower or any other Credit Party against any
and all of the obligations of the Borrower or the

 

142

7947999.1

--------------------------------------------------------------------------------

 

other Credit Parties now or hereafter existing under this Agreement or any other
Credit Document and then owing to such Lender or Issuing Bank or their
respective Affiliates, irrespective of whether or not such Lender, Issuing Bank
or Affiliate shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrower or the other Credit
Parties may be contingent or unmatured or owed to a branch, office or Affiliate
of such Lender or Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have.  Each Lender and Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

Section 11.4Amendments and Waivers.

(a)Required Lenders’ Consent.  Subject to Section 11.4(b) and Section 11.4(c),
no amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the consent of the Borrower and the Required
Lenders (or by the Administrative Agent for and on behalf of the Required
Lenders upon receipt of a consent and direction from the Required Lenders);
provided that (i) the Administrative Agent may, with the consent of the Borrower
only, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Issuing
Bank, (ii) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, (iii) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (x) the Commitment of a Defaulting Lender may not
be increased or extended without its consent and (y) a Defaulting Lender may not
be treated differently and disproportionately from similarly-situated Lenders
without its consent, (iv) each Lender is entitled to vote as such Lender sees
fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersedes the unanimous consent provisions set forth
herein and (v) the Required Lenders shall determine whether or not to allow a
Credit Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

143

7947999.1

--------------------------------------------------------------------------------

 

(b)Affected Lenders’ Consent.  Without the written consent of each Lender (other
than a Defaulting Lender except as provided in clause (a)(iii) above) that would
be affected thereby, no amendment, modification, termination, or consent shall
be effective if the effect thereof would:

(i)extend the Revolving Commitment Termination Date, the Term Loan Maturity Date
or the maturity of any Loan;

(ii)waive, reduce or postpone any scheduled repayment (but not prepayment) or
alter the required application of any prepayment pursuant to Section 2.12 or the
application of funds pursuant to Section 9.3, as applicable;

(iii)extend the stated expiration date of any Letter of Credit, beyond the
Revolving Commitment Termination Date;

(iv)reduce the principal of or the rate of interest on any Loan (other than any
waiver of the imposition of the Default Rate pursuant to Section 2.9) or any fee
or premium payable hereunder; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

(v)extend the time for payment of any such interest or fees;

(vi)reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii)amend, modify, terminate or waive any provision of this Section 11.4(b) or
Section 11.4(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(viii)change the percentage of the outstanding principal amount of Loans that is
required for the Lenders or any of them to take any action hereunder or amend
the definition of “Required Lenders” or “Term Loan Commitment Percentage” or
“Revolving Commitment Percentage” or modify the amount of the Commitment of any
Lender;

(ix)release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty, in each case, except as expressly
provided in the Credit Documents;

(x)consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document (except pursuant to a
transaction permitted hereunder); or

 

144

7947999.1

--------------------------------------------------------------------------------

 

(xi)amend the definitions of “Borrowing Base” to increase the amounts or
percentages set forth therein to an amount or a percentage greater than set
forth in such definition on the date hereof (provided that the exercise by the
Administrative Agent of any of its rights hereunder with respect to Reserves or
Eligible Accounts shall not be deemed an amendment to the amounts and
percentages), “Availability” and “Eligible Account” to the extent doing so would
cause more of the Borrower’s assets to become eligible thereunder, “Pro Rata,”
or “Pro Rata Share”; provided, that for the avoidance of doubt, all Lenders
shall be deemed directly affected thereby with respect to any amendment
described in clauses (vii)-(x) immediately above.

(xi)[Reserved].

(c)Other Consents.  No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i)increase any Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender; provided, no amendment, modification or
waiver of any condition precedent, covenant, Default or Event of Default shall
constitute an increase in any Commitment of any Lender;

(ii)amend, modify, terminate or waive any provision hereof relating to the
Swingline Sublimit or the Swingline Loans without the consent of the Swingline
Lender;

(iii)amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.3(e)
without the written consent of the Administrative Agent and of the Issuing Bank;
or

(iv)amend, modify, terminate or waive any provision of Section 10 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

(d)Execution of Amendments, etc.  The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.4 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

145

7947999.1

--------------------------------------------------------------------------------

 

Section 11.5Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any of the other Credit Parties may assign or otherwise transfer any of their
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its commitments and the Loan Obligations at the
time owing to it); provided that (in each case with respect to any credit
facility provided for herein) any such assignment shall be subject to the
following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s commitment and/or the loans at the time owing to it (in each case with
respect to any credit facility provided for herein) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the commitment (which for this purpose includes loans and
loan obligations outstanding thereunder) or, if the applicable commitment is not
then in effect, the principal outstanding balance of the loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000, in the case
of any assignment in respect of any revolving credit facility provided for
herein, or $1,000,000, in the case of any assignment in respect of any term loan
facility provided for herein, unless each of the Administrative Agent and,

 

146

7947999.1

--------------------------------------------------------------------------------

 

so long as no Event of Default shall have occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the loan or the commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate credit
facilities provided for herein on a non-pro rata basis.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default shall have occurred
and is continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless the Borrower
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof and provided, further, that
the Borrower’s consent shall not be required during the primary syndication of
the credit facilities provided for herein;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
revolving credit facility provided for herein or any unfunded commitments with
respect to any term loan facility provided for herein if such assignment is to a
Person that is not a Lender with a Commitment in respect of such credit facility
provided for herein, an Affiliate of such Lender or an Approved Fund with
respect to such Lender, or (ii) any Term Loansterm loans to a Person who is not
a Lender, an Affiliate of a Lender or an Approved Fund; and

(C)the consent of the Issuing Bank and Swingline Lender shall be required for
any assignment in respect of any revolving credit facility provided for herein.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

147

7947999.1

--------------------------------------------------------------------------------

 

(v)No Assignment to Certain Persons.  No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to any Non-Consenting Lender or any of its Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (C).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, each Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Commitment Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this subsection, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections  2.16, 2.17 and 11.2 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower, at its sole
expense, shall execute and deliver promissory notes for any Lender which

 

148

7947999.1

--------------------------------------------------------------------------------

 

may take an interest in any credit facilities provided for herein by way of
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United
States, a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the commitments
of, and principal amounts (and stated interest) of the loans and loan
obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its commitments hereunder and in the loan
obligations owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.2(c)
without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification relating to amendments requiring
unanimous consent of the Lenders that affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Section
3.1(c), 3.2 and 3.3 (subject to the requirements and limitations therein,
including the requirements under Section 3.3 (it being understood that the
documentation required under Section 3.3(e) shall be delivered to the Lender
which sells the participation)) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.14 as if it were an assignee under subsection (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Sections 3.2 or 3.3, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement

 

149

7947999.1

--------------------------------------------------------------------------------

 

to receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
3.4 with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.3 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.14 as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 11.6Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 11.7Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Section 3.1(c), Section 3.2,
Section 3.3, Section 11.2, Section 11.3, and Section 11.10 and the agreements of
the Lenders and the Agent set forth in Section 2.14, Section 10.3 and
Section 11.2(c) shall survive the payment of the Loans, the cancellation,
expiration or cash collateralization (in a manner satisfactory to Agent in its
reasonable discretion) in an amount equal to 105% of the undrawn amount of the
Letters of Creditthe Minimum Collateral Amount and the reimbursement of any
amounts drawn thereunder, and the termination hereof.

 

150

7947999.1

--------------------------------------------------------------------------------

 

Section 11.8No Waiver; Remedies Cumulative.  No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any other documents relating to the
Obligations.  Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

Section 11.9Marshalling; Payments Set Aside.  Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Credit Party makes a payment or payments to
the Administrative Agent, the Issuing Bank, the Swingline Lender or the Lenders
(or to the Administrative Agent, on behalf of Lenders), or the Administrative
Agent, the Collateral Agent, the Issuing Bank or the Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
Debtor Relief Law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

Section 11.10Severability.  In case any provision in or obligation hereunder or
any Note or other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 11.11Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Credit Document, and no
action taken by the Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 10.1(b), each
Lender shall be entitled to protect and enforce its rights arising under this
Agreement and the other Credit Documents and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

Section 11.12Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

151

7947999.1

--------------------------------------------------------------------------------

 

Section 11.13APPLICABLE LAWS.

(a)Governing Law.  This Agreement and the other Credit Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Credit Document (except, as to any other Credit Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

(b)Jurisdiction.  Each of the Credit Parties irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, the Issuing Bank, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Credit Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such  courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Credit Document shall affect any right that the Administrative
Agent, any Lender or the Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or any other Credit Document against the
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.

(c)Waiver of Venue.  Each of the Credit Parties irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Credit Document in any
court referred to in subsection (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

Section 11.14WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS

 

152

7947999.1

--------------------------------------------------------------------------------

 

CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.15Confidentiality.   Each of the Administrative Agent, the Lenders
and the Issuing Bank agree to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in (including, for purposes hereof, any
new lenders invited to join hereunder on an increase in loans and commitments
hereunder, whether by exercise of an accordion, by way of amendment or
otherwise), any of its rights and obligations under this Agreement, or (ii) any
actual or prospective party (or its Related Parties) to any Swap Agreement or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder; (g) on a
confidential basis to (i)  any rating agency in connection with rating the
Parent and its Subsidiaries or the credit facilities provided for herein or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided for herein; (h) with the consent of the Borrower; or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section, or (y) becomes available to the
Administrative Agent, any Lender, the Issuing Bank or any of its respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
any of the Parent and its Subsidiaries relating to any of the Parent and its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by any of the Parent
and its Subsidiaries; provided, that, in the case of information received from
any of the Parent and its Subsidiaries after the date hereof, all of such
information shall be deemed to be confidential.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

153

7947999.1

--------------------------------------------------------------------------------

 

Each of the Administrative Agent, the Lenders and the Issuing Bank acknowledges
that (i) the Information may include material non-public information concerning
the Parent and its Subsidiaries, (ii) it has developed compliance procedures
regarding the use of material non-public information, and (iii) it will handle
such material non-public information in accordance with applicable law,
including the United States federal and state securities laws.

Section 11.16Usury Savings Clause.  Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under applicable law shall not exceed the Highest Lawful
Rate.  If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
aggregate outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect.  In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws.  Accordingly, if any Lender contracts
for, charges, or receives any consideration which constitutes interest in excess
of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the aggregate outstanding amount of the Loans made hereunder or be refunded
to the Borrower.  In determining whether the interest contracted for, charged,
or received by the Administrative Agent or a Lender exceeds the Highest Lawful
Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.

Section 11.17Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means format (e.g., “pdf” or “tif”) shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

154

7947999.1

--------------------------------------------------------------------------------

 

Section 11.18No Advisory of Fiduciary Relationship.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), each of the Credit Parties acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a)(i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lenders,
are arm’s-length commercial transactions between the Credit Parties, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (ii) the
Credit Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) each of the Credit
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents; (b)(i) the Administrative Agent and the Lenders are and have been
acting, in each case, solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not and will not be acting as
an advisor, agent or fiduciary, for any Credit Party or any of their Affiliates
or any other Person and (ii) the Administrative Agent and the Lenders do not
have any obligation to any Credit Party or any of their Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Credit Documents; and (c) the Administrative Agent
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Credit
Parties and their Affiliates, and the Administrative Agent and the Lenders do
not have any obligation to disclose any of such interests to any Credit Party or
its Affiliates.  To the fullest extent permitted by law, each of the Credit
Parties hereby waives and releases any claims that it may have against the
Administrative Agent and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 11.19Electronic Execution of Assignments.  The words “execute”,
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 11.20USA PATRIOT Act.  Each Lender subject to the Act hereby notifies
the Credit Parties that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each of the
Credit Parties, which information includes the name and address of each of the
Credit Parties and other information that will allow the Lender to identify each
of the Credit Parties in accordance with the Patriot Act.

 

155

7947999.1

--------------------------------------------------------------------------------

 

Section 11.21Acknowledgment and Consent to Bail In of EEA Financial
Institutions.   Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

Section 11.22Certain ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR
§2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the loans, commitments and extensions of
credit hereunder or this Agreement;

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the loans, commitments and extensions of credit hereunder and
this Agreement; or

 

156

7947999.1

--------------------------------------------------------------------------------

 

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the loans, commitments and
extensions of credit hereunder and this Agreement, (C) the entrance into,
participation in, administration of and performance of the loans, commitments
and extensions of credit hereunder and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the loans, commitments and extensions
of credit hereunder and this Agreement.

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that the Administrative Agent is not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the loans, commitments
and extensions of credit and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under the
Agreement, any Credit Document or any documents related hereto or thereto.

[Remainder of page intentionally left blankSignature Pages Omitted]

 

 

157

7947999.1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Borrower:

 

PRIORITY FULFILLMENT SERVICES, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

PARENT:

 

PFSweb, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

GUARANTORS:

 

PFSweb Retail Connect, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

REV SOLUTIONS INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

LIVEAREALABS, INC.,

 

 

a Washington corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 




S-1

 

7947999.1

--------------------------------------------------------------------------------

 

 

 

 

CROSSVIEW, INC. (f/k/a CARDINAL ASSET

 

 

ACQUISITION CORP.), a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

BUSINESS SUPPLIES DISTRIBUTORS HOLDINGS,

 

 

LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

SUPPLIES DISTRIBUTORS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 




S-2

 

7947999.1

--------------------------------------------------------------------------------

 

 

Administrative Agent

 

 

 

 

and Collateral Agent:

 

REGIONS BANK,

 

 

as the Administrative Agent and the Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 




S-3

 

7947999.1

--------------------------------------------------------------------------------

 

 

LENDERS:

 

REGIONS BANK,

 

 

as a Lender, Issuing Bank and Swingline Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 




S-4

 

7947999.1

--------------------------------------------------------------------------------

 

 

 

 

[LENDER],

 

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

S-5

 

7947999.1

--------------------------------------------------------------------------------

 

 

APPENDIX A

TO CREDIT AGREEMENT

Lenders, Commitments and Commitment Percentages

 

 

Lender

Revolving

Commitment

Revolving

Commitment Percentage

Term Loan

Commitment

Term Loan

Commitment Percentage

Regions Bank

$19,600,000.00

56.000000%

$15,400,000.00

56.000000%

Bank of America, N.A.

$7,000,000.00

20.000000%

$5,500,000.00

20.000000%

HSBC Bank USA, N.A.

8,400,000.00

24.000000%

$6,600,000.00

24.000000%

Total

$35,000,000.00

100.000000%

$27,500,000.00

100.000000%

 

 

APPENDIX A

 

7947999.1